 
Exhibit 10.29                
 
EXECUTION COPY                    
 

--------------------------------------------------------------------------------

 
MERGER AGREEMENT
 
among
 
AMERIGROUP FLORIDA, INC.
(“Buyer”)
 
and
 
AMERIGROUP CORPORATION
(“Parent”)
 
and
 
THE PERSONS LISTED ON EXHIBIT A
(collectively, “Shareholders”)
 
and
 
PHP HOLDINGS, INC.
(“Company”)
 
Dated as of August 21, 2002
 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

ARTICLE I     DEFINITIONS
  
2
    Section 1.1
  
Certain Defined Terms
  
2
    Section 1.2
  
Accounting Terms
  
13
ARTICLE II     THE TRANSACTION
  
14
    Section 2.1
  
Assets
  
14
    Section 2.2
  
Liabilities
  
16
    Section 2.3
  
Merger; Consideration
  
17
    Section 2.8.
  
Dissenting Shares
  
19
    Section 2.4
  
Closing
  
23
ARTICLE III     REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS
  
24
    Section 3.1
  
Shareholder Representations
  
24
    Section 3.2
  
Organization
  
25
    Section 3.3
  
PHPI and the Excluded Subsidiaries
  
26
    Section 3.4
  
Capitalization
  
26
    Section 3.5
  
Authorization; Validity of Agreement
  
27
    Section 3.6
  
Consents and Approvals; No Violations
  
27
    Section 3.7
  
Financial Information
  
28
    Section 3.8
  
No Undisclosed Liabilities
  
28
    Section 3.9
  
Employee Benefit Plans; ERISA
  
29
    Section 3.10
  
Environmental, Health and Safety Matters
  
29
    Section 3.11
  
Litigation
  
30
    Section 3.12
  
No Default; Compliance with Applicable Laws
  
31
    Section 3.13
  
No Bankruptcy
  
31
    Section 3.14
  
Taxes
  
31
    Section 3.15
  
Real Property
  
32
    Section 3.16
  
Intellectual Property
  
34
    Section 3.17
  
Material Agreements
  
35
    Section 3.18
  
Providers and Provider Agreements
  
36
    Section 3.19
  
Absence of Certain Changes or Events
  
37
    Section 3.20
  
Labor Matters
  
38
    Section 3.21
  
Insurance
  
38
    Section 3.22
  
Employees
  
38
    Section 3.23
  
Independent Contractors
  
39
    Section 3.24
  
Relations and Members
  
39
    Section 3.25
  
Books and Records
  
39
    Section 3.26
  
Title to Assets
  
39
    Section 3.27
  
Tangible Assets
  
39
    Section 3.28
  
Brokers or Finders
  
39
    Section 3.29
  
Business Operations
  
39
    Section 3.30
  
Powers of Attorney
  
40
    Section 3.31
  
Guarantees
  
40
    Section 3.32
  
Receivable
  
40



--------------------------------------------------------------------------------

 
    Section 3.33
  
Banks and Depositories
  
40
    Section 3.34
  
Limitation on Use of Funds
  
40
    Section 3.35
  
Terrorism Compliance
  
41
    Section 3.36
  
CarePlus Health Plan Assignment
  
41
    Section 3.37
  
Misstatements and Omissions
  
41
ARTICLE IV     REPRESENTATIONS AND WARRANTIES OF BUYER
  
41
    Section 4.1
  
Organization
  
41
    Section 4.2
  
Authorization; Validity of Agreement; Necessary Action
  
42
    Section 4.3
  
Consents and Approvals; No Violations
  
42
    Section 4.4
  
Acquisition for Investment
  
42
    Section 4.5
  
Brokers or Finders
  
43
    Section 4.6
  
No Bankruptcy
  
43
    Section 4.7
  
Misstatements and Omissions
  
43
    Section 4.8
  
Sufficient Funds
  
43
ARTICLE V     COVENANTS
  
43
    Section 5.1
  
Interim Operations of the Company, the PHP Group, the Excluded Subsidiaries and
Newco Group
  
43
    Section 5.2
  
Access to Information
  
45
    Section 5.3
  
Tax Matters
  
46
    Section 5.4
  
Audited Financial Information
  
52
    Section 5.5
  
Publicity
  
53
    Section 5.6
  
Approvals and Consents; Cooperation; Notification
  
53
    Section 5.7
  
Use of Names
  
54
    Section 5.8
  
Further Assurances
  
55
    Section 5.9
  
Conditions
  
55
    Section 5.10
  
Collection of Receivables, Other Assets
  
55
    Section 5.11
  
Revised Disclosure Schedule
  
55
    Section 5.12
  
Runout
  
56
    Section 5.13
  
Assignment of Interests in Contracts
  
57
    Section 5.14
  
Transition
  
58
    Section 5.15
  
Employees; Benefit Plans
  
58
    Section 5.16
  
WARN Act
  
59
    Section 5.17
  
Letter of Credit
  
59
    Section 5.18
  
Regulatory Reporting
  
59
    Section 5.19
  
License of Contract Forms
  
60
    Section 5.20
  
CarePlus Health Plans Members
  
60
    Section 5.21
  
Leases
  
61
    Section 5.22
  
Related Agreements
  
61
    Section 5.23
  
Disclosed Matters
  
61
    Section 5.24
  
Tenet HealthSystems
  
61
ARTICLE VI     INDEMNIFICATION
  
62
    Section 6.1
  
Basic Provisions
  
62
    Section 6.2
  
Tax Indemnification
  
66
ARTICLE VII     CONDITIONS
  
66
    Section 7.1
  
Conditions to Each Party’s Obligation to Effect the Closing
  
66
    Section 7.2
  
Conditions to the Obligations of Buyer
  
67



--------------------------------------------------------------------------------

 
    Section 7.3
  
Conditions to the Obligations of Shareholders
  
70
ARTICLE VIII     TERMINATION
  
71
    Section 8.1
  
Termination
  
71
    Section 8.2
  
Procedure and Effect of Termination
  
72
    Section 8.3
  
Other Offers
  
73
ARTICLE IX     AGENT
  
73
    Section 9.1
  
Appointment of Agent; Power of Attorney
  
73
    Section 9.2
  
Liability of Agent
  
74
    Section 9.3
  
Actions of Agent
  
74
    Section 9.4
  
Disbursements to Shareholders
  
74
ARTICLE X     MISCELLANEOUS
  
74
    Section 10.1
  
Governing Law and Consent to Jurisdiction
  
74
    Section 10.2
  
Amendment and Modification
  
75
    Section 10.3
  
Notices
  
75
    Section 10.4
  
Interpretation
  
76
    Section 10.5
  
Counterparts
  
76
    Section 10.6
  
Entire Agreements; Third Party Beneficiaries
  
76
    Section 10.7
  
Severability
  
77
    Section 10.8
  
Service of Process
  
77
    Section 10.9
  
Specific Performance
  
77
    Section 10.10
  
Assignment; Binding Agreement
  
77
    Section 10.11
  
Expenses
  
77
    Section 10.12
  
Waivers
  
78
    Section 10.13
  
No Double Recovery
  
78

 
Disclosure Schedule
 
Exhibits:
 
        A
  
Shareholders
        B
  
Escrow Agreement – [OMITTED]
        C
  
License Agreement – [OMITTED]
        D
  
Plan of Merger – [OMITTED]
        E
  
Executive and Newco Group Non-Competition Agreements – [OMITTED]
        F
  
Company’s Legal Opinion – [OMITTED]
        G
  
Buyer’s Legal Opinion – [OMITTED]
        H
  
Acknowledgment and Release – [OMITTED]
        I
  
Separation Agreement – [OMITTED]
        J
  
PHP Group and Buyer Non-Competition Agreement – [OMITTED]
        K
  
Letter of Credit – [OMITTED]
        L
  
Administrative Services Agreement – [OMITTED]
        M
  
Redemption Agreement – [OMITTED]
        N
  
HSC Health and Wellness, Inc. Agreement – [OMITTED]
        O
  
Provider Agreement with CarePlus Medical Centers, LLC – [OMITTED]
        P
  
Assignment and Assumption Agreement– [OMITTED]
        Q
  
Novation Agreement – [OMITTED]



--------------------------------------------------------------------------------

 
        R
  
Notice of Termination – [OMITTED]
        S
  
Atlantic Dental Ancillary Care Agreement – [OMITTED]
          The Company will provide the omitted schedules and exhibits to the
Commission upon request.

 
 



--------------------------------------------------------------------------------

 
MERGER AGREEMENT
 
This MERGER AGREEMENT (this “Agreement”), dated as of August 21, 2002, is
entered into by and among the Persons listed on Exhibit A hereto (each a
“Shareholder” and collectively, the “Shareholders”), PHP HOLDINGS, INC., a
Florida corporation (the “Company”), AMERIGROUP Florida, Inc., a Florida
corporation (“Buyer”) and AMERIGROUP Corporation, a Delaware corporation
(“Parent”).
 
W I T N E S S E T H:
 
WHEREAS, Shareholders and the Dissenting Shareholders, if any, are the record
and beneficial owners of 997,121.5 shares of the issued and outstanding shares
of common stock (the “Outstanding Common Shares”), and options to acquire
953,187 shares of common stock (the “Options”) (collectively, the Outstanding
Common Shares, and the common stock to be issued upon exercise of the Options
are the “Shares”), representing 100% of the issued and outstanding shares of
common stock and options to acquire common stock of the Company;
 
WHEREAS, Physicians Healthcare Plans, Inc. (“PHPI”), a wholly owned subsidiary
of the Company conducts a health maintenance organization (“HMO”) business
currently licensed and operating in the State of Florida and has entered into
the 2002 – 2003 Medicaid HMO Contract, Contract Number FA309, dated July 1,
2002, as amended (the “Medicaid Contract”), with the Florida Agency for Health
Care Administration (“AHCA”); the FHK Contracts; and a Contract to Provide
Services, Contract No. 2001 – 03, dated July 1, 2001 (the “Summit Contract”)
with the Florida Department of Elder Affairs (“FEA”) and AHCA (the Medicaid
Contract, the FHK Contracts and the Summit Contract, collectively, the “Payor
Contracts”);
 
WHEREAS, under the Medicaid Contract, PHPI is licensed to arrange for the
provision of comprehensive health services to Medicaid beneficiaries enrolled
through AHCA in PHPI’s health plan (each, a “Medicaid Member” and collectively,
“Medicaid Members”) and has established, throughout the enrollment area
authorized by AHCA, a network of healthcare providers (each, a “Medicaid
Provider” and collectively, “Medicaid Providers”) (as described, the “Medicaid
Business”);
 
WHEREAS, in addition to the Medicaid Business, PHPI operates a Summit Care
business in Palm Beach County, Florida pursuant to the Summit Contract (the
“Summit Business”), and a Florida Healthy Kids Care business pursuant to the FHK
Contracts (the “FHK Business”)(the Medicaid Business, the Summit Business and
the FHK Business, collectively, the “Business”);
 
WHEREAS, the Boards of Directors of Parent, Buyer and the Company have each
approved this Agreement and the transactions contemplated hereby and determined
that it is in the best interests of their respective shareholders for Buyer to
merge with and into the Company upon the terms and subject to the conditions set
forth in this Agreement and in accordance with the Corporation Code so that the
Company continues as the surviving corporation. As a result of the Merger, the
Shareholders will receive the consideration set forth in this Agreement; and



--------------------------------------------------------------------------------

 
WHEREAS, prior to the Merger, those assets and liabilities relating to the
Excluded Business (as hereinafter defined) shall be directly or indirectly
distributed to the shareholders of the Company (such distribution is hereinafter
referred to as the “Spin Off Transaction”) in accordance with the Separation
Agreement (as hereinafter defined) with the intention that, except as provided
in this Agreement or the Separation Agreement, all remaining assets and
liabilities shall remain in the PHP Group (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants, agreements and conditions set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties to this Agreement, intending to be legally bound,
agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1     Certain Defined Terms.    Unless the context otherwise specifies
or requires, the following terms have the meanings specified below:
 
“Actual Deficit” has the meaning set forth in Section 2.3(g).
 
“Actual Excess” has the meaning set forth in Section 2.3(g).
 
“Actuary” means the Atlanta office of Tillinghast-Towers Perrin.
 
“Affiliate” means (i) any Person directly or indirectly controlling, controlled
by or under common control with another Person; (ii) any Person owning or
controlling ten percent (10%) or more of the outstanding voting securities of
such other Person; and (iii) any officer, director, member or partner of such
Person.
 
“Agent” means Miguel B. Fernandez.
 
“Aggregate Consideration” has the meaning set forth in Section 2.3(b).
 
“Agreement” has the meaning set forth in the preface.
 
“AHCA” has the meaning set forth in the Recitals.
 
“Allocated Closing Cash Amount” has the meaning set forth in Section 2.3(c).
 
“Allocated Deficit” has the meaning set forth in Section 2.3(c).
 
“Allocated Escrow Amount” has the meaning set forth in Section 2.3(c).
 
“Allocated Excess” has the meaning set forth in Section 2.3(c).



2



--------------------------------------------------------------------------------

 
“Allocated Membership Cash Consideration” has the meaning set forth in Section
2.3(c).
 
“Allocated Negative Non-Medical True Up Amount” has the meaning set forth in
Section 2.3(c).
 
“Allocated Negative True Up Amount” has the meaning set forth in Section 2.3(c).
 
“Allocated Positive Non-Medical True Up Amount” has the meaning set forth in
Section 2.3(c).
 
“Allocated Positive True Up Amount” has the meaning set forth in Section 2.3(c).
 
“Ancillary Agreements” has the meaning set forth in Section 3.2.
 
“Asserted Liability” has the meaning set forth in Section 6.1(d).
 
“Assets” has the meaning set forth in Section 2.1.
 
“Assumed Liabilities” has the meaning set forth in Section 2.2(a).
 
“Bankruptcy” means with respect to any Person: (i) the filing of an application
by such Person for, or its consent to, the appointment of a trustee, receiver or
custodian of its assets; (ii) the entry of an order for relief with respect to
such Person in proceedings under the United States Bankruptcy Code, as amended
or superseded from time to time; (iii) the making by such Person of a general
assignment for the benefit of creditors; (iv) the entry of an order, judgment or
decree by any court of competent jurisdiction appointing a trustee, receiver or
custodian of the assets of such Person; or (v) the failure by such Person
generally to pay its debts as the debts become due within the meaning of Section
303(h)(1) of the United States Bankruptcy Code or the admission in writing of
its inability to pay its debts as they become due.
 
“Base Membership” has the meaning set forth in Section 2.3(f).
 
“Basket” has the meaning set forth in Section 6.1(c).
 
“Benefit Plan” has the meaning set forth in Section 3.9(a).
 
“Business” has the meaning set forth in the Recitals.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banking
institutions in the City of New York and the State of Florida are open.
 
“Buyer” has the meaning set forth in the preface.
 
“Buyer Contest” has the meaning set forth in Section 5.3(j).
 
“Buyer Indemnified Parties” has the meaning set forth in Section 6.1(a).



3



--------------------------------------------------------------------------------

 
“Buyer’s Tax Period” has the meaning set forth in Section 5.3(g).
 
“Buyout-Amount” has the meaning set forth in Section 5.21.
 
“CarePlus Health Plans” means CarePlus Health Plans, Inc., f/k/a Florida 1st
Health Plans, Inc., a Florida corporation.
 
“CarePlus Medicaid Contract” has the meaning set forth in Section 5.20.
 
“Closing” has the meaning set forth in Section 2.4(a).
 
“Closing Balance Sheet” means the specific listing of assets, assumed
liabilities and net book value as determined in the definition of “Closing Book
Value” included in this Section 1.1.
 
“Closing Book Value” means (A) the PHP Group’s net book value of all of the
Assets minus the Assumed Liabilities required to be disclosed on a balance sheet
in accordance with GAAP, as of the Closing Date (whether or not positive), as
determined on a consolidated basis in accordance with GAAP (specifically
including unpaid Taxes, if any, attributable to the period on and before the
Closing Date) minus (B) Taxes receivable, goodwill and other intangible assets
(other than Receivables, marketable investment securities, deferred tax assets
calculated as set forth below and other current assets reflected on the PHP
Group’s statutory financial statements) and any nonadmitted asset (determined in
accordance with Florida law) other than equipment and furniture purchased or
leased by the PHP Group after June 30, 2001 and described in Section 5.1(h)(ii)
and Schedule 1.1 [OMITTED] and, in the case of any equipment and furniture
purchased or leased after the date hereof, subject to the limitations of such
Section 5.1(h)(ii), the net book value of which shall be included in Closing
Book Value, and other than deferred tax assets calculated as set forth below,
which shall also be included in determining Closing Book Value, appearing on the
PHP Group’s books and included in Assets under clause (A) above. Closing Book
Value shall be determined at the end of the Closing Date and after the Spin Off
Transaction and all other transactions occurring at or before Closing. Each of
the cash, cash equivalents, stocks, bonds and securities to be included in
Assets and reflected on the Preliminary Closing Balance Sheet shall be shown at
no more than the fair market value of such Assets on the Closing Date. Deferred
tax assets included in Assets under clause (A) above shall be limited to what
would be admitted deferred tax assets calculated in accordance with statutory
accounting principles applicable in Florida with respect to HMOs but without
applying the 10 percent of statutory capital and surplus limit but shall only
include deferred tax assets relating to accrued expenses expected to be realized
within one year and prepaid income.
 
“Closing Cash Amount” has the meaning set forth in Section 2.3(b).
 
“Closing Date” has the meaning set forth in Section 2.4(a).
 
“Closing Date Financial Statements” has the meaning set forth in Section 2.3(g).
 
“COBRA” means the Consolidated Omnibus Reconciliation Act of 1985.



4



--------------------------------------------------------------------------------

 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning set forth in the preface.
 
“Company’s Knowledge” means the actual knowledge of the Executives, Velma Lewis,
Michael Roney, Tracie Fahy, Daisy Gomez, Vicky Camero, JoAnne Dutcher, Darlene
Diaz, Michael Postlethwaite, Jean McDade and Maureen Parker after making
reasonable inquiry (except as otherwise indicated in this Agreement) and
exercising reasonable diligence with respect to the matters at hand.
 
“Company’s Tax Period” has the meaning set forth in Section 5.3(g).
 
“Confidentiality Agreement” has the meaning set forth in Section 5.2(a).
 
“Consolidated Group” has the meaning set forth in Section 3.7.
 
“Contract Forms” means the electronic versions of the contract forms, including
hospital Provider Agreements, primary care Provider Agreements, specialist
Provider Agreements and ancillary care Provider Agreements, developed and/or
utilized by the Company and whose rights to use (if any) are being retained by
the Company as part of the Business.
 
“Contract Schedules” has the meaning set forth in Section 2.1(l).
 
“Contracts” means any unexpired written agreement, arrangement, commitment or
understanding or oral agreement, arrangement, commitment or understanding in
excess of $50,000 or not terminable on 30 days’ notice, expressed or implied,
primarily relating to the operation of the Business to which the PHP Group is a
party or is bound, including, without limitation, those described in the
Contract Schedules (but only those contracts listed on such Schedules that are
primarily related to the Business), Provider Agreements, Multi-Party Provider
Agreements, leases for real property and tangible personal property and Payor
Contracts.
 
“Corporation Code” has the meaning set forth in Section 2.3(a).
 
“Current Liabilities” has the meaning set forth in Section 2.2(a).
 
“Deficit” has the meaning set forth in Section 2.3(e).
 
“Defined benefit plan” has the meaning set forth in Section 3.9(b).
 
“Department of State” has the meaning set forth in Section 2.3(c).
 
“Designated Employees” has the meaning set forth in Section 5.15(a).
 
“Disclosure Schedule” has the meaning set forth in Article III.



5



--------------------------------------------------------------------------------

 
“Dissenter’s Allocable Consideration” has the meaning set forth in Section
2.3(d).
 
“Dissenting Shareholders” has the meaning set forth in Section 2.3(d).
 
“Dissenting Shares” has the meaning set forth in Section 2.3(d).
 
“DOI” means the Florida Department of Insurance.
 
“DOL” means the United States Department of Labor.
 
“Effective Time” means 12:01 A.M., E.S.T., on the calendar day immediately
following the Closing Date.
 
“Employee pension plans” has the meaning set forth in Section 3.9(b).
 
“Environmental, Health and Safety Requirements” means all federal, state, local
and foreign statutes, regulations, and ordinances and similar provisions having
the force or effect of law, all judicial and administrative orders and
determinations, and all common law concerning pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls or radiation.
 
“ERISA” has the meaning set forth in Section 3.9(a).
 
“Escrow Agent” means SunTrust Bank, N.A.
 
“Escrow Agreement” means the Escrow Agreement by and among Buyer, Shareholders
and Escrow Agent entered into at the Closing in the form of Exhibit B [OMITTED]
attached hereto.
 
“Escrow Amount” has the meaning set forth in Section 2.3(b).
 
“Excess” has the meaning set forth in Section 2.3(e).
 
“Exchange Act” has the meaning set forth in Section 5.4.
 
“Excluded Assets” has the meaning set forth in the Separation Agreement.
 
“Excluded Business” means a business conducted by the Company or a Subsidiary of
the Company such as the Medicare HMO and commercial healthcare insurance
business, to the extent it is not the Medicaid Business, Summit Business or the
FHK Business.



6



--------------------------------------------------------------------------------

 
“Excluded Liabilities” has the meaning set forth in the Separation Agreement as
modified by Section 2.2(b).
 
“Excluded Subsidiaries” means the direct and indirect wholly owned subsidiaries
of the Company other than PHPI, which include CarePlus Holdings, Inc., and its
wholly owned Subsidiaries, CarePlus Medical Centers, LLC, CarePlus
Transportation, LLC and CarePlus Pharmacies, LLC, CarePlus Health Plans, and
upon their formation, CPHP Holdings, Inc. and CarePlus Holdings, LLLP.
 
“Excluded Termination Claims” has the meaning set forth in Section 6.1(a).
 
“Executives” means the Agent, Peter Jimenez, Dr. Barbara Cowley, Frederick W.
Brown and Joseph Abood.
 
“FEA” has the meaning set forth in the Recitals.
 
“FHK Business” has the meaning set forth in the Recitals.
 
“FHK Contracts” means, collectively, (i) a Medical Services Contract for the
period July 1, 2001 through September 30, 2003 for Hillsborough County with Kids
Corporation; (ii) a Medical Services Contract for the period January 1, 1999
through September 30, 2001 for Orange, Osceola and Seminole Counties with Kids
Corporation; (iii) a Medical Services Contract for the period October 1, 1999
through September 30, 2001 for Palm Beach County with Kids Corporation; (iv) a
Medical Services Contract for the period October 1, 2002 through September 30,
2004 for Pasco and Polk Counties with Kids Corporation; (v) a Medical Services
Contract for the period February 1, 2000 through September 30, 2001 for Pinellas
County with Kids Corporation; and (vi) any other contracts between the PHP Group
and Kids Corporation.
 
“Financial Information” has the meaning set forth in Section 3.7.
 
“Generally accepted accounting principles” or “GAAP” means principles,
consistently applied with past practices of the PHP Group, which are consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, in effect on the date of the applicable financial
statement.
 
“Governmental Entity” means any court, legislative, executive or regulatory
authority or agency.
 
“HIPAA” means the provisions of the Code and ERISA enacted by the Health
Insurance Portability and Accountability Act of 1996.
 
“HMO” has the meaning set forth in the Recitals.
 
“Holdback Escrow Collateral” means the Escrow Amount deposited with the Escrow
Agent at the Closing, and held and disbursed by the Escrow Agent pursuant to the
terms of this Agreement and the Escrow Agreement.



7



--------------------------------------------------------------------------------

 
“IBNR” means incurred but not reported claims.
 
“Improvements” has the meaning set forth in Section 3.15(d).
 
“Income Tax Return” means any Tax Return relating to Income Taxes.
 
“Income Taxes” means any Federal, state, local or foreign income or other
similar Tax.
 
“Indemnifying Party” has the meaning set forth in Section 6.1(d).
 
“Indemnitee” has the meaning set forth in Section 6.1(d).
 
“IRS” has the meaning set forth in Section 3.9(b).
 
“Intellectual Property” means all patents and patent rights, trademarks and
trademark rights, trade names and trade name rights, service marks and service
mark rights, service names and service name rights, brand names and brand name
rights, inventions, processes, formulae, copyrights and copyright rights, trade
dress, business and product names, logos, slogans, designs, trade secrets,
industrial models, proprietary data, operating procedures and methodologies,
computer programs and software (excluding any source code not owned or licensed
by the PHP Group) and related documentation, technical information,
manufacturing, engineering and technical drawings, operations manuals, quality
assurance manuals, HIPAA compliance programs and manuals, programs preapproved
by the DOI for the provision of Medicaid insurance, contract forms (including,
without limitation, hospital provider agreement forms, primary care provider
agreement forms, specialty care provider agreement forms and ancillary care
provider agreement forms), inventions, works of authorship, management
information systems, and all pending applications for and registrations of
patents, trademarks, service marks and copyrights used in connection with the
operation of the Business by the PHP Group, including all forms (e.g.,
electronic media, computer disks, etc.) in which such items are recorded.
 
“Kids Corporation” means the Florida Healthy Kids Corporation.
 
“KPMG” has the meaning set forth in Section 2.3(g).
 
“Liability Cap” has the meaning set forth in Section 6.1(a).
 
“Loss” or “Losses” has the meaning set forth in Section 6.1(a).
 
“Material Adverse Effect” means any material and adverse effect (but excluding
any adverse effect attributable to changes in, or resulting from, general
economic conditions or the healthcare or HMO industry in general, the
transactions contemplated by this Agreement or the announcement thereof, any
actions taken at Buyer’s request, or Buyer’s operation of the Business) on the
assets, liabilities, financial condition, revenues, operating income, business
or operations of a party to this Agreement or the Business.



8



--------------------------------------------------------------------------------

 
“Material Agreement(s)” means each agreement or contract to which the PHP Group
is a party or is bound in connection with the Business that (i) obligates the
PHP Group to pay or receive an amount in excess of $50,000 in any 12-month
period beginning after June 30, 2001 (other than Provider Agreements or
Multi-Party Provider Agreements); (ii) provides for a guaranty by the PHP Group
of obligations of others in excess of $50,000; (iii) constitutes a written
employment agreement; (iv) constitutes a personal service contract terminable on
more than 30 days’ notice (other than Provider Agreements or Multi-Party
Provider Agreements); (v) expressly limits in any material respect the ability
of the PHP Group to engage in any business, compete with any Person or expand
the nature or geographic scope of its Business; (vi) is a Payor Contract; or
(vii) is a Provider Agreement or a Multi-Party Provider Agreement that (x) the
PHP Group paid an amount in excess of $250,000 in the 12-month period ending
June 30, 2002, or if entered into after June 30, 2001, the PHP Group reasonably
expects to pay an amount in excess of $250,000 in the first 12 months of the
Contract, (y) is capitated covering more than 500 Members as of the date hereof
or (z) is with a hospital Provider.
 
“Material Provider Agreement” means a Provider Agreement or a Multi-Party
Provider Agreement that (i) the PHP Group paid an amount in excess of $250,000
in the 12-month period ending June 30, 2002, or if entered into after June 30,
2001, the PHP Group reasonably expects to pay an amount in excess of $250,000 in
the first 12-month period of the Contract, (ii) is capitated covering more than
500 Members as of the date of execution of such agreement or (iii) is with a
hospital Provider.
 
“Medicaid Business” has the meaning set forth in the Recitals.
 
“Medicaid Contract” has the meaning set forth in the Recitals.
 
“Medicaid Member” has the meaning set forth in the Recitals.
 
“Medicaid Provider” has the meaning set forth in the Recitals.
 
“Medical Claims” means (i) any and all medical claim liabilities of the PHP
Group for services to Members related to periods on and before the Closing Date,
including, without limitation, IBNR and (ii) any and all claims for inpatient
facility services rendered to Members who are admitted to the facility before
the Effective Time.
 
“Member” means an individual enrolled in any of PHPI’s health plans comprising
the Medicaid Business, the Summit Business and the FHK Business, including those
acquired through CarePlus Health Plans.
 
“Membership Cash Consideration” has the meaning set forth in Section 2.3(f).
 
“Merger” has the meaning set forth in Section 2.3(a).
 
“Merger Consideration” has the meaning set forth in Section 2.3(c).



9



--------------------------------------------------------------------------------

 
“Multi-Party Provider Agreement” means a Provider Agreement by and among PHPI,
one or more third parties and one or more of the Company’s Affiliates other than
PHPI or a Provider Agreement which relates to both the Business and any Excluded
Business.
 
“Negative True Up Amount” has the meaning set forth in Section 2.3(h).
 
“Net Worth Adjustment” has the meaning set forth in Section 2.3(g).
 
“Newco Group” means CPHP Holdings, Inc., CarePlus Health Plans, CarePlus
Holdings, Inc., CarePlus Holdings, LLLP, which are parties to the Separation
Agreement and CarePlus Medical Centers, LLC, CarePlus Pharmacies, LLC and
CarePlus Transportation, LLC and shall include any entity to which the Excluded
Assets are transferred after the Effective Time. Whenever the term Newco Group
is used in this Agreement, it shall refer to CPHP Holdings, Inc., CarePlus
Holdings, LLLP, CarePlus Health Plans, CarePlus Medical Centers, LLC, CarePlus
Pharmacies, LLC, CarePlus Transportation, LLC and CarePlus Holdings, Inc.,
individually and any two or more of them together.
 
“Noncompliant Provider Agreements” has the meaning set forth in Section 5.11(b).
 
“Non-Medical Claims” has the meaning set forth in Section 2.3(i).
 
“Non-Medical Claims Negative True Up Amount” has the meaning set forth in
Section 2.3(i).
 
“Non-Medical Claims Positive True Up Amount” has the meaning set forth in
Section 2.3(i).
 
“Non-Medical Claims Review Period” has the meaning set forth in Section 2.3(i).
 
“Non-Medical Claims True Up Period” has the meaning set forth in Section 2.3(i).
 
“Options” has the meaning set forth in the Recitals.
 
“Ordinary Course of Business Claims” means claims that arose in the ordinary
course of business primarily in connection with the operation of the Business on
or before the Closing Date but not including any claims for Taxes, any claims
for severance pay and benefits, with respect to one or more current or former
Affiliates or employees whose employment is not continued by Buyer after
Closing, any claims by any employees for bonuses or in any pending litigation or
pending before a Governmental Entity, any claims related to any employee benefit
or retirement plans, any claims by a Payor or Governmental Entity, any claims
with respect to an Excluded Asset, Excluded Business or Excluded Liability, any
claims by any consultants primarily engaged in connection with the Excluded
Business or any claims resulting from the breach of a covenant of the Company or
Shareholders under this Agreement, and not including any such claim which is
reserved for on the Closing Balance Sheet or adjusted for in the true up
provisions of Section 2.3(h) or Section 2.3(i).



10



--------------------------------------------------------------------------------

 
“Outstanding Common Shares” has the meaning set forth in the Recitals.
 
“Parent” has the meaning set forth in the preface.
 
“Payor Contracts” has the meaning set forth in the Recitals.
 
“Payors” means AHCA, FEA and Kids Corporation.
 
“Permits” has the meaning set forth in Section 3.12(a).
 
“Person” means any individual, corporation, partnership, limited liability
partnership, limited partnership, limited liability company and any other legal
entity or Governmental Entity.
 
“PHP Group” means the Company and PHPI, and specifically excludes Newco Group,
the Excluded Business and the Excluded Subsidiaries. Whenever the term “PHP
Group” is used in this Agreement, it shall refer to the Company and PHPI,
individually, and the Company and PHPI, together.
 
“PHPI” has the meaning set forth in the Recitals.
 
“PIP regulation” has the meaning set forth in Section 3.18(f).
 
“Plan of Merger” has the meaning set forth in Section 2.3(a).
 
“Positive True Up Amount” has the meaning set forth in Section 2.3(h).
 
“Post-Closing Tax Period” has the meaning set forth in Section 5.3(d).
 
“Pre-Closing Basket” has the meaning set forth in Section 7.2(a).
 
“Preliminary Closing Balance Sheet” has the meaning set forth in Section 2.3(e).
 
“Preferred Shares” means 116,278.5 issued and outstanding shares of Preferred
Stock, Series B.
 
“Provider” means any physician, hospital, pharmacy or other health care
professional, facility or supplier that has contracted to provide services,
prescription drugs or supplies pursuant to a Provider Agreement.
 
“Provider Agreements” has the meaning set forth in Section 3.18(b).
 
“Real Property” has the meaning set forth in Section 3.15(b).
 
“Real Property Laws” has the meaning set forth in Section 3.15(e).
 
“Receivables” has the meaning set forth in Section 2.1(f).



11



--------------------------------------------------------------------------------

 
“Redemption” has the meaning set forth in Section 5.1(c).
 
“Regulatory Statements” has the meaning set forth in Section 3.7.
 
“Required Net Worth” means the amount expressed in terms of dollars by which the
net book value of the Assets must exceed the amount of Assumed Liabilities, as
reflected on the Closing Balance Sheet, pursuant to Florida Statutes 409.912(14)
and 641.225 as currently in effect, subject only to a guarantee by the Company
and the insolvency insurance, which is currently in force.
 
“Review Period” has the meaning set forth in Section 2.3(h).
 
“SEC” means the Securities and Exchange Commission.
 
“Second Accountants” has the meaning set forth in Section 2.3(g).
 
“Securities Filings” has the meaning set forth in Section 5.4.
 
“Security Interests” means all mortgages, liens, deeds of trust, security
interests, pledges, prior assignments and encumbrances of any kind or type
whatsoever except: (i) mechanic’s, materialmen’s and similar liens, (ii) liens
for Income Taxes or other Taxes not yet due and payable or for Income Taxes or
other Taxes that the taxpayer is contesting in good faith, (iii) purchase money
liens and liens securing rental payments under capital lease arrangements, (iv)
rights of licensors under licenses, and (v) other liens arising in the ordinary
course of business.
 
“Separation Agreement” has the meaning set forth in Section 7.2(r).
 
“Shareholder” has the meaning set forth in the preface.
 
“Shareholder Contest” has the meaning set forth in Section 5.3(k).
 
“Shareholder Distribution” has the meaning set forth in Section 5.1(c).
 
“Shareholder Indemnified Parties” has the meaning set forth in Section 6.1(b).
 
“Shareholders’ Adjustment Certificate” has the meaning set forth in Section
2.3(e).
 
“Shares” has the meaning set forth in the Recitals.
 
“Spin Off Transaction” has the meaning set forth in the Recitals.
 
“Spin Off Tax Liability” means any Income Tax Liability arising as a result of
the Spin Off Transaction.
 
“Standstill Agreement” has the meaning set forth in Section 8.3.



12



--------------------------------------------------------------------------------

 
“Statutory Effective Time” means the time that the Merger shall become effective
under Section 607.1109(f) of the Corporation Code.
 
“Straddle Period” has the meaning set forth in Section 5.3(c).
 
“Subsidiary” means any entity with respect to which a specified Person (or a
Subsidiary thereof) owns a majority of the common stock or other equity
interests or has the power to vote or direct the voting of sufficient securities
to elect a majority of the directors or other managing body.
 
“Summit Business” has the meaning set forth in the Recitals.
 
“Summit Contract” has the meaning set forth in the Recitals.
 
“Survival Period” has the meaning set forth in Section 6.1(c).
 
“Tangible Personal Property” has the meaning set forth in Section 2.1(e).
 
“Target Membership” has the meaning set forth in Section 2.3(f).
 
“Taxes” means any and all income, gross receipts, excise, real or personal
property, sales, withholding, social security, occupation, use, service, service
use, value added, license, net worth, payroll, franchise, Documentary Stamp
taxes, taxes on intangibles, transfer and recording taxes, fees, levies, charges
and other assessments, imposed by the IRS, the Florida Department of Revenue, or
any taxing authority (whether domestic or foreign) including, without
limitation, any state, local or foreign government or any subdivision or taxing
agency thereof (including a United States possession), whether computed on
separate, consolidated, unitary, combined or any other basis; and such term
shall include any interest, penalties or additional amounts attributable to, or
imposed upon, or with respect to, any such taxes, charges, fees, levies or other
assessments.
 
“Tax Return” means any annual escheat report to the State of Florida, report,
return, document, declaration or other information or filing required to be
supplied to any taxing authority or jurisdiction (foreign or domestic) by the
PHP Group with respect to Taxes, including any schedule or attachment thereto or
amendment thereof.
 
“True Up Period” has the meaning set forth in Section 2.3(h).
 
“True Up Report” has the meaning set forth in Section 2.3(h).
 
“WARN Act” means the Worker Adjustment and Retraining Notification Act, 29
U.S.C., section 2101, et seq.
 
Section 1.2     Accounting Terms.    All terms of an accounting nature not
specifically defined herein shall have the respective meanings given to them
under generally accepted accounting principles.



13



--------------------------------------------------------------------------------

ARTICLE II
THE TRANSACTION
 
Section 2.1     Assets.    Upon the terms and subject to the conditions set
forth in this Agreement, Buyer is consummating the Merger with the Company with
the understanding that PHPI will be wholly-owned by the Company on the Closing
Date and with the understanding that the PHP Group owns or leases and will own
or lease the properties and assets, real, personal and mixed, tangible and
intangible, of every type and description, wherever located currently owned or
leased by the PHP Group (except for the Excluded Assets), which are primarily
used in the operation of the Business, including, without limitation, the
property and assets (except the Excluded Assets) which are acquired between the
date hereof and the Closing Date and are primarily used in the operation of the
Business (collectively, the “Assets”). Without limiting the foregoing, the
Assets shall include the following:
 
(a)    Rights with Respect to Medicaid Contract Members. The rights of the PHP
Group to provide AHCA authorized health benefits to the Medicaid Members, Kids
Corporation authorized benefits to FHK Members and FEA authorized benefits to
Summit Members under the Medicaid Contract, the FHK Contracts, the Summit
Contract and/or other contracts and receive the corresponding premium revenues
payable by AHCA, FEA, Kids Corporation and other Persons, if any, with respect
to such benefits provided by the PHP Group after the Closing Date;
 
(b)    Provider Records and Contracts. All Provider Agreements and Multi-Party
Provider Agreements and the benefits of any Multi-Party Provider Agreements in
the name of an Affiliate of the PHP Group, and all lists (in any media used by
the PHP Group) of all Providers related to the Business and copies (in all media
used by the PHP Group) of all books and records maintained for such Providers;
 
(c)    Claims and Rights. Claims and rights of every kind relating primarily to
the Assets and/or the ownership of the Business, whether arising before, on or
after the Closing Date, including deposits, prepayments, refunds (other than Tax
refunds related to periods prior to the Closing Date which shall be deemed an
Excluded Asset, except to the extent booked as an asset on the Closing Balance
Sheet), causes of action, choses in action, rights of recovery, rights of
setoff, and rights of recoupment, except to the extent such claims relate to any
Excluded Liability, Excluded Business or Excluded Asset;
 
(d)    Cash, Investments. All cash, cash equivalents and other short-term
investments in the Company or PHPI; provided that such cash, cash equivalents
and other short-term investments shall be sufficient (i) to attain statutory net
worth, including, without limitation, deposits required of the PHP Group by the
State of Florida or otherwise required by Florida statute and regulation or the
Medicaid Contract, the Summit Contract or the FHK Contracts to be owned by the
PHP Group, (ii) to attain a Closing Book Value of the Required Net Worth and
(iii) to equal or exceed the accrued expenses, payables and other current
liabilities as reflected on the Closing Balance Sheet (all without duplication);



14



--------------------------------------------------------------------------------

(e)    Tangible Personal Property. The equipment, office materials and supplies,
tools, vehicles, software, computers, fixtures, leasehold improvements, and
furniture (and other tangible personal property) primarily used in the conduct
of the Business including, without limitation, that listed in Schedule 2.1(e)
[OMITTED] attached (the “Tangible Personal Property”); provided, that the
Computer Science Corporation computer system and the Echo computer system, and
their related subsystems, derivatives and software are to be Excluded Assets and
the right to use such systems and software will be licensed back for an agreed
upon time to the PHP Group after Closing pursuant to the Administrative Services
Agreement;
 
(f)    Receivables. All of the trade receivables owed to the PHP Group by AHCA,
FEA and Kids Corporation and relating to the Business (“Receivables”);
 
(g)    Franchises, Licenses. All franchises, approvals, licenses, orders,
registrations, certificates, variances and similar rights obtained from any
federal, state or local government or authority or any subdivision or agency
primarily related to the Business including, without limitation those included
on Schedule 2.1(g) [OMITTED];
 
(h)    Goodwill. All goodwill, going concern and similar intangibles primarily
related to the Business;
 
(i)    Other Intangibles. All Intellectual Property and other intangible rights
owned or licensed and primarily used or primarily held for use by the PHP Group
in connection with the Business as of the date of this Agreement, including,
without limitation, all those listed and described in attached Schedule 2.1(i)
[OMITTED] and those acquired by the PHP Group and any Affiliate thereof and
primarily relating to the Business between the date hereof and the Closing Date;
 
(j)    Books, Records and Other Assets. All books and records now owned by the
PHP Group or those otherwise primarily used in the Business, as such books,
records and other assets may change in the ordinary course of the Business
through the Closing Date, including without limitation lists of all Members
enrolled under the PHP Group’s plans related to the Business containing names,
addresses, identification numbers, provider selections, coordination of benefits
information, if known, and copies (in all media used by the PHP Group) of all
books and records maintained for such Persons, and copies of same related to the
Excluded Business;
 
(k)    Real Property. Certain real property and any interests therein,
including, without limitation, land, easements, air rights, rights of way and
fee ownership, buildings, structures, fixtures and improvements owned by the PHP
Group and listed and described on Schedule 2.1(k) [OMITTED] and the interests of
the PHP Group in certain leases, licenses, leased rights of way and other
interests of every kind and description in and to all the real property,
buildings and improvements thereon as listed and described on Schedule 2.1(k)
[OMITTED], and any additions, improvements and alterations thereto made between
the date of this Agreement and the Closing Date but only to the extent such real
property interest is primarily used in the operation of the Business;



15



--------------------------------------------------------------------------------

 
(l)    Other Contracts.    All Contracts as described in Schedule 3.17 [OMITTED]
or Schedule 3.18(a) [OMITTED] (the “Contract Schedules”), together with all such
Contracts and amendments and extensions of such Contracts that have been or will
be entered into in connection with the Business between the date of this
Agreement and the Closing Date; provided, however, at Buyer’s option, by written
notice to Agent, Shareholders shall cause Newco Group to assume, jointly and
severally, any and all liability under any Contract existing as of the date of
this Agreement which is not listed and described in the Contract Schedules (or
which is listed but is not primarily related to the operation of the Business)
and which Buyer elects not to have the Company continue or to terminate such
Contract; and
 
(m)    Insurance.    All insurance policies owned by or benefiting the PHP Group
as described in Schedule 3.21 [OMITTED].
 
Section 2.2     Liabilities.
 
(a)    Assumed Liabilities.    The PHP Group represents and warrants, at the
Closing, the PHP Group and the Assets shall be free and clear of all Security
Interests, claims, charges, liabilities and obligations except: (i) for state,
federal or local income taxes and other taxes not yet due and payable, accruing
on or before the Effective Time which will be reserved for as liabilities on the
Closing Balance Sheet but only to the extent of such reserve; (ii) for the
obligations of the PHP Group under the Contracts described in Section 3.17 which
have accrued through the Closing Date and are reserved for as liabilities on the
Closing Balance Sheet but only to the extent of such reserve; (iii) claims and
accounts payable, including, without limitation, those Medical Claims and
accrued expenses of the PHP Group primarily relating to the operation of the
Business through the Closing Date (each determined in accordance with GAAP),
provided such claims, accounts payable and accrued expenses are reserved for as
liabilities on the Closing Balance Sheet and only to the extent of such reserve
(collectively, the “Current Liabilities”); (iv) those obligations of the PHP
Group which are reserved as liabilities on the Closing Balance Sheet but only to
the extent of the reserve; (v) the PHP Group’s obligations accruing after the
Closing Date under all Contracts; (vi) the loss, cost or expense relating to any
litigation; (vii) the liens set forth on Schedule 2.2(a)(vii) [OMITTED]; (viii)
all Ordinary Course of Business Claims up to $100,000 in Losses per claim or
series of related claims by the same Person, provided, that if the Loss from any
such Claim exceeds $100,000, the Claim shall not constitute an Assumed
Liability. One series of Ordinary Course of Business Claims that are intended by
the parties as one claim include, by way of example, and not in limitation, a
claim by one hospital Provider for the same type of billing, course of dealing
or conduct, issues with respect to one or more Members. The obligations
associated with the liabilities referred to (x) in this Section 2.2(a)(i)
through (iv), inclusive, but only to the extent of the reserve therefor on the
Closing Balance Sheet, (y) described in Section 2.2(a)(v), and in Section
2.2(a)(vi) relating to the litigation described in Schedule 2.2(a)(y) [OMITTED],
(z) in Section 2.2(a)(viii) that, to Company’s Knowledge, do not exist as of the
Closing Date and which are not reserved for on the Closing Balance Sheet or
covered by the true up pursuant to Sections 2.3(h) or 2.3(i), and (zz) Excluded
Termination Claims shall be collectively referred to as the “Assumed
Liabilities.” Buyer covenants to timely pay and discharge the Assumed
Liabilities.
 
(b)    Excluded Liabilities.    Either (i) the PHP Group shall pay on or before
the Closing Date or (ii) after the Closing Date, the PHP Group and Buyer shall
not assume or be



16



--------------------------------------------------------------------------------

 
liable for and Newco Group, jointly and severally, shall pay and hold the PHP
Group and Buyer harmless from the Excluded Liabilities. The Excluded Liabilities
shall include any Medicare and commercial business related litigation, and
claims and those matters which are described in Schedule 6.1(a) [OMITTED], the
EEOC, discrimination and other civil rights claims and any related litigation
hereafter brought by those employees and ex-employees listed in Schedule 6.1(a)
[OMITTED], and the guarantees listed as items 1, 2 and 3 on Schedule 3.31
[OMITTED], and the CMS penalty and the investigations and other matters
described in Schedule 6.1(a) [OMITTED].
 
Section 2.3     Merger; Consideration.
 
(a)    Basic Transaction.    Upon the terms and conditions of this Agreement and
in accordance with the Florida Business Corporation Act, as amended (the
“Corporation Code”), at the Statutory Effective Time, Buyer will be merged with
and into the Company (the “Merger”) pursuant to the Plan of Merger attached
substantially in the form as Exhibit D [OMITTED] (the “Plan of Merger”). The
terms and conditions of the Plan of Merger are incorporated herein by reference
as if fully set forth herein. As a result of the Merger, the separate corporate
existence of Buyer shall cease and the Company shall continue as the surviving
corporation.
 
(b)    Aggregate Consideration.    The aggregate consideration payable to the
holders of the Shares shall be equal to the sum of: (i) Ninety-Nine Million Five
Hundred Thousand Dollars ($99,500,000), subject to the adjustments provided in
Sections 5.15(a) and 5.21, if applicable (the “Closing Cash Amount”); (ii)
Fifteen Million Dollars ($15,000,000) (the “Escrow Amount”); (iii) the
Membership Cash Consideration, as calculated pursuant to Section 2.3(f) below,
which shall be in an amount of up to Six Million Dollars ($6,000,000); (iv) plus
(or minus) the Excess or (Deficit) as adjusted by the Net Worth Adjustment,
which may be positive or negative; (v) plus (or minus) the Positive True Up
Amount (or the Negative True Up Amount); and (vi) plus (or minus) the
Non-Medical Claims Positive True Up Amount (or the Non-Medical Claims Negative
True Up Amount) (the “Aggregate Consideration”). The Aggregate Consideration
shall be paid according to the terms and conditions hereof.
 
(c)    Consummation and Effect of Merger.    The parties shall cause the Merger
to be consummated by filing duly executed Articles of Merger (with the completed
Plan of Merger annexed thereto) with the Department of State of the State of
Florida (the “Department of State”), in such form as Buyer and Agent reasonably
determine is required by, and is in accordance with, the relevant provisions of
the Corporation Code. The Merger shall become effective at the Statutory
Effective Time and the Merger shall have the effect set forth in the Corporation
Code. The Company may, at any time after the Statutory Effective Time, take any
action (including executing and delivering any document) in the name and on
behalf of either the Company or Buyer in order to carry out and effectuate the
transactions contemplated by this Agreement. At the Statutory Effective Time by
virtue of the Merger and without any action on the part of the Company, Buyer,
or the Shareholders, the following actions will occur:
 
  (i)    each issued and outstanding share of common stock of Buyer shall be
converted into one share of the Company (which will be the surviving entity of
the Merger);



17



--------------------------------------------------------------------------------

 
(ii)    subject to the provisions of Article IX, each issued and outstanding
Share immediately prior to the Statutory Effective Time (except for certificates
representing Dissenting Shares) shall automatically be cancelled and cease to
exist and shall be converted into the right to receive, in cash, an amount equal
to the sum of:
 

 
(1)
 
an amount equal to the Closing Cash Amount divided by the number of Shares
outstanding on the Closing Date (the “Allocated Closing Cash Amount”);

 

 
(2)
 
an amount equal to the Escrow Amount divided by the number of Shares outstanding
on the Closing Date (the “Allocated Escrow Amount”);

 

 
(3)
 
an amount equal to a portion of the Membership Cash Consideration, if any,
calculated by dividing the amount of the Membership Cash Consideration by the
number of Shares outstanding on the Closing Date (the “Allocated Membership Cash
Consideration”);

 

 
(4)
 
plus an amount equal to a portion of the Excess calculated by dividing the
amount of the Excess, if any, by the number of Shares outstanding on the Closing
Date (the “Allocated Excess”) or minus an amount equal to a portion of the
Deficit, if any, calculated by dividing the Deficit by the number of Shares
outstanding on the Closing Date (the “Allocated Deficit”);

 

 
(5)
 
plus an amount equal to a portion of the Positive True Up Amount, if any,
calculated by dividing the Positive True Up Amount by the number of Shares
outstanding on the Closing Date (the “Allocated Positive True Up Amount”) or
minus an amount equal to a portion of the Negative True Up Amount, if any,
calculated by dividing the Negative True Up Amount by the number of Shares
outstanding on the Closing Date (the “Allocated Negative True Up Amount”), as
applicable; and

 

 
(6)
 
plus an amount equal to a portion of the Non-Medical Claims Positive True Up
Amount, if any, calculated by dividing the Non-Medical Claims Positive True Up
Amount by the number of Shares outstanding on the Closing Date (the “Allocated
Positive Non-Medical True Up Amount”) or minus an amount equal to a portion of
the Non-Medical Claims Negative True Up Amount, if any, calculated by dividing
the Non-Medical Claims Negative True Up Amount by the number of Shares
outstanding on



18



--------------------------------------------------------------------------------

 
  
 
the Closing Date (the “Allocated Negative Non-Medical True Up Amount”), as
applicable;

 
          in each case rounded to the nearest whole cent (the “Merger
Consideration”); and
 
(iii)    each share of the Company’s capital stock held in the treasury of the
Company or by a subsidiary of the Company immediately prior to the Statutory
Effective Time shall, by virtue of the Merger and without any action on the part
of the holders thereof, be canceled and cease to exist and no payment shall be
made with respect thereto.
 
(d)    Dissenting Shares; Waiver of Dissenter’s Rights.    Notwithstanding any
other provision of this Agreement to the contrary, Shares that are issued and
outstanding immediately prior to the Statutory Effective Time and which are (i)
held by shareholders who shall have not voted in favor of the Merger or
consented thereto in writing, and (ii) who shall have delivered a written notice
of intent to demand payment for such shares in accordance with Section
607.1320(3) of the Corporation Code and otherwise perfected their rights under
Section 607.1320 of the Corporation Code (collectively, the “Dissenting Shares”)
shall not be converted into or represent the right to receive any portion of the
Aggregate Consideration and shall be deemed cancelled. Such shareholders (the
“Dissenting Shareholders”) shall be entitled to only receive payment of the
value of such shares of the Shares held by them in accordance with the
provisions of the Corporation Code, except that all Dissenting Shares held by
shareholders who shall have failed to perfect or who effectively shall have
withdrawn or lost their rights to appraisal of such Shares pursuant to relevant
provisions of the Corporation Code, shall thereupon be deemed to have been
converted into and to have become exchangeable, as of the Statutory Effective
Time, for the right to receive, without any interest thereon, such shareholder’s
allocated share of the Aggregate Consideration. The Company shall comply with
Section 607 of the Corporation Code. The Agent shall hold such portion of the
Aggregate Consideration that would have been allocable to the Dissenting
Shareholders if such shareholders had not dissented as provided above
(“Dissenter’s Allocable Consideration”) until such time as the final,
unappealable amount of payment is determined for the Dissenting Shareholder’s
shares under the Corporation Code, at which time Agent shall distribute such
Dissenter’s Allocable Consideration in accordance with the Corporation Code.
Each of the Shareholders hereby waives his, her or its dissenter’s rights under
the Corporation Code with respect to the Merger to the extent permitted by law,
and agrees to execute to the extent permitted by law, prior to Closing such
documents or instruments as may be reasonably requested by the Company or the
Buyer to evidence or further effect such waiver.
 
(e)    Estimated Closing Book Value.    Not less than two Business Days before
the Closing Date, Agent shall prepare and deliver to Buyer (i) the estimated
amount of the Closing Book Value in the form of a consolidated balance sheet as
of the Closing Date (the “Preliminary Closing Balance Sheet”) prepared from the
books and records of the PHP Group in accordance with GAAP (as modified herein)
and (ii) a certificate (the “Shareholders’ Adjustment Certificate”) certifying,
to the best of his knowledge, that the Preliminary Closing Balance Sheet fairly
represents the Closing Book Value in accordance with GAAP (as modified in
accordance with the definition of Closing Book Value and as otherwise
specifically provided herein). If the Shareholders’ Adjustment Certificate shows
a Closing Book Value of less than the Required Net



19



--------------------------------------------------------------------------------

 
Worth, then the Closing Cash Amount to be delivered at Closing shall be reduced
by an amount equal to the difference between the Required Net Worth and the
Closing Book Value (the “Deficit”). If the Shareholders’ Adjustment Certificate
shows a Closing Book Value of more than the Required Net Worth, then the Closing
Cash Amount to be delivered at Closing shall increase by the excess of the
Closing Book Value over the Required Net Worth (the “Excess”).
 
(f)    Membership Cash Consideration.    If the Business has enrolled at least
190,000 Members to be provided healthcare services on the Closing Date (the
“Target Membership”), as determined from the State of Florida enrollment
reports, and as verified by Buyer and Agent prior to Closing, Shareholders shall
be entitled to receive an additional Six Million Dollars ($6,000,000) in the
aggregate. If, on the Closing Date, the Business has more than 168,022 Members
(the “Base Membership”) enrolled to be provided healthcare services, but less
than the Target Membership, Shareholders shall be entitled to receive an amount
in the aggregate equal to Six Million Dollars ($6,000,000) multiplied by a
fraction (i) the numerator of which is the number of Members enrolled to be
provided with healthcare services by the Business as of the Closing Date as
determined from the State of Florida enrollment reports and as verified by Buyer
and Agent minus the Base Membership and (ii) the denominator of which is the
Target Membership minus the Base Membership. The amount that Shareholders are
entitled to pursuant to this Section 2.3(f) is referred to herein as the
“Membership Cash Consideration.”
 
(g)    Audit.    Within 60 days after the Closing, Buyer will cause KPMG
LLP/Norfolk (“KPMG”) to prepare and deliver to Agent and Buyer, at the expense
of Buyer and Shareholders (provided that Shareholders shall not pay in excess of
$75,000 in the aggregate under this Section 2.3(g) and Section 5.4), an audit
report containing consolidated financial statements of the PHP Group for the
interim period from January 1, 2002 through the Closing Date, including, a
balance sheet as of the Closing Date, an income statement for the period from
January 1, 2002 through the Closing Date and related footnotes prepared in
accordance with GAAP (the “Closing Date Financial Statements”) including, among
other statements and schedules, KPMG’s unqualified opinion thereon. The Actuary
shall be utilized to provide the actuarial services required to prepare the
Closing Balance Sheet. In preparing the Closing Date Financial Statements, the
Company and KPMG shall consider all Medical Claims, accrued expenses and other
payables and claims primarily relating to the Business, including, without
limitation, those falling within the definition of Ordinary Course of Business
Claims. The actual amount of the Closing Book Value, as well as the resulting
Closing Balance Sheet, shall be set forth in a schedule prepared by KPMG
(“Closing Book Value Schedule”) to be included within the Closing Date Financial
Statements. KPMG shall then issue a report on this Closing Book Value Schedule.
KPMG shall forward a copy of the Closing Book Value Schedule to the parties with
its report thereon with the Closing Date Financial Statements. Any disagreement
between Buyer and Agent regarding the Closing Date Financial Statements, the
Closing Book Value Schedule or the Closing Balance Sheet will be resolved by
Agent and Buyer selecting an independent firm of certified public accountants of
national reputation (“Second Accountants”) to resolve the dispute. If Agent and
Buyer are unable to agree on the choice of Second Accountants, they will select
a “Big 4” accounting firm by lot (after excluding KPMG) as Second Accountants.
The parties shall have an opportunity to present their position to the Second
Accountants and shall cooperate with the Second Accountants in making available
to them any records or work papers requested by the Second Accountants. After
review of all



20



--------------------------------------------------------------------------------

necessary records, work papers and presentations, the Second Accountants will
adopt and approve, either with or without modification, the Closing Date
Financial Statements, the Closing Book Value Schedule and the Closing Balance
Sheet with such modifications, if any will for all purposes be deemed to be the
Closing Date Financial Statements, the Closing Book Value Schedule and the
Closing Balance Sheet, as applicable. The decision of the Second Accountants
shall be set forth in writing and will be conclusive and binding on the parties
and subject to judicial enforcement. Each party shall bear one-half of the cost
of the Second Accountants. If the Closing Balance Sheet shows a Closing Book
Value of less than the Required Net Worth, then the difference between such
amounts shall be referred to as the “Actual Deficit.” If the Closing Balance
Sheet shows a Closing Book Value of more than the Required Net Worth, then the
difference between such amounts shall be referred to as the “Actual Excess.”
Within five Business Days after delivery of the final Closing Balance Sheet, the
following payments (“Net Worth Adjustment”) shall be made: (i) if there is an
Actual Excess, and (x) if the amount of the Actual Excess exceeded the Excess or
there was a Deficit, then the difference between the Actual Excess and the
Excess or Deficit shall be paid immediately by Buyer by wire transfer to Agent
on behalf of Shareholders or (y) if the amount of the Actual Excess was less
than the Excess then the difference between the Actual Excess and the Excess
shall be paid immediately by Escrow Agent out of the Escrowed Amount to Buyer by
wire transfer; and (ii) if there is an Actual Deficit, and (x) if the amount of
the Actual Deficit exceeded the Deficit or there was an Excess, then the
difference between the Actual Deficit and the Deficit or the Excess shall be
paid immediately by Escrow Agent out of the Escrowed Amount to Buyer by wire
transfer or (y) if the amount of the Actual Deficit was less than the Deficit,
then the difference shall be paid immediately by Buyer by wire transfer to Agent
on behalf of Shareholders. Further, unless otherwise provided for in this
Agreement, Newco Group otherwise shall be responsible for completion of any
required plan audit, and the preparation and filing of any required Annual
Report (IRS Form 5500 and any related audit report) for Benefit Plans assumed by
Newco Group prior to Closing. Otherwise, the proper maintenance, operation,
funding, auditing and reporting of any Benefit Plan assumed by Newco Group shall
be Newco Group’s responsibility, both for Plan Years arising prior to Closing
and subsequent years (except as to those plan contributions required from the
Company for periods prior to Closing).
 
(h)    True Up of Medical Claims.    As required in Section 5.12, beginning on
the sixth month anniversary of the Effective Time and continuing until the next
six-month anniversary thereof, Agent shall cause Newco Group to recalculate the
Medical Claims as of the Effective Time (but considering the experience of the
PHP Group with such Medical Claims after the Effective Time, regardless of
whether any such claim is an Ordinary Course of Business Claim, and through each
such anniversary date) (each six-month period is hereafter called a “True Up
Period”). With respect to each True Up Period, Agent shall cause Newco Group to
send to Buyer within 60 days of the end of each six-month anniversary date its
computation as to the amount of Medical Claims as of the Effective Time,
together with its work papers used to compute the amount of Medical Claims (the
“True Up Report”). In preparing the True Up Report, Newco Group shall make such
determinations consistent with the past practices of the Company and shall
consider all Medical Claims, including, without limitation, those falling within
the definition of Ordinary Course of Business Claims. Within 30 days of receipt
of such report (the “Review Period”), Buyer will either accept the True Up
Report or provide Agent with written objections to such report. If Buyer accepts
the True Up Report as presented, then at the



21



--------------------------------------------------------------------------------

end of the Review Period, the Report will be deemed final and binding on the
parties and will be subject only to the indemnification provisions of Article
VI. Any disagreement between Buyer and Agent that cannot be resolved by the
parties within 30 days after receipt of Buyer’s written objections, will be
resolved by KPMG. The parties shall have an opportunity to present their
position to KPMG and shall cooperate with KPMG in making available to them any
records or work papers requested by KPMG. The decision of KPMG shall be set
forth in writing and will be conclusive and binding on the parties and subject
to judicial enforcement. Each party shall bear one-half of the cost of KPMG.
Within five Business Days after such report becomes final, Agent shall authorize
the Escrow Agent to pay Buyer from the Holdback Escrow Collateral the amount of
Medical Claims as set forth in the True Up Report in excess of the amount of
Medical Claims, for which reserves are reflected on the Closing Balance Sheet in
the case of the first True Up Report, plus any payment made by Shareholders
during the first True Up Period under the following sentence, and the amount of
Medical Claims in the preceding True Up Report, in the case of the second True
Up Report, plus any payment made by Shareholders during the second True Up
Period under the following sentence (collectively, the “Negative True Up
Amount”). Notwithstanding the foregoing, in the event that at any time prior to
the one-year anniversary of the Effective Time, the payments of Medical Claims
for which Shareholders are responsible for hereunder exceeds the final amount
determined as the applicable reserve thereof on the Closing Balance Sheet, then
the Shareholders shall, within five business days of written demand by Buyer to
Agent, pay to Buyer an amount equal to such deficit. Likewise, Buyer shall pay
the Agent within five Business Days after such report becomes final for the
benefit of Shareholders the amount by which the Medical Claims, for which
reserves are reflected on the Closing Balance Sheet in the case of the first
True Up Report, or the previous True Up Report, in the case of the second True
Up Report, exceed the amount of Medical Claims in the subject True Up Report
(collectively, the “Positive True Up Amount”).
 
(i)    True Up of Non-Medical Claims.    As required in Section 5.12, as of the
sixth month anniversary of the Effective Time, Agent shall cause Newco Group to
recalculate all claims primarily relating to the Business against the PHP Group
as of the Effective Time other than Medical Claims and Taxes (the “Non-Medical
Claims”) as of the Effective Time (but considering the experience of the PHP
Group with such Non-Medical Claims after the Effective Time and regardless of
whether any such claim is an Ordinary Course of Business Claim) and through such
six-month anniversary date (the “Non-Medical Claims True Up Period”). With
respect to the Non-Medical True Up Period, Agent shall cause Newco Group to send
to Buyer within 60 days of the end of such six-month anniversary date its
computation as to the amount of Non-Medical Claims as of the Effective Time,
together with its work papers used to compute the amount of Non-Medical Claims
(the “Non-Medical Claims True Up Report”). In preparing the Non-Medical Claims
True Up Report, the Company and KPMG shall consider all Non-Medical Claims,
including, without limitation, those falling within the definition of Ordinary
Course of Business Claims. Within 30 days of receipt of such report (the
“Non-Medical Claims Review Period”), Buyer will either accept the Non-Medical
Claims True Up Report or provide Agent with written objections to such report.
If Buyer accepts the Non-Medical Claim True Up Report as presented, then at the
end of the Non-Medical Claims Review Period, such report will be deemed final
and binding on the parties and will be subject only to the indemnification
provisions of Article VI. Any disagreement between Buyer and Agent that cannot
be resolved by the parties within 30 days after receipt of Buyer’s written
objections, will be resolved by



22



--------------------------------------------------------------------------------

KPMG. The parties shall have the opportunity to present their positions to KPMG
and shall cooperate with KPMG in making available to them any records or work
papers requested by KPMG. The decision of KPMG shall be set forth in writing and
will be conclusive and binding on the parties subject to judicial enforcement.
Each party shall bear one-half of the cost of KPMG. Within five Business Days
after such report becomes final, Agent shall authorize the Escrow Agent to pay
Buyer from the Holdback Escrow Collateral the amount of Non-Medical Claims as
set forth in the Non-Medical Claims True Up Report in excess of the amount of
Non-Medical Claims, for which reserves are reflected on the Closing Balance
Sheet (the “Non-Medical Claims Negative True Up Amount”). Likewise, Buyer shall
pay the Agent for the benefit of Shareholders within five Business Days after
such report becomes final the amount by which the Non-Medical Claims for which
there are reserves reflected on the Closing Balance Sheet exceed the amount of
Non-Medical Claims in the Non-Medical Claims True Up Report (collectively, the
“Non-Medical Claims Positive True Up Amount”).
 
(j)    Adjustments to Merger Consideration.    In the event of any
reclassification, stock split, reverse stock split, stock dividend (including
any dividend or distribution of securities convertible into shares of Company
capital stock, reorganization, recapitalization or other like change with
respect to shares of Company capital stock occurring (or for which a record date
is established) after the date hereof and prior to the Statutory Effective Time,
the Merger Consideration shall be proportionately adjusted to reflect fully such
event.
 
(k)    No Further Ownership Rights in Stock.    The Aggregate Consideration paid
to Shareholders upon the surrender for exchange of certificates in accordance
with the terms hereof shall be deemed to have been paid in full satisfaction of
all rights pertaining to such shares of Company capital stock, and from and
after the Statutory Effective Time there shall be no further registration of
transfers on the stock transfer books of Company of the shares of Company
capital stock which were outstanding immediately prior to the Statutory
Effective Time. If, after the Statutory Effective Time, certificates are
presented to Company or the Agent for any reason, they shall be cancelled and
such Shareholder shall receive his, hers or its allocated share of the Aggregate
Consideration.
 
Section 2.4     Closing.
 
(a)    Upon the terms and conditions of this Agreement, the consummation of the
Merger (the “Closing”) shall take place on the calendar day in which the
Statutory Effective Time shall occur at the offices of Akerman, Senterfitt &
Eidson, P.A., SunTrust International Center, One Southeast Third Avenue, 28th
Floor, Miami, Florida 33131 which shall be on the last day of the calendar month
which is at least five Business Days following the satisfaction or waiver of the
last to occur of the conditions to the obligations of the parties set forth in
Article VII, or at such other location or on such other date as is mutually
agreeable to Buyer and Agent. The date of the Closing is herein referred to as
the “Closing Date.” All actions with respect to the Closing shall be deemed to
take place simultaneously.
 
(b)    At the Closing, Agent shall, subject to the satisfaction of the
conditions set forth in Article VII, deliver or cause to be delivered to Buyer:
(i) stock certificates evidencing the Shares, duly endorsed in blank by
Shareholders or accompanied by stock powers duly executed



23



--------------------------------------------------------------------------------

in blank by Shareholders (except for certificates representing Dissenting
Shares); (ii) all other documents and certificates required under Article VII of
this Agreement to be delivered by Shareholders, the Company or Newco Group to
Buyer at or before the Closing Date in connection with the transactions
contemplated hereby; and (iii) such consents required under other Contracts to
the change of control of the PHP Group, including landlord estoppels, as the
Company is able to obtain using commercially reasonable efforts to obtain same
with the assistance of Buyer. Obtaining the consents and landlord estoppels
referenced in Section 2.4(b)(iii) is not a condition to Closing nor shall it
give rise to any liability on the part of Shareholders or the Company
whatsoever. No interest will be paid or accrued on any sums payable to holders
of certificates. Until surrendered in accordance with the provisions of this
Section 2.4(b), each stock certificate evidencing the Shares (other than
certificates representing Dissenting Shares) shall represent for all purposes
only the right to receive the Aggregate Consideration provided for by this
Agreement, without interest. Other than the payment to Agent as provided in
Section 2.4(c) below, Buyer shall have no liability or obligation whatsoever
with respect to the payment to holders of the Shares for such holder’s allocated
share of the Aggregate Consideration.
 
(c)    At Closing, Buyer shall, subject to the satisfaction of the conditions
set forth in Article VII: (i) deliver and pay cash to Agent for the benefit of
Shareholders the sum of the Closing Cash Amount, the Membership Cash
Consideration plus the Excess or minus the Deficit, as the case may be; (ii)
deliver to the Escrow Agent cash in an amount equal to the Escrow Amount, which
shall secure the payment of Shareholders’ indemnification obligations hereunder
and which shall be held in escrow and disbursed in accordance with the terms of
the Escrow Agreement; and (iii) deliver all other documents and certificates
required under Article VII of this Agreement to be delivered by Buyer or Parent
to Shareholders at or before the Closing Date in connection with the
transactions contemplated hereby.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS
 
To induce the parties to enter into this Agreement, Shareholders and the Company
hereby warrant (and Shareholders with respect to Section 3.1 only), that the
statements contained in this Article III are correct and complete as of the date
of this Agreement and will be correct and complete on the Closing Date as
provided in Section 5.11 (as though made then and as though the Closing Date
were substituted for the date of this Agreement through this Article III),
except as set forth in the disclosure schedule delivered by Shareholders to
Buyer on the date hereof (the “Disclosure Schedule”). The Disclosure Schedule
will be arranged in paragraphs corresponding to the numbered Sections in this
Article III.
 
Section 3.1     Shareholder Representations.    Each Shareholder severally (but
not jointly) represents and warrants to Buyer that the statements contained in
this Section 3.1 are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date as provided in Section 5.11
with respect to himself, herself or itself:



24



--------------------------------------------------------------------------------

(a)    Organization of Certain Shareholders.    If such Shareholder is an
entity, Shareholder is duly organized or incorporated, validly existing, and in
good standing under the laws of the jurisdiction of its incorporation or
organization, as applicable.
 
(b)    Authorization of Transaction.    Such Shareholder has full power and
authority (including, if Shareholder is an entity, full company power and
authority) to execute and deliver this Agreement and to perform his, her or its
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of such Shareholder, enforceable in accordance with its terms and
conditions except that (i) such enforcement may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereafter in effect, affecting creditors’ rights generally; and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought. Such Shareholder need not give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any Governmental Entity in order to consummate the transactions
contemplated by this Agreement.
 
(c)    Non-contravention.    Neither the execution and the delivery of this
Agreement, nor the consummation of the Merger and the transactions contemplated
hereby, will violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Shareholder is subject or, if Shareholder
is an entity, any provision of its charter, bylaws or other governing documents.
 
(d)    Brokers’ Fees.    Except for fees payable to Goldsmith-Agio-Helms &
Lynner, LLC, whose fees the Company covenants shall be paid solely by
Shareholders or the Company prior to Closing, such Shareholder has no liability
or obligation to pay any fees or commissions to any broker, finder, or agent
with respect to the transactions contemplated by this Agreement for which Buyer
could become liable or obligated.
 
(e)    Shares.    Shareholder holds of record and owns beneficially the number
of Shares set forth next to his, hers or its name on Schedule 3.1 [OMITTED],
free and clear of any restrictions on transfer, Taxes, Security Interests,
options, warrants, purchase rights, contracts, commitments, equities, claims,
and demands. Except as set forth on Schedule 3.1 [OMITTED], such Shareholder is
not a party to any option, warrant, purchase right, or other contract or
commitment that could require Shareholder to sell, transfer, or otherwise
dispose of any capital stock of the Company (other than this Agreement). Except
as set forth on Schedule 3.1 [OMITTED], such Shareholder is not a party to any
voting trust, proxy, or other agreement or understanding with respect to the
voting of any capital stock of the Company. Shareholder is conveying all right,
title and interest in and to his or its Shares to Buyer pursuant to this
Agreement.
 
(f)    Disqualifying Background.    If such Shareholder owns at least 2% of the
Shares, such Shareholder is not currently, nor has he, she or it been at any
time, debarred, suspended, or otherwise excluded from participating in any state
or federally funded healthcare program in a manner that would have an adverse
effect on the Business after Closing.



25



--------------------------------------------------------------------------------

Shareholder is not party to any agreement, judgment, order, consent, or
equitable relief, written or oral, that would limit or restrict the PHP Group in
any manner from conducting the Business after the Closing.
 
Section 3.2     Organization.   Each of the Company and PHPI is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida and has all requisite corporate power and authority to own,
lease and operate its properties and to carry on the Business as it is now being
conducted. Each of the Company and PHPI is duly qualified or licensed to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the property owned, leased or operated by it or the nature of the
business conducted by it makes such qualification or licensing necessary. The
Company has made available to Buyer a complete and correct copy of the articles
of incorporation and bylaws of the Company, and PHPI, as currently in effect.
The Company has full corporate power and authority and has taken all required
corporate action necessary to permit it to execute and deliver this Agreement,
the Articles of Merger and all other documents or instruments required to be
executed and delivered by it by this Agreement (the “Ancillary Agreements”), and
to carry out the terms of this Agreement and of all such Ancillary Agreements.
 
Section 3.3     PHPI and the Excluded Subsidiaries.   PHPI and the Excluded
Subsidiaries are the only Subsidiaries of the Company. Schedule 3.3 [OMITTED]
sets forth for PHPI and each Excluded Subsidiary (i) its name and jurisdiction
of incorporation or organization, (ii) the number of shares of authorized
capital stock of each class of its capital stock or membership interests, (iii)
the number of issued and outstanding shares or interests of each class of its
capital stock or membership interests, the names of the holders thereof, and the
number of shares held by each such holder, and (iv) the number of shares of its
capital stock or membership interests held in treasury. All of the issued and
outstanding shares of capital stock or membership interests of PHPI and each
Excluded Subsidiary have been duly authorized and are validly issued, fully
paid, and nonassessable. One of the Company, PHPI and the Excluded Subsidiaries
holds of record and owns beneficially all of the outstanding shares or
membership interests of PHPI and each Excluded Subsidiary, free and clear of any
restrictions on transfer (other than restrictions under the Securities Act and
state securities laws), Taxes, Security Interests, options, warrants, purchase
rights, contracts, commitments, equities, claims, and demands. Except as set
forth on Schedule 3.3 [OMITTED], there are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, or other contracts or commitments that could require the Company, PHPI
or any Excluded Subsidiary to sell, transfer, or otherwise dispose of any
capital stock of any of PHPI or the Excluded Subsidiaries or that could require
PHPI or any Excluded Subsidiary to issue, sell, or otherwise cause to become
outstanding any of its own capital stock or membership interests. There are no
outstanding stock appreciation, phantom stock, profit participation, or similar
rights with respect to PHPI or any Excluded Subsidiary. Except as set forth on
Schedule 3.3 [OMITTED], there are no voting trusts, proxies, or other agreements
or understandings with respect to the voting of any capital stock or membership
interests of PHPI or any Excluded Subsidiary. None of the Company, PHPI and
Excluded Subsidiaries controls directly or indirectly or has any direct or
indirect equity participation in any corporation, partnership, trust, or other
business association that is not PHPI or an Excluded Subsidiary.



26



--------------------------------------------------------------------------------

 
Section 3.4     Capitalization.   The authorized capital stock of the Company
consists of 10,000,000 shares of common stock, par value $0.01 per share and
393,600 shares of preferred stock, par value $1.00 per share of which 177,500
are designated Series A, 127,500 are designated Series B and 88,600 are
designated Series C. There are 997,121.5 shares of common stock, 116,278.5
shares of Series B Preferred Stock and options to purchase 953,187 shares of
common stock issued and outstanding. The Shares that Shareholders have agreed to
sell to Buyer pursuant to this Agreement along with any Dissenting Shares will
constitute 100% of the issued and outstanding shares of capital stock of the
Company at the Closing Date. The Series B Preferred Stock will be redeemed and
retired by the Company on or before the Closing Date. All the outstanding shares
of capital stock of the Company are duly authorized, validly issued, fully paid,
nonassessable and free of preemptive rights and are owned by Shareholders and
any Dissenting Shareholders. Except as set forth on Schedule 3.4 [OMITTED],
there are no existing (i) options, warrants, calls, subscriptions or other
rights, convertible securities, agreements or commitments of any character
obligating Shareholders or the Company to issue, purchase, transfer or sell any
shares of capital stock or other equity interests in the Company or securities
convertible into or exchangeable for such shares or equity interests; (ii)
contractual obligations of Shareholders or the Company to repurchase, redeem or
otherwise acquire any capital stock of the Company; or (iii) voting trusts or
similar agreements to which any of the Shareholders or the Company is a party
with respect to the voting of the capital stock of the Company.
 
Section 3.5     Authorization; Validity of Agreement.   The Company has the
corporate power and authority to execute, deliver and perform this Agreement and
each of the documents and instruments required to be entered into pursuant to
this Agreement (including without limitation the Articles of Merger and Plan of
Merger), and to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance by the Company of this Agreement and each of
the documents and instruments required to be entered into pursuant to this
Agreement, and the consummation by the Company of the Merger and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action and such authorization has not been
withdrawn or amended in any manner. In this regard, the requisite approval of
the Company’s Board of Directors was obtained at a Board of Directors meeting
held August 15, 2002 and the requisite approval of Shareholders was obtained by
the receipt of written consents from Shareholders on August 21, 2002. This
Agreement has been duly executed and delivered by the Company. Assuming due and
valid authorization, execution and delivery of this Agreement by Buyer, this
Agreement is or will be the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its terms, except that (i)
such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
affecting creditors’ rights generally; and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
 
Section 3.6     Consents and Approvals; No Violations.   Except as set forth on
Schedule 3.6 [OMITTED] and except for (a) requirements under corporation or
“blue sky” laws of various states, if any, and (b) matters specifically
described in this Agreement, neither the execution, delivery or performance of
this Agreement and each of the other agreements and instruments required to be
entered into pursuant to this Agreement by the Company and Shareholders nor the



27



--------------------------------------------------------------------------------

consummation by the Company and Shareholders of the Merger and the transactions
contemplated hereby and thereby will (i) violate or conflict with any provision
of the articles of incorporation or bylaws of the Company or PHPI; (ii) result
in a violation or breach of, or constitute (with or without due notice or lapse
of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any Material Agreement; (iii) violate or conflict with any order, writ,
judgment, injunction,decree, law, statute, rule or regulation that is applicable
to the PHP Group or any of their material properties or assets; or (iv) require
on the part of the PHP Group any material filing or registration with,
notification to, or authorization, consent or approval of, any Governmental
Entity, except in the case of clauses (ii) through (iv) for such violations,
breaches or defaults which, or filings, registrations, notifications,
authorizations, consents or approvals the failure of which to obtain, would
become applicable as a result of the business or activities in which Buyer is or
proposes to be engaged to the extent such businesses or activities are
materially different than those conducted by the PHP Group or as a result of any
acts or omissions by, or the status of any facts pertaining to, Buyer. This
Agreement will not result in the creation of any Security Interest upon the
Assets, except as may be created by Buyer. The PHP Group is not a party to any
contract which limits the rights of the PHP Group to engage in, or to compete
with any Person in, the Business, or which contains exclusivity provisions
restricting the geographical area in which, or the method by which, the Business
may be conducted.
 
Section 3.7     Financial Information.   Agent has delivered to Buyer the
consolidated audited balance sheets of the Company, PHPI and the Excluded
Subsidiaries (other than CarePlus Health Plans for which no financial
information is furnished under this Agreement) (the “Consolidated Group”), as of
December 31, 2001, December 31, 2000, and December 31, 1999 and an unaudited
consolidated balance sheet of the Consolidated Group, the PHP Group and the
Business as of June 30, 2002, as well as the related consolidated audited
statements of income and cash flow and related footnotes and supporting
schedules for the 12-month periods ended December 31, 2001, December 31, 2000
and December 31, 1999 and unaudited consolidated statements of income and cash
flow of the Consolidated Group, PHP Group and the Business, for the six-month
period ended June 30, 2002 (collectively, the “Financial Information”). The
balance sheets included in the Financial Information present fairly, in all
material respects, the financial position of the Consolidated Group, PHP Group
and the Business, as of the respective dates thereof, and the related statements
of income included in the Financial Information present fairly, in all material
respects, the results of operations of the Consolidated Group, PHP Group and the
Business as the case may be for the respective periods or as of the respective
dates set forth therein, in each case in accordance with GAAP, except for the
absence of footnote disclosures, statements of cash flow and statements of
changes in stockholders’ equity in the unaudited Financial Information as
required under GAAP. Agent also has delivered to Buyer copies of the PHPI’s
quarterly and annual reports as filed with DOI (the “Regulatory Statements”)
dated March 31, 2002, and as of December 31, 2001, December 31, 2000 and
December 31, 1999. The Regulatory Statements have been prepared, in all material
respects, in accordance with statutory accounting principles consistently
applied.
 
Section 3.8     No Undisclosed Liabilities.   Except as set forth on Schedule
3.8 [OMITTED] and except for (a) liabilities and obligations incurred in the
ordinary course of business after December 31, 2001 (none of which results from,
arises out of, relates to, is in the nature of, or



28



--------------------------------------------------------------------------------

was caused by any malpractice, infringement or violation of law), (b)
liabilities and obligations specifically disclosed in, reflected by, or covered
by the Financial Information, and (c) liabilities and obligations incurred in
connection with the transactions contemplated hereby since December 31, 2001, no
member of the PHP Group has incurred any material liabilities, claims or
obligations, including any penalty, acceleration or forfeiture clauses of any
Provider Agreements, related to Tax or non-Tax matters, as of the date of this
Agreement, due or not yet due, liquidated or unliquidated, fixed, contingent or
otherwise that would be required to be reflected or reserved against in a
consolidated balance sheet of the PHP Group prepared in accordance with GAAP.
Notwithstanding any other provision of this Article III to the contrary, there
are no liabilities or obligations, of any nature whatsoever, of the Consolidated
Group except the Assumed Liabilities and the Excluded Liabilities.
 
Section 3.9     Employee Benefit Plans; ERISA.
 
(a)      Except as set forth on Schedule 3.9 [OMITTED], no member of the PHP
Group maintains, sponsors or contributes to any “employee benefit plan” (within
the meaning of Section 3(3) the Employee Retirement Income Security Act of 1974,
as amended, (“ERISA”), or any profit sharing plan, deferred compensation plan,
stock option or stock bonus plan, savings plan, welfare plan or other benefit
plan or arrangement, policy, practice, procedure or contract concerning employee
benefits or fringe benefits of any kind, whether or not governed by ERISA,
relating to or covering any of its employees (a “Benefit Plan”). The Company has
made available to Buyer true, complete and accurate copies of all summary plan
descriptions of the PHP Group’s current Benefit Plans.
 
(b)      Each of the Benefit Plans is in compliance in all material respects
with all applicable requirements of ERISA, the Code and other applicable law.
Each of the Benefit Plans has been administered in all material respects in
accordance with its terms and with applicable legal requirements. With respect
to each Benefit Plan intended to qualify under Code Section 401(a) or 403(a),
(i) the Internal Revenue Service has issued a favorable determination letter,
which has not been revoked, that any such plan is tax-qualified and each trust
created thereunder has been determined by the Internal Revenue Service (“IRS”)
to be exempt from federal income tax under Code Section 501(a) and (ii) no
action or proceeding has been instituted or, to the Company’s Knowledge,
threatened which would affect the qualification of any pension plan of the PHP
Group. The PHP Group does not sponsor any “defined benefit plans” (within the
meaning of Section 3(35) of ERISA). To the knowledge of the Company there has
not been any reportable event with respect to any pension plan of the Company.
To the knowledge of the Company no member of the PHP Group has engaged in a
“prohibited transaction” or breach of fiduciary responsibility with respect to
any Benefit Plan.
 
(c)      No member of the PHP Group has ever contributed to a multi-employer
pension plan.
 
(d)      Each Benefit Plan of the Company or its ERISA Affiliates that is a
“group health plan” (as defined in ERISA Section 607(1) or Code section
5001(b)(1)) has been operated at all times in material compliance with the
provisions of COBRA, HIPAA and any applicable, similar state law, including
HIPAA medical privacy rules.



29



--------------------------------------------------------------------------------

 
Section 3.10     Environmental, Health and Safety Matters.
 
(a)    Each member of the PHP Group and its predecessors has complied and is in
compliance, in each case in all material respects, with all Environmental,
Health, and Safety Requirements.
 
(b)    Without limiting the generality of the foregoing, each member of the PHP
Group has obtained, has complied, and is in compliance with all material
permits, licenses and other authorizations that are required pursuant to
Environmental, Health, and Safety Requirements for the occupation of its
facilities and the operation of its business. A list of all such material
permits, licenses and other authorizations is set forth on Schedule 3.10
[OMITTED].
 
(c)    No member of the PHP Group or its predecessors has received any written
notice or report regarding any actual or alleged material violation of
Environmental, Health, and Safety Requirements, or any material liabilities or
potential liabilities (whether accrued, absolute, contingent, unliquidated or
otherwise), including any material investigatory, remedial or corrective
obligations, relating to any of them or its facilities arising under
Environmental, Health, and Safety Requirements.
 
(d)    To the Company’s Knowledge (without independent inquiry), none of the
following exists at any Real Property: (i) underground storage tanks, (ii)
asbestos-containing material in any form or condition, (iii) materials or
equipment containing polychlorinated biphenyls, or (iv) landfills, surface
impoundments, or disposal areas.
 
(e)    No member of the PHP Group or any of its predecessors has treated,
stored, disposed of, arranged for or permitted the disposal of, transported,
handled, or released any substance, including without limitation any hazardous
substance, or owned or operated any property or facility (and no such property
or facility is contaminated by any such substance) in a manner that has given or
would give rise to material liabilities on the PHP Group, including any
liability for response costs, corrective action costs, personal injury, property
damage, natural resources damages or attorney fees, pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended or the Solid Waste Disposal Act, as amended or any other Environmental,
Health, and Safety Requirements.
 
Section 3.11     Litigation.
 
(a)    Except as set forth on Schedule 3.11 [OMITTED], there is no material
claim and there is no counterclaim, administrative action, suit, proceeding or,
to the Company’s Knowledge, any Governmental Entity investigation pending or
threatened (in each case that could be reasonably expected to result in a
liability of $50,000 or more to the PHP Group), against the PHP Group or any
Shareholder or Affiliate of the PHP Group with respect to the Business or any
property of the PHP Group, by or before any Governmental Entity or by any third
party, and there are no unsatisfied judgments against any member the PHP Group.



30



--------------------------------------------------------------------------------

(b)    Except as set forth on Schedule 3.11 [OMITTED], no Shareholder or any
member of the PHP Group is subject to (i) any continuing order of, consent
decree, material settlement agreement, or other similar material written
agreement with, or, to the Company’s Knowledge, continuing investigation by, any
Governmental Entity, or (ii) any judgment, order, writ, injunction, decree, or
award of any Governmental Entity, court or arbitrator, including, without
limitation, cease-and-desist or other orders, in each case with respect to the
Business.
 
(c)    The PHP Group has not been notified or threatened in writing of any
assessment in excess of $25,000 against any HMO or guarantee fund.
 
Section 3.12     No Default; Compliance with Applicable Laws.
 
(a)    No member of the PHP Group is in default or violation of any term,
condition or provision of (i) its articles of incorporation or bylaws or similar
organizational documents; (ii) any regulatory requirement or any material
statute, law, rule, regulation, judgment, decree, order, consumer privacy notice
requirements or arbitration award or material licenses, permits, consents,
approvals and other authorizations of any Governmental Entity (“Permits”)
applicable to the PHP Group or the Business. Except as set forth on Schedule
3.12(a) [OMITTED], no member of the PHP Group has received any written notice
since January 1, 2002 from any Federal or state regulatory authority alleging
any material violation described in clause (ii), or directing any member the PHP
Group to take any remedial action with respect to such law, ordinance or
regulation relating to the Business. No person presently serving as an officer
or director of the PHP Group is currently, nor has he, she or it been at any
time, debarred, suspended, or otherwise excluded from participating in any state
or federally funded healthcare program. Except as set forth on Schedule 3.12(a)
[OMITTED], to the Company’s Knowledge, no person employed by or serving as an
officer or director of the PHP Group is party to any agreement, judgment, order,
consent, or equitable relief, written or oral, that would limit or restrict the
PHP Group in any manner from conducting the Business.
 
(b)    Schedule 3.12(b) [OMITTED] contains a true and complete list of all
Permits of any member of the PHP Group. The PHP Group, collectively, has any and
all Permits necessary to conduct the Business in the manner and in the areas in
which it is presently being conducted by the PHP Group, and all such Permits are
valid and in full force and effect. Except as set forth on Schedule 3.12(b)
[OMITTED], there are no material applications, complaints or proceedings pending
or, to the Company’s Knowledge, threatened by or against the PHP Group or
relating to the Business as of the date hereof before any Governmental Entity
other than applications, complaints or proceedings of general applicability that
may affect the industry as a whole.
(c)    Except as set forth on Schedule 3.12(c) [OMITTED], the PHP Group is
currently in material compliance with the medical privacy provisions and
electronic data transmission standards of HIPAA.
 
Section 3.13     No Bankruptcy.  The PHP Group is not the subject of Bankruptcy
or any similar proceeding naming it as debtor.



31



--------------------------------------------------------------------------------

 
Section 3.14     Taxes.
 
(a)    Except as set forth on Schedule 3.14(a) [OMITTED], the PHP Group, the
Excluded Subsidiaries, and Newco Group, when organized, have (i) timely filed
all Tax Returns required to be filed by any of them, and all such Tax Returns
are true, correct and complete in all material respects, (ii) in all material
respects, all revenues, gains and income are properly reported and all expenses,
deductions and losses claimed on any such return are deductible, and (iii) paid
all Taxes, whether or not shown on such Tax Return, other than such Taxes that
are being contested in good faith by a member of the PHP Group, an Excluded
Subsidiary or Newco Group.
(b)    There is no material dispute or claim concerning any Tax liability of the
PHP Group, Newco Group or any Excluded Subsidiary either (A) claimed or raised
by any authority in writing or (B) based upon personal contact with any agent of
such authority, nor to the Company’s Knowledge is there any reasonable basis for
a dispute or claim, except as provided in Schedule 3.14(b) [OMITTED].
(c)    Schedule 3.14(c) [OMITTED] indicates all Tax Returns which include the
PHP Group that have been audited and indicates all Tax Returns for taxable
periods ended on or after December 31, 1996 that currently are the subject of
audit. The Company has delivered to Buyer correct and complete copies of all of
the Tax Returns, examination reports, and statements of deficiencies assessed
against, or agreed to by the PHP Group for taxable periods ended on or after
December 31, 1996. The PHP Group has not waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.
(d)    The PHP Group has not filed a consent under Code §341(f) concerning
collapsible corporations. The PHP Group has not made any material payments, is
not obligated to make any material payments, and is not a party to any agreement
that under certain circumstances could obligate it to make any material payments
that will not be deductible under Code §280G. The PHP Group has not been a
United States real property holding corporation within the meaning of Code
§897(c)(2) during the applicable period specified in Code §897(c)(1)(A)(ii).
Except as provided in Section 5.3(b), the PHP Group is not a party to any tax
allocation or sharing agreement. The PHP Group (A) has not been a member of an
affiliated group filing a consolidated federal Income Tax Return (other than a
group the common parent of which was the Company) and (B) has no liability for
the Taxes of any Person (other than the Company or any of the PHPI) under Reg.
§1.1502-6 (or any similar provision of state, local, or foreign law), as a
transferee or successor, by contract, or otherwise. The limited liability
companies which are indirect Subsidiaries of the Company are disregarded
entities for federal income tax purposes.
(e)    There are no Tax liens on the assets of the PHP Group.
 
Section 3.15     Real Property.
 
(a)    No member of the PHP Group owns any real property.



32



--------------------------------------------------------------------------------

 
(b)    Schedule 3.15(b) [OMITTED] sets forth the address of each parcel of real
property leased by any member of the PHP Group (“Real Property”), and a true and
complete list of all leases for each such Real Property. The Company has
delivered to Buyer a true and complete copy of each such lease. Except as set
forth on Schedule 3.15(b) [OMITTED], with respect to each of the leases:
 
(i)        such lease is legal, valid, binding, enforceable by and against the
PHP Group and in full force and effect;
 
(ii)       the transaction contemplated by this Agreement does not require the
consent of any other party to such lease (except for those leases for which
consents are obtained), will not result in a breach of or default under such
lease, and will not otherwise cause such lease to cease to be legal, valid,
binding, enforceable and in full force and effect on identical terms following
the Closing;
 
(iii)      the member of the PHP Group which leases any Real Property is in
possession and quiet enjoyment of such Real Property under such lease has not
been disturbed and there are no disputes with respect to such lease;
 
(iv)      neither the member of the PHP Group which leases any Real Property
nor, to the Company’s Knowledge, any other party to the lease is in material
breach or default under such lease and no event has occurred or circumstance
exists which, with the delivery of notice, the passage of time or both, would
constitute such a breach or default, or permit the termination, modification or
acceleration of rent under such lease by lessor;
 
(v)       no security deposit or portion thereof deposited with respect to such
lease has been applied in respect of a breach or default under such lease which
has not been redeposited in full;
 
(vi)      no member of the PHP Group owes, or will owe in the future, any
brokerage commissions or finder’s fees with respect to such lease;
 
(vii)     the other party to such lease is not an Affiliate of, and otherwise
does not have any economic interest in, either member of the PHP Group;
 
(viii)    no member of the PHP Group has subleased, licensed or otherwise
granted any Person the right to use or occupy such Real Property or any portion
thereof; and
 
(ix)      no member of the PHP Group has collaterally assigned or granted any
other security interest in such lease or any interest therein.
 
(c)    The Real Property comprises all of the real property used in the Business
of the PHP Group, and the PHP Group is not a party to any agreement or option to
purchase any real property or interest therein.



33



--------------------------------------------------------------------------------

 
(d)    All buildings, structures, fixtures and building systems, and all
components thereof, included in the Real Property (the “Improvements”) are,
taken as a whole, in reasonably good condition and repair and sufficient for the
operation of the Business of the PHP Group. To the Company’s Knowledge, there
are no facts or conditions affecting any of the Improvements which would,
individually or in the aggregate, interfere in any material respect with the use
or occupancy of the Improvements or any portion thereof in the operation of the
Business of the PHP Group taken as a whole as currently conducted thereon.
(e)    To the Company’s Knowledge (without independent inquiry), the Real
Property is in material compliance with all applicable building, zoning,
subdivision, health and safety and other land use laws, including The Americans
with Disabilities Act of 1990, as amended, and all insurance requirements
affecting the Real Property (collectively, the “Real Property Laws”). No member
of the PHP Group has received any written notice of material violation of any
Real Property Law and, to the Company’s Knowledge (without independent inquiry),
there is no reasonable basis for the issuance of any such notice or the taking
of any action for such violation.
 
Section 3.16     Intellectual Property.
 
(a)    Schedule 3.16 [OMITTED] identifies:
 
(i)      each patent or registration that has been issued to any member of the
PHP Group with respect to any of its Intellectual Property;
 
(ii)     each pending patent application or application for registration which
the PHP Group has made with respect to any of its Intellectual Property;
(iii)    each material license, agreement, or other permission that the PHP
Group has granted to any third party with respect to any of its owned
Intellectual Property (together with any exceptions); and
(iv)    each trade name, trademark, service mark, franchise, jingle, slogan,
logotype, Contract Form (to be licensed to Newco Group after Closing pursuant to
Section 5.19) or other intangible right owned or used by the PHP Group.
(b)    The Company has delivered to Buyer correct and complete copies of all
such patents, registrations, applications, licenses, agreements, and permissions
(as amended to date). Schedule 3.16 [OMITTED] also identifies each material
trade name or unregistered trademark used by the PHP Group in connection with
the Business. Except as set forth on Schedule 3.16 [OMITTED], with respect to
each item of Intellectual Property required to be identified in Schedule 3.16
[OMITTED]:
 
(i)      the PHP Group possesses all right, title, and interest in and to the
item, free and clear of any Security Interest, license, or other restriction;



34



--------------------------------------------------------------------------------

(ii)     the item is not subject to any outstanding injunction, judgment, order,
decree or ruling;
(iii)    no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Company’s Knowledge, is threatened which
challenges the legality, validity, enforceability, use, or ownership of the
item; and
(iv)    the PHP Group has never agreed to indemnify any Person for or against
any interference, infringement, misappropriation, or other conflict with respect
to the item.
 
(c)    Schedule 3.16 [OMITTED] identifies each material item of Intellectual
Property that any third party owns and that the PHP Group uses pursuant to
license, sublicense, agreement, or permission. The Company has delivered to
Buyer correct and complete copies of all such material licenses, sublicenses,
agreements, and permissions (as amended to date). With respect to each item of
Intellectual Property required to be identified in Schedule 3.16 [OMITTED]:
 
(i)      the license, sublicense, agreement, or permission covering the item is
legal, valid, binding, enforceable on the PHP Group, and in full force and
effect in all material respects;
(ii)     the PHP Group is not in material breach or default to the license,
sublicense or agreement, and no event has occurred which with notice or lapse of
time would constitute a material breach or default on the part of the PHP Group
or permit termination, modification, or acceleration thereunder by the other
party thereto;
(iii)    the PHP Group has not received any written communications from any
other party to the license, sublicense, agreement, or permission repudiating any
material provision thereof; and
(iv)    the PHP Group has not granted any sublicense or similar right with
respect to the license, sublicense, agreement, or permission.
 
(d)    To the Company’s Knowledge, the PHP Group has not interfered with,
infringed upon, misappropriated, or violated any material Intellectual Property
rights of third parties in any material respect, and no member of the PHP Group
has ever received any charge, complaint, claim, demand, or notice alleging any
such interference, infringement, misappropriation, or violation (including any
claim that a member of the PHP Group or any such person must license or refrain
from using any Intellectual Property rights of any third party). To the
Company’s Knowledge, no third party has interfered with, infringed upon,
misappropriated, or violated any material Intellectual Property rights of the
PHP Group in any material respect.
(e)    The PHP Group owns or has the right to use pursuant to license,
sublicense, agreement, or permission all Intellectual Property necessary for the
operation of the Business of the PHP Group as presently conducted and as
presently proposed to be conducted.



35



--------------------------------------------------------------------------------

 
The PHP Group has taken all commercially reasonable action to maintain and
protect each material item of Intellectual Property that it owns or uses.
 
(f)    To the Company’s Knowledge, the PHP Group will not materially interfere
with, infringe upon, misappropriate, or otherwise come into conflict with, any
Intellectual Property rights of third parties as a result of the continued
operation of its businesses as presently conducted and as presently proposed to
be conducted.
 
Section 3.17     Material Agreements.
 
(a)    Schedule 3.17 [OMITTED] contains a true and complete list of all
Contracts, noting which ones are Material Agreements and all amendments thereto.
Except as set forth on Schedule 3.17 [OMITTED], all Material Agreements are
terminable on 60 days’ notice and none of the Contracts require that the PHP
Group exclusively purchase the type of goods or services covered by such
Contract. Except for those written Contracts which shall be terminated or
assigned to Newco Group or an Excluded Subsidiary pursuant to the Separation
Agreement before the Closing, which Contracts are described in the Separation
Agreement, the Company has delivered or made available to Buyer complete copies
of all written Contracts, including all amendments thereto. Each Material
Agreement and other Contract is in full force and effect and is a valid and
binding obligation of the member or members of the PHP Group which entered into
such Contract, enforceable by and against the PHP Group in accordance with its
terms, except that (i) such enforcement may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, affecting creditors’ rights generally, and (ii) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought. Except as provided on Schedule 3.17
[OMITTED], the PHP Group has not received a notice of termination from a Payor
or Material Provider that has not been withdrawn or satisfied to Buyer’s written
satisfaction. The PHP Group is not in default or breach in the observance or the
performance of any term or obligation to be performed by it under any Material
Agreement except for such defaults or breaches the effect of which, individually
or in the aggregate, would not have a Material Adverse Effect. To the Company’s
Knowledge, no other Person is in material default or breach in the observance or
the performance of any term or obligation to be performed by it under any
Material Agreement. The PHP Group is not a party to any contract which limits
the rights of the PHP Group to engage in, or to compete with any Person in, the
Business, or which contains exclusivity provisions restricting the geographical
area in which the Business may be conducted. Except as set forth on Schedule
3.17 [OMITTED], the other party to each Contract to which the PHP Group is a
party is not an Affiliate or shareholder of either member of the PHP Group.
 
(b)    Except as set forth on Schedule 3.17 [OMITTED], the Payor Contracts
include the Medicaid Contract, the Summit Contract and the FHK Contracts, none
of which have been amended.



36



--------------------------------------------------------------------------------

Section 3.18     Providers and Provider Agreements.
 
(a)    Schedule 3.18(a) [OMITTED] sets forth a list of the physicians,
hospitals, ancillary service providers or other health care service providers
that participate in the Business as Providers and describes the following with
respect to each Provider Agreement: the contracting parties including the
provider’s name, type of provider, contract form number or type, the
compensation form used.
 
(b)    A true and complete copy of each of the contracts of the PHP Group
relating to the Business with Providers (“Provider Agreements”), including all
amendments, for each hospital and ancillary provider, the form of physician or
physician group provider agreements, and any physician or physician group
provider agreement that differ from the form have been made available to Buyer.
There are no contracts with any physician, hospital, ancillary service provider
or other health care service provider for the provision of services to Members
except the Provider Agreements.
 
(c)    Except as set forth on Schedule 3.18(c) [OMITTED], none of the Provider
Agreements (i) has a term of more than one year (with respect to Material
Provider Agreements only), (ii) obligates the PHP Group to purchase reinsurance
for the provider or otherwise adjusts the compensation payable to such provider
based on claims experience, (iii) requires the PHP Group to pay the provider on
a most-favored provider basis, (iv) obligates the PHP Group to pay access or
administrative fees, (v) has a profit-sharing or risk sharing component, (vi)
delegates to the provider medical management duties, (vii) requires the PHP
Group to provide stop loss protection to a Provider, or (viii) includes any
provision for rate escalation based upon the consumer price index, inflation
rates or other economic indicators.
 
(d)    The PHP Group has compensated and currently compensates each Provider for
services to Members in accordance with the rates and fees set forth in the
applicable Provider Agreement and in a timely manner given the requirements of
such contract and applicable law.
 
(e)    Schedule 3.18(e) [OMITTED] describes each complaint referred to the PHP
Group’s risk management division or should have been referred to the PHP Group’s
risk management division in accordance with the past practices of the PHP Group
and any written complaint received by the PHP Group from a Material Provider
concerning any aspect of the Business since January 1, 2001 and generally
describes the nature and disposition of such complaint.
 
(f)    To the Company’s Knowledge, none of the Providers who or which is a
“physician” or “physician group” (as such terms are defined at 42 C.F.R. §
418.479 et seq. (the “PIP Regulation”)) are placed at “substantial financial
risk” (as also defined by the PIP Regulation).
 
Section 3.19     Absence of Certain Changes or Events.    Except as set forth in
Schedule 3.19 [OMITTED] contemplated by this Agreement or the transactions
contemplated hereby, since



37



--------------------------------------------------------------------------------

 
December 31, 2001, the PHP Group has conducted the Business only in the ordinary
course and has not:
 
(a)    suffered (involuntarily or voluntarily), any material adverse changes in
financial condition, results of operations, earnings, properties, business or
membership (including, without limitation, any change in its premium or other
revenues, claims or other costs including IBNR, or relations with governmental
authorities, Members, Providers, or any of its employees, agents or
underwriters);
 
(b)    incurred any indebtedness or obligation or other liability in excess of
$250,000 or $500,000 in the aggregate (contingent or otherwise), except in the
ordinary course of its business consistent with its past practice;
 
(c)    failed to pay any medical claim liability or indebtedness relating to the
Business when due (unless contested in good faith) except in compliance with
applicable law and where such failure could not be reasonably expected to lead
to materially adverse relations with a hospital Provider;
 
(d)    created, permitted or allowed any Security Interest with respect to the
Assets that are material to the PHP Group (except Security Interests which
Shareholders and the PHP Group will cause to be discharged and released as of
the Closing Date);
 
(e)    made or granted any increase in the rates payable or to become payable by
the PHP Group to any hospital Provider and an increase in rates of more than 10%
for all other Providers, except as may be included in writing in any Provider
Agreement;
 
(f)    executed, amended, or terminated any Material Agreement to which it is or
was a party or by which any material portion of the Assets are bound or
affected; amended, terminated or waived any of its material rights thereunder;
or received notice of termination, amendment, or waiver of any Material
Agreement or any material rights thereunder;
 
(g)    instituted, settled, or agreed to settle, any material litigation,
action, or proceeding before any court or governmental body;
 
(h)    entered into any agreement or made any commitment to take any of the
types of action described in subsections 3.19(a) through 3.19(g) above;
 
(i)    received any adverse written communications or reports or any written
notifications regarding a material plan change from any Payor except to the
extent provided by Payors to all similar participants.
 
Section 3.20     Labor Matters.    The PHP Group is not a party to, or bound by,
any collective bargaining agreement, contract or other agreement or
understanding with any labor union or labor organization. There is no unfair
labor practice or labor arbitration proceeding pending or, to the Company’s
Knowledge, threatened against the PHP Group. There is no strike, picketing,
slowdown or work stoppage by the employees of the PHP Group pending against or



38



--------------------------------------------------------------------------------

 
involving the PHP Group. To the Company’s Knowledge, no representation question
is pending or threatened respecting any of the employees of the PHP Group.
 
Section 3.21     Insurance.    Set forth on Schedule 3.21 [OMITTED] is a
complete and correct list of insurance policies, including, without limitation,
insolvency insurance, that the PHP Group maintains with respect to the Business
and Assets, specifying policy limit, type of coverage and expiration date for
each of such policies. Such policies are in full force and effect.
 
Section 3.22     Employees.    Schedule 3.22 [OMITTED] lists the names and job
titles of all employees of the PHP Group as of August 1, 2002, the current
salary, compensation, bonuses, commissions, pay rate or hourly rate for each,
per diem and other allowances and vacation, sick days for each (or paid days off
in lieu thereof) assuming no vacation has been taken and the actual days off
taken by each employee through August 1, 2002 and all anticipated increases
(other than in the ordinary course of business consistent with past practices)
in any of the foregoing; provided, that any increase of more than 10% for any
Designated Employee shall require the prior written approval of Buyer. Each
employee’s length of service, employment commencement date and all relevant
terms of their employment, including, without limitation, whether the employee
is full or part time, salaried or hourly paid and the benefits received by such
employee are set forth on Schedule 3.22 [OMITTED]. Except as set forth on
Schedule 3.22 [OMITTED], the PHP Group is not subject to any written employment
agreement with any employee.
 
Section 3.23     Independent Contractors.    Since January 1, 1999, all
individuals performing material services for the PHP Group as independent
contractors were not employees of the PHP Group at the time such services were
performed under tax, workers’ compensation and other Federal or State of Florida
law and regulations. All Contracts with consultants of the PHP Group are listed
on Schedule 3.23 [OMITTED] and true and correct copies of such Contracts have
been provided to Buyer.
 
Section 3.24     Relations and Members.    Schedule 3.24 [OMITTED] describes
each written complaint involving more than $50,000 received by the PHP Group
concerning any aspect of the Business from a Member since January 1, 2002 and
generally describes the nature and disposition of such complaint.
 
Section 3.25     Books and Records.    Except as set forth on Schedule 3.25
[OMITTED], the minute books and stock books of the PHP Group, as previously made
available to Buyer and its representatives, contain accurate records of all
meetings of and all corporate actions or written consents by the shareholder(s)
of the PHP Group and the Board of Directors of the PHP Group.
 
Section 3.26     Title to Assets.    Except as set forth on Schedule 3.26
[OMITTED], the PHP Group has good and marketable title to the Assets, free and
clear of any Security Interest, and on the Closing Date, the PHP Group shall
have good and marketable title to the Assets, free and clear of all Security
Interests except for Security Interests created by Buyer. Each of the stocks,
bonds and securities included in Assets and reflected in the Financial
Information were reflected in such information at no more than the fair market
value of such Asset as of the date of each statement. If the fair market value
of such Assets exceeds their book value, an appropriate tax accrual has been
made.



39



--------------------------------------------------------------------------------

Section 3.27     Tangible Assets. The buildings, machinery, equipment, and other
tangible assets, taken as a whole, that the PHP Group owns and leases are free
from material defects (patent and latent), have been maintained in accordance
with normal industry practice, and are in good operating condition and repair
(subject to normal wear and tear).
 
Section 3.28     Brokers or Finders. Except for Goldsmith-Agio-Helms & Lynner,
P.C., whose fees the Company covenants will be paid by Shareholders or the
Company before the Closing, no agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee in connection with any of
the transactions contemplated by this Agreement for which Buyer shall have any
liability as a result of any action by any Shareholder, the Company or any of
their Affiliates or agents.
 
Section 3.29     Business Operations. The only business that the PHP Group has
conducted since its formation is the Business, a Medicare HMO business, and the
other Excluded Businesses described in Schedule 3.29 [OMITTED]. The Excluded
Business, or the Excluded Subsidiaries owning any businesses other than the
Business, will be transferred out of the PHP Group pursuant to the Spin Off
Transaction and not conducted by the PHP Group at Closing. Schedule 3.29
[OMITTED] lists all business addresses, trade names and names of predecessor
entities used by the PHP Group since January 1, 1996. Except as set forth on
Schedule 3.29 [OMITTED], the PHP Group has not been a party to a merger,
consolidation, liquidation, recapitalization or other business combination since
January 1, 1996.
 
Section 3.30     Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of the PHP Group.
 
Section 3.31     Guarantees. Except as set forth on Schedule 3.31 [OMITTED], the
PHP Group is not a guarantor or otherwise responsible for any liability or
obligation (including indebtedness) of any other Person and is not a party to a
letter of credit agreement or a contract of suretyship.
 
Section 3.32     Receivables. All Receivables of the PHP Group:
 
(i)       Are properly reflected on the books and records of the PHP Group;
 
(ii)      Are valid receivables subject to no setoffs, defenses or
counterclaims;
 
(iii)    Are current and collectible;
 
(iv)     Have arisen from bona fide transactions in the ordinary course of
business; and
 
(v)      Are properly billed to AHCA or other Payor or Person in accordance with
Federal and state law and the applicable Payor Contract or other Contract.



40



--------------------------------------------------------------------------------

Section 3.33   Banks and Depositories.  Schedule 3.33 [OMITTED] sets forth:
 
(i)  A true and complete list of the name and address of each bank, savings and
loan or other financial institution in which the PHP Group has an account or
safe deposit bank;
 
(ii)  The identity of each such account or safe deposit box;
 
(iii)  The names of all persons authorized to draw on each account and to have
access to each safe deposit box; and
 
(iv)  The number of signatures required for any withdrawals therefrom.
 
Section 3.34   Limitation on Use of Funds.
 
(a)  Pursuant to 31 U.S.C. 1352 and 45 CFR Part 93, no federal appropriated
funds have been paid or will be paid (before the Closing Date) to any Person by
or on behalf of the PHP Group for the purpose of influencing or attempting to
influence an officer or employee of any agency, a member of Congress, an officer
or employee of Congress, or an employee of a member of Congress in connection
with the award of any federal contract, the making of any federal grant, the
making of any federal loan, the entering into of any cooperative contract, or
the extension, continuation, renewal, amendment, or modification of any federal
contract, grant loan, or cooperative contract in violation of such provision.
 
(b)  If any funds other than federal appropriated funds have been paid by the
PHP Group to any Person for the purpose of influencing or attempting to
influence an officer or employee of any agency, a member of Congress, an officer
or employee of Congress, or an employee of a member of Congress in connection
with the award of any federal contract, the making of any federal grant, the
making of any federal loan, the entering into of any cooperative contract, or
the extension, continuation, renewal, amendment, or modification of any federal
contract, grant, loan, or cooperative contract, and the contract exceeds
$100,000, such Person has completed and submitted Standard Form LLL, “Disclosure
of Lobbying Activities”, in accordance with its instructions, a copy of which is
attached hereto as Schedule 3.34(b) [OMITTED].
 
Section 3.35   Terrorism Compliance.  The Company is in compliance with (i)
Executive Order 13224 (66 FR 49079), Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
and all rules and regulations promulgated thereunder and (ii) United States
Public Law No. 107-56, Uniting and Strengthening America by Providing
Appropriate Tools required to Intercept and Obstruct Terrorism of 2001 and all
rules and regulations promulgated thereunder.
 
Section 3.36   CarePlus Health Plan Assignment.  PHPI is duly accredited and
licensed to operate a Medicaid HMO in the State of Florida, it is not in
material violation of any of the provisions of § 641.52 of the 2001 Florida
Statutes, as amended, and it has been in good standing with AHCA for at least
the most recent 12-month period. To the Company’s Knowledge, upon



41



--------------------------------------------------------------------------------

 
due investigation, CarePlus Health Plans is duly accredited and licensed to
operate a Medicaid HMO in the State of Florida, it is not in material violation
of any of the provisions of § 641.52 of the 2001 Florida Statutes, as amended,
and it has been in good standing with AHCA for at least the most recent 12-month
period.
 
Section 3.37   Misstatements and Omissions.  No representation or warranty made
by Shareholders or the Company in this Agreement, or in any statement,
certificate, exhibit, schedule, or other document furnished to Buyer pursuant
hereto contains any untrue statement of material fact or omits to state a
material fact necessary to make the representation or warranty contained herein
or therein not misleading. Buyer is not relying on any representations or
warranties made by Shareholders or the Company (specifically including, without
limitation, those representations and warranties contained in the Confidential
Memorandum prepared by Goldsmith-Agio-Helms & Lynner, P.C.) except for the
representations and warranties expressly set forth in this Agreement and the
attached Exhibits and Schedules.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Shareholders as follows:
 
Section 4.1   Organization.  Each of Parent and Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation and has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as is now being
conducted. Buyer is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction in which the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary.
 
Section 4.2   Authorization; Validity of Agreement; Necessary Action.  Each of
Buyer and Parent has the corporate power and authority to execute, deliver and
perform this Agreement and each of the documents and instruments required to be
entered into pursuant to this Agreement and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by each
of Buyer and Parent of this Agreement, and each of the documents and instruments
required to be entered into pursuant to this Agreement, and the consummation of
the Merger and the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary corporate proceedings (including,
without limitation, the approval of each Board of Directors) and such
authorization has not been withdrawn or amended in any manner. This Agreement
has been, and each of the documents and instruments required to be entered into
pursuant to this Agreement will be, duly executed and delivered by each of Buyer
and Parent and, assuming due and valid authorization, execution and delivery
hereof and thereof by Shareholders and the Company, are or will be legal, valid
and binding obligations of Buyer and Parent, enforceable against each in
accordance with its terms, except that (i) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally; and
(ii) the remedy of specific performance and injunctive and other forms of



42



--------------------------------------------------------------------------------

 
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.
 
Section 4.3   Consents and Approvals; No Violations.  Except as disclosed on
Schedule 4.3 [OMITTED] and except for matters specifically described in this
Agreement, neither the execution, delivery or performance of this Agreement and
each of the other agreements and instruments required to be entered into
pursuant to this Agreement by Buyer or Parent nor the consummation by Buyer or
Parent of the transactions contemplated hereby and thereby will (i) violate or
conflict with any provision of the articles of incorporation, bylaws or other
organizational documents of Buyer or Parent; (ii) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which Buyer or Parent is a party or by which any of them or any of their
properties or assets may be bound; (iii) violate or conflict with any order,
writ, judgment, injunction, decree, law, statute, rule or regulation applicable
to Buyer or Parent, if any, or any of their respective properties or assets; or
(iv) require on the part of Buyer or Parent any filing or registration with,
notification to, or authorization, consent or approval of, any Governmental
Entity.
 
Section 4.4   Acquisition for Investment.  Buyer is acquiring the Shares solely
for its own account and not with a view to any distribution or other disposition
of such Shares in violation of any laws or regulations of any Governmental
Entity.
 
Section 4.5   Brokers or Finders.  Buyer represents with respect to itself, its
Subsidiaries and its Affiliates but not with respect to Shareholders, any
Excluded Subsidiary, Newco Group or the PHP Group, that no agent, broker,
investment banker, financial advisor or other firm or Person is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
in connection with any of the transactions contemplated by the Agreement for
which Shareholders shall have any liability as a result of any action by Buyer
or any of Buyer’s Affiliates or agents.
 
Section 4.6   No Bankruptcy.  Buyer is not subject to Bankruptcy or any similar
proceeding.
 
Section 4.7   Misstatements and Omissions.  No representation or warranty made
by Buyer in this Agreement, or in any statement, certificate, exhibit, Schedule,
or other document furnished to Shareholders or the Company pursuant hereto
contains any untrue statement of material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading.
 
Section 4.8   Sufficient Funds.  Buyer presently has, and will have as of the
Closing Date, sufficient funds (or sufficient funds available under existing
bank loans or lines of credit) to pay the Aggregate Consideration.



43



--------------------------------------------------------------------------------

 
ARTICLE V
COVENANTS
 
Section 5.1   Interim Operations of the Company and the PHP Group.  The Company
covenants and agrees that, except (i) as contemplated by this Agreement and the
transactions contemplated by this Agreement, (ii) as disclosed on Schedule 5.1
[OMITTED], or (iii) with the prior written consent of Buyer (which consent shall
not be unreasonably withheld), after the date hereof and before the Closing
Date, the PHP Group:
 
(a)  shall conduct the Business in the ordinary course, consistent with past
practice;
 
(b)  will not amend the PHP Group’s articles of incorporation or bylaws or
organizing and governing documents;
 
(c)  shall not (i) split, combine or reclassify the Shares or the shares of
PHPI; (ii) issue or sell any additional shares of, or securities convertible
into or exchangeable for, or options, warrants, calls, commitments or rights of
any kind to acquire, the Shares or the shares of PHPI; or (iii) redeem, purchase
or otherwise acquire, directly or indirectly, any of the Shares or the shares of
PHPI, other than in connection with the Spin Off Transaction; provided, however,
that notwithstanding the provisions of this Section 5.1(c), the Company may
seek, and upon obtaining any required regulatory approval, shall make, a
distribution to shareholders and other equity holders of Newco Group which shall
acquire only the Excluded Assets and assume the Excluded Liabilities either
directly or through the Merger with or acquisition of the shares of one or more
of the Excluded Subsidiaries or otherwise (a “Shareholder Distribution”) and
redeem and retire the Preferred Shares (the “Redemption”);
 
(d)  shall not (i) adopt any new employee benefit plan or amend any existing
benefit plan to enhance or otherwise modify any benefit (other than to 100% vest
the employees hired/retained by the Company or PHPI who thereby are deemed
separated from employment for purposes of any benefit plan transferred to or
assumed by Newco Group) or (ii) increase any compensation (except in the
ordinary course of business consistent with past practices; provided that any
increase of more than 10% for any Designated Employee shall require the prior
written consent of Buyer) or enter into or amend any employment, severance,
termination or similar agreement with any of its present or future officers,
directors or employees, except for those required under existing plans or
programs; provided, however that nothing contained herein shall prohibit the PHP
Group from granting and paying its officers, directors or employees bonuses
prior to the Closing Date except that no bonuses shall be paid to Agent and
provided that such payments are in compliance with Code Section 280G;
 
(e)  shall not, except as may be permitted by this Agreement, acquire, sell,
lease or dispose of any Assets if any such action would result in a material
adverse change to the Closing Balance Sheet or regulatory non-compliance by the
PHP Group;
 
(f)  except as provided in Section 7.2(c), shall not amend, supplement or
otherwise alter, other than in the ordinary course, any Material Agreement with
AHCA, Kids



44



--------------------------------------------------------------------------------

 
Corporation, or FEA, except as required by such Payors and with prompt prior
written notice of such to Buyer, and any hospital Providers or other third
parties, except for the termination or transfer to Newco Group of those
contracts included in the Excluded Assets;
 
(g)  shall not (i) incur or assume any long-term or short-term debt or issue any
debt securities that cannot be prepaid at or before Closing; (ii) assume,
guarantee, endorse or otherwise become liable or responsible for the obligations
of any unaffiliated third party; (iii) make any loans, advances or capital
contributions to, or investments in, any unaffiliated third party; or (iv)
pledge or otherwise encumber the Shares, any equity interest in PHPI, or any of
the Assets, or create any Security Interest with respect to any Asset;
 
(h)  shall not (i) acquire (by merger, consolidation or acquisition of stock or
assets) any corporation, partnership or other business organization or division
thereof or any equity interest therein; or (ii) other than capital expenditures
identified on Schedule 5.1(h) [OMITTED], authorize any new capital expenditure
or expenditures for assets to be included on the Closing Balance Sheet which,
individually, is in excess of $50,000, or in the aggregate, are in excess of
$100,000;
 
(i)  shall not adopt a plan of complete or partial liquidation or resolutions
providing for or authorizing such liquidation or a dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization unless
required by law or administrative order;
 
(j)  shall not change any of the accounting methods used by it unless required
by GAAP or applicable law;
 
(k)  shall not have failed to pay any material medical claim liability or
indebtedness relating to the Business when due, except in compliance with
applicable law and where such failure could not be reasonably expected to lead
to adverse relations with a hospital Provider, unless contested in good faith;
 
(l)  shall not have instituted, settled, or agreed to settle, any material
litigation, action, or proceeding before any court or governmental body relating
to the Business;
 
(m)  shall use its best efforts to keep in full force and effect insurance
covering the PHP Group and the Assets comparable in amount and scope of coverage
to that currently maintained;
 
(n)  shall not permit Newco Group or any Excluded Subsidiary to acquire any
business which is in competition with the Business or acquire any asset or
contract right or conduct any business except as may be transferred to Newco
Group pursuant to this Agreement, or with the written consent of Buyer; and
 
(o)  shall not have entered into any agreement or commitment to take any of the
actions described in Section 5.1(a)-(n) above.



45



--------------------------------------------------------------------------------

Section 5.2     Access to Information.
 
(a)    The Company shall, and Executives shall cause the PHP Group to, afford
Buyer’s officers, employees, accountants, counsel and other authorized
representatives reasonable access during normal business hours throughout the
period before the Closing Date or the date of termination of this Agreement and
upon reasonable notice, to the PHP Group’s Contracts, commitments, books and
records, officers, directors, employees, accountants, Providers, and Payors;
provided, however, that any utilization of such access shall be made in a manner
which will not disrupt the normal business operations of the Company and its
Subsidiaries and provided, further that all such requests for access shall be
directed to, and shall be approved by the Company; provided, still further, that
nothing herein shall require Shareholders, the Company or its Affiliates to
disclose any information to Buyer if such disclosure would violate applicable
laws or regulations of any Governmental Entity or the provisions of any
confidentiality agreement to which Shareholders or the Company or its Affiliates
is a party. Within 25 days of the end of each calendar month, the Company shall
provide to Buyer a copy of the Consolidated Group’s, the PHP Group’s and the
Business’ consolidated unaudited interim financial statement for such month,
including a balance sheet as of the end of such month and an income and expense
statement for such month and year to date, with comparative information for the
same period of 2001 (or 2002 for any statement with respect to any period in
2003). Unless otherwise required by law, Buyer will hold any such information
which is nonpublic in confidence in accordance with the provisions of the
Confidentiality Agreement between the Company, Physicians Healthcare Plans, Inc.
and Parent, dated as of June 12, 1998 (the “Confidentiality Agreement”). Prior
to the Closing Date, Buyer may contact or otherwise communicate with any
Provider or Member of the Company or its Affiliates so long as it obtains the
prior written consent of Agent, which shall not be unreasonably withheld or
denied.
 
(b)    For a period of five years after Closing, Buyer and Shareholders shall,
and shall cause their Affiliates to, maintain and make available to the other
party, on such other party’s reasonable request, copies of any and all
information, books and records related to the other party’s business and machine
readable files and records, to the extent required by Governmental Entities or
related to litigation matters. Any information obtained pursuant to this Section
shall be kept confidential by the parties, unless and only to the extent that
disclosure is required by law, legal process or regulatory authority. Newco
Group covenants to cooperate, on a timely basis, with the PHP Group and to
provide its employees, directors, and officers, as reasonably required, or as
required by a Governmental Entity, to reasonably assist, or assist as required
by a Governmental Entity, the PHP Group (at the expense of the PHP Group for all
out-of-pocket expenses reasonably incurred by Newco Group) in developing the
case, serve as witnesses, etc. with respect to any matter occurring before the
Effective Time that is subject to litigation or investigation by a Governmental
Entity, including, without limitation, those matters described on Schedule
6.1(a) [OMITTED].



46



--------------------------------------------------------------------------------

Section 5.3     Tax Matters.
 
(a)    Transfer Taxes.  All documentary or other similar Taxes, charges or fees
imposed by any Governmental Entity with respect to the sale or transfer of the
Shares or this transaction shall be shared equally by Shareholders and Buyer.
 
(b)    Tax Sharing Agreements.  Any Tax Sharing Agreement between the Company,
PHPI or any other member of the PHP Group shall be terminated as of the Closing
Date and will have no further effect for any subsequent taxable year.
 
(c)    Shareholders’ Indemnification.  Shareholders shall protect and indemnify
Buyer Indemnified Parties from and against (i) all Taxes of the PHP Group with
respect to all Tax periods ending on or before the Closing Date (a “Pre-Closing
Tax Period”), including, without limitation, any Taxes resulting from any audit
by the IRS or any other Tax Authority of Tax Returns for any such period; (ii)
all Taxes of the PHP Group with respect to any Tax period beginning before the
Closing Date and ending after the Closing Date (a “Straddle Period”), but only
with respect to the portion of such period up to and including the Closing Date,
and (iii) all losses or damages from the breach of any representation and
warranty contained in Section 3.14. Notwithstanding the foregoing or any other
provision of this Agreement to the contrary, Shareholders shall not be liable
for any Taxes to the extent of the amount of Taxes that have been reserved for
or appear as a liability on the Closing Balance Sheet in computing Closing Book
Value. Shareholders shall be entitled to any refunds of Taxes (including
interest) with respect to the Tax periods described in clauses (i) and (ii) of
this Section 5.3(c), except to the extent that refunds of Taxes are reflected as
an Asset (including in deferred tax assets) on the Closing Balance Sheet.
 
(d)    Buyer Indemnification.  Buyer and Parent shall protect and indemnify
Shareholders from and against (i) all Taxes of the PHP Group or any successor
with respect to all Tax periods beginning after the Closing Date (a
“Post-Closing Tax Period”), (ii) all Taxes of the PHP Group or any successor
with respect to any Straddle Period but only with respect to the portion of such
Tax period beginning the day after the Closing Date, and (iii) all Taxes for
which Shareholders have no liability in accordance with Section 5.3(c) above,
including Taxes appearing as a liability on the Closing Balance Sheet. Company
shall be entitled to any refunds of Taxes (including interest) with respect to
the periods described in clauses (i) and (ii) of this Section 5.3(d), and any
Taxes (and interest thereon) reflected as an Asset (including in deferred tax
assets) in the Closing Balance Sheet in computing Closing Book Value.
 
(e)    Pre-Closing Tax Periods.  Agent shall prepare and cause the Company and
any other member of the PHP Group to file on a timely basis all Tax Returns of
the Company and such members due on or before the Closing Date or due thereafter
with respect to a Pre-Closing Tax Period. In accordance with Treasury Regulation
Section 1.1502-76(b)(1)(ii), the taxable year of the members of the PHP Group
shall end at the end of the Closing Date, and the federal consolidated income
Tax Return for such Pre-Closing Tax Period shall include all items for events
which may occur on such Closing Date including, but not limited to, the Spin-Off
Transaction. Buyer covenants and agrees that Buyer will not cause the Company or
PHPI to take any action on the Closing Date after the Closing, which is not an
action or transaction conducted



47



--------------------------------------------------------------------------------

in the ordinary course of business. If the Closing Date does not occur on
December 31, the Agent may not make an election described in Treasury Regulation
Section 1.1502-76(b)(2)(iii) without the consent of Buyer. The Tax Returns of
the Company and any other member of the PHP Group with respect to a Pre-Closing
Tax Period including, but not limited to, the federal consolidated income Tax
Return of the PHP Group for the Tax period ending on the Closing Date, shall be
prepared and filed on a basis that is consistent with the Tax Returns of such
Group or member prepared and filed for Tax Periods of the Group or member ending
prior to the Closing Date. Shareholders shall be responsible for all costs and
expenses incurred in connection with preparing and filing the Tax Returns
described in this Section 5.3(e) in excess of amounts accrued for such costs and
expenses in the Closing Balance Sheet, and Buyer shall be responsible for all
such costs and expenses to the extent they are accrued for in the Closing
Balance Sheet.
 
(f)    Post-Closing Tax Periods.  The Buyer shall be responsible for the timely
preparation and filing of all Tax Returns of the Company for any Post-Closing
Tax Period.
 
(g)    Straddle Periods.  In the case of a Straddle Period, the parties hereto
will, to the extent permitted by applicable law, elect with the relevant
governmental authority to treat (i) the portion of the Straddle Period ending on
the Closing Date (hereinafter referred to as the “Company’s Tax Period”) for all
purposes as a short taxable period ending as of the close of the Closing Date
and such short taxable period shall be treated as a Pre-Closing Tax Period for
purposes of this Agreement and (ii) the portion of the Straddle Period after the
Closing Date (hereafter referred to as the “Buyer’s Tax Period”) shall be
treated as a Post-Closing Tax Period for purposes of this Agreement. In any case
where applicable laws do not permit such an election to be made, then, for
purposes of this Agreement, Taxes for the Straddle Period shall be allocated
between the Company’s Tax Period and the Buyer’s Tax Period using an
interim-closing-of-the-books method assuming that the Company’s Tax Period is
taxable period ending at the close of business on the Closing Date. In the case
of any real property, personal property or other ad valorem Tax, the amount of
such Tax allocated to Company’s Tax Period shall be the amount of that Tax for
the entire Taxable period multiplied by a fraction the numerator of which is the
number of days in the Taxable period ending on the Closing Date and the
denominator of which is the number of days in the entire Taxable period.
 
(h)    Straddle Period Returns.  The Buyer shall cause the Company to prepare
and file all Tax Returns and pay all Taxes due, if any, by the Company with
respect to any Straddle Period for which it is responsible to pay Taxes in whole
or in part; provided, however, that the Agent shall have a reasonable
opportunity to review all such Tax Returns and amendments thereto prior to the
filing thereof by the Buyer. Upon fifteen (15) days notice from the Buyer, the
Shareholders shall pay to the Buyer the Taxes attributable to the Company’s Tax
Period to the extent such Taxes are not reflected as liabilities on the Closing
Balance Sheet on or before the second business day prior to the due date for the
payment of such Taxes by wire transfer of immediately available funds to the
account designated by the Buyer.
 
(i)    Cooperation.  The Agent and the Parent shall make available to the other,
as reasonably requested, all information, records or documents in their
possession relating to Tax liabilities of the Company for all Tax periods of the
Company ending on, prior to or including



48



--------------------------------------------------------------------------------

 
the Closing Date and shall preserve all such information, records and documents
until the later of five years from the Closing Date or the expiration of any
applicable Tax statute of limitations or extensions thereof; provided, however,
that if a proceeding has been instituted for which the information, records or
documents is required prior to the expiration of the applicable statute of
limitations, such information, records or documents shall be retained until
there is a final determination with respect to such proceeding. After the end of
such five-year period, the expiration of the applicable Tax statute of
limitations or final determination, as applicable, Buyer and Agent on behalf of
Shareholders, may dispose of such information, books and records and documents
but before their disposition, a party shall give the other party the opportunity
to take possession of them. Any information obtained in accordance with this
Section 5.3(i) shall be kept confidential by the parties, unless and only to the
extent that disclosure is required by law, legal process or regulatory
authority. Whenever a Tax authority begins a Tax audit, asserts a claim, makes
an assessment or otherwise disputes the amount of Tax for which a party is or
may be liable to the other party under this Section 5.3, that other party shall
promptly inform the party so liable.
 
(j)    Buyer Contest.  After the Closing Date, the Buyer and the Company shall
have exclusive control over and responsibility to represent the Company’s
interests in any Tax audit or administrative or court proceeding (a “ Buyer
Contest”) with respect to all Post-Closing Tax Periods and Straddle Periods of
the Company (or Straddle Period pertaining to a Buyer’s Tax Period) and to
employ counsel of its choice at its expense; provided that, the Buyer may not
agree to any settlement or compromise of any such Buyer Contest if such
settlement or compromise will give rise to an indemnification obligation of the
Shareholders or would affect a Pre-Closing Tax Period or Company’s Tax Period,
without the prior consent of the Agent which consent will not be unreasonably
withheld or delayed. The Company and the Buyer and the Shareholders agree to
cooperate fully with each other with respect to defending or answering any Buyer
Contest and to provide each other with all materials, information and documents
as reasonably requested by the other. The Shareholders and the Buyer covenant to
negotiate and defend any Buyer Contest in good faith.
 
(k)    Shareholder Contest.  After the Closing Date, the Shareholders through
the Agent shall have exclusive control over and responsibility to represent the
Company’s interests in any Tax audit or administrative or court proceeding (a
“Shareholder Contest”) with respect to all Pre-Closing Tax Periods and to employ
counsel of its choice at its expense; provided that, the Agent may not agree to
any settlement or compromise of any such Shareholder Contest if such settlement
or compromise will give rise to an indemnification obligation of the Buyer and
Parent, will result in a Tax liability that will be ultimately borne by Buyer or
Parent under Section 5.3(o) because the adjustment would have resulted in a
deferred tax asset on the Closing Balance Sheet or would affect a Post-Closing
Tax Period or Buyer Tax Period without the prior consent of Buyer, which consent
will not be unreasonably withheld or delayed. The Company and the Buyer and the
Shareholders agree to cooperate fully with each other with respect to defending
or answering any Shareholder Contest and to provide each other with all
materials, information and documents as reasonably requested by the other. The
Shareholders and the Buyer covenant to negotiate and defend any Shareholder
Contest in good faith.



49



--------------------------------------------------------------------------------

 
(l)    Refunds.
 
(i)    To the extent requested by Agent and at the sole expense of Shareholders,
Buyer will (or cause the Company to) as promptly as practicable claim any refund
relating to Taxes paid by the Company or any member of the PHP Group with
respect to a Pre-Closing Tax Period or Company Tax Period or that appeared as a
liability on the Closing Balance Sheet or for which Shareholders are responsible
under Section 5.3(c) and which were paid to a Buyer Indemnified Party in
connection with a claim for indemnification under Section 5.3(c). If, after the
Closing Date, the Shareholders receive any refund relating to Taxes for which
Buyer and the Company are responsible under Section 5.3(d) and which were paid
to Shareholders in connection with a claim for indemnification under Section
5.3(d), the Shareholders shall promptly transfer the amount of such refund to
Buyer. If, after the Closing Date, Buyer or Company receives any refund of Taxes
(a) that were paid by the Company or any member of the PHP Group with respect to
a Pre-Closing Tax Period or Company Tax Period, or (b) that appeared as a
liability on the Closing Balance Sheet, or (c) for which Shareholders are
responsible under Section 5.3(c) and which were paid to a Buyer Indemnified
Party in connection with a claim for indemnification under Section 5.3(c), then
the Buyer or the Company shall promptly transfer the amount of such Tax refund
to the Shareholders without setoffs or counterclaims. For purposes of this
Section 5.3, refunds of Tax include refunds of estimated Tax and tentative
refunds of Tax under Section 6411 of the Code.
 
(ii)    Buyer and Shareholders will equitably apportion any refund or credit
with respect to Taxes (and related expenses) for any Straddle Period in
accordance with the principles of Section 5.3(g) only if the Company reflected a
portion of such Taxes as a liability or reserve (other than for deferred Taxes)
on the Closing Balance Sheet, or if the Shareholders paid such refunded or
credited Tax to a Buyer Indemnified Party in connection with a claim for
indemnification under Section 5.3(g) or (h).
 
(iii)    Except as expressly set forth in Section 5.3(c), 5.3(l)(i) or (ii),
Buyer and the Company shall be entitled to receive and retain any refunds
relating to Taxes attributable to the Company for any Pre-Closing Tax Period or
Straddle Period. If requested by Buyer or Company and at the sole expense of
Buyer or Company, Shareholders shall cooperate with Buyer or Company and, if
applicable, claim any refund relating to such Taxes and promptly transfer the
amount thereof to Buyer or Company upon receipt thereof. Notwithstanding this
Section 5.3(l)(iii) to the contrary, Buyer may not carry-back a Tax attribute
from a Post-Closing Tax Period to a Pre-Closing Tax Period without the consent
of Agent.
 
(iv)    It is the intention of the parties in Section 5.3(l)(i) and (ii) and
Section 5.3(c) that the Shareholders shall be entitled to refunds of Tax with
respect to a Pre-Closing Tax Period to the extent such Tax was previously paid
under a claim for indemnification, the Tax was taken into account as a liability
in the Closing Balance Sheet in computing Closing Book Value or the Tax was not



50



--------------------------------------------------------------------------------

 
reflected as an Asset (including in deferred tax assets) on such Closing Balance
Sheet. It is not the intention of the parties that the Shareholders shall be
effectively paid twice for the same Asset. For example, if a refund is received
as a result of an adjustment to accrued expenses on a return for a Pre-Closing
Tax Period and such accrued expenses gave rise to a deferred tax asset on the
Closing Balance Sheet, the Shareholders shall not be entitled to such refund
because the refund was previously credited to the Shareholders in the
calculation of the Aggregate Consideration in accordance with Sections 2.3(b),
(e) and (g).
 
(m)    Shareholder Liability.  Each Shareholder shall be responsible for a share
of the total liability to a Buyer Indemnified Party under Section 5.3(c) equal
to the percentage of the total Shares owned by such Shareholder on the Closing
Date multiplied by the amount of such total liability provided, however, that in
no event shall the amount exceed the Purchase Price actually received by such
Shareholder. Agent guarantees payment of the liability of each other Shareholder
hereunder and a Buyer Indemnified Party may recover from Agent any liability of
Shareholders to the Buyer Indemnified Party under Section 5.3(c) without first
proceeding against particular Shareholders.
 
(n)    Buyer Liability.  The Company, PHPI and Buyer shall be jointly and
severally liable for any indemnification obligation of Buyer to Shareholders
under Section 5.3(d) and obligations to pay Tax refunds to Shareholders under
Section 5.3(c), 5.3(l)(i) or (ii).
 
(o)    Tax Benefit or Detriment.  Any payment by Shareholders to a Buyer
Indemnified Party under Section 5.3(c) shall be decreased by any Tax benefit
realized by the Buyer Indemnified Party from payment of the Taxes or other items
with respect to which the payment is made and increased by any Tax detriment of
the Buyer Indemnified Party, the PHP Group or Buyer arising from receipt of the
indemnity payment. If any adjustment, event or circumstance giving rise to a
payment under Section 5.3(c) also gives rise to a Tax benefit to the Buyer
Indemnified Party, except as provided herein, the payment by Shareholders to the
Buyer Indemnified Party under Section 5.3(c) shall be reduced by such Tax
benefit. For example, payments to Buyer for interest on any Tax deficiency shall
be net of any Tax benefit to the PHP Group after the Closing Date attributable
to the deductibility of such interest. In further example, if a deduction in a
Pre-Closing Tax Period is disallowed as a result of a Shareholder Contest but is
instead allowed as a deduction to Buyer or the PHP Group in a Post-Closing Tax
Period or Buyer Tax Period, the Shareholders’ liability to Buyer under Section
5.3(c) shall be reduced by the Tax benefit to Buyer or the PHP Group. For
purposes of this Section 5.3(o), the Tax benefit realized by the Buyer
Indemnified Party or the PHP Group shall be presumed to equal the product of (i)
the amount of the Tax or other item or adjustment allowed as a deduction to
Parent or the PHP Group, and (ii) the combined maximum federal and state
corporate income tax rate (taking into account the deductibility such taxes)
with the state rate presumed to be the rate in the State of Florida.
Notwithstanding anything to the contrary in this Section 5.3(o), a Tax or other
item or adjustment (other than interest on a Tax deficiency) shall be considered
to give rise to a Tax benefit of zero unless the entire Tax or other item or
adjustment is deductible or recoverable within 12 months after the Closing Date
on a Tax Return of the Company, Buyer. or the PHP Group in a Post-Closing Tax
Period and would have given rise to a deferred tax asset in calculating Closing
Book Value included on the Closing Balance Sheet. For example, if a Tax item
that was deducted in a Pre-Closing Tax Period is required to be capitalized and
deducted or



51



--------------------------------------------------------------------------------

 
amortized in a Post-Closing Tax Period by the Company, the PHP Group or Parent
over a period exceeding 12 months following the Closing Date, the Tax benefit
shall be presumed to be zero for the entire Tax item. Notwithstanding the
preceding two sentences to the contrary, if a Tax or other item or adjustment
would be deductible or recoverable within 12 months after the Closing Date
without regard to Section 481 of the Code but the item is deductible or
recoverable over more than 12 months by reason of Section 481, the Tax benefit
to the Buyer Indemnified Party shall be the present value of such Tax benefit
with the discount rate equal to Parent’s average cost of funds in the first
Post-Closing Tax Period of Buyer following the Closing Date.
 
(p)    Procedure.  Neither the Buyer, the Company nor PHPI, nor the successors
or assigns of any of such corporations, will extend the applicable Tax statute
of limitations for any Pre-Closing Tax Period without the express written
consent of Agent. After the Closing Date, neither the Buyer nor the Company
without the prior, express written consent of Agent, will take any action which
would cause the Company to cease to be the designated agent of the PHP Group
within the meaning of Treasury Regulation Sections 1.1502-77 and 1.1502-77A for
a Pre-Closing Tax Period, provided, however, that the Company may take such
action if a substitute designated agent is selected by Agent and approved by IRS
in accordance with such regulations and Revenue Procedure 2002-43 (or any
applicable subsequent revenue procedure). Buyer and the Company agree to execute
any documents reasonably requested by Agent in order for the Shareholders or
Agent to carry out Section 5.3(e), (f), (l)(i) and this (p) including but not
limited to Form 2848 (power of attorney) or other documents authorizing Agent
(or designees of Agent) to execute Tax Returns, to receive Tax refunds or to
represent the Company or PHPI in any Shareholder Contest.
 
(q)    Survival.  The obligations of the parties set forth in this Section 5.3
shall be unconditional and absolute and shall remain in effect until ninety (90)
days after the expiration of the applicable Tax statute of limitations.
 
(r)    Effect of Payments.  Any additional payment made to Shareholders by or on
behalf of Buyer under this Section 5.3 or under the other provisions of this
Agreement, including Section 2.3(e), Section 5.10 and Section 6.1, are intended
by the parties to be an adjustment to the purchase price. Any additional payment
made to a Buyer Indemnified Party or the Company by Shareholders under this
Section 5.3 or under the other provisions of this Agreement are intended to be a
nontaxable reduction of the Buyer’s purchase price which does not constitute a
Tax detriment under this Agreement. The parties agree to file all Tax Returns
consistent with this Section 5.3(r).
 
Section 5.4     Audited Financial Information.  Shareholders acknowledge that
Parent is a “reporting company” pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”). Parent may file or include in its filings with
the SEC (the “Securities Filings”) the financial statements for the Company and
its Subsidiaries on a consolidated basis to the extent required under the
Exchange Act and the rules and regulations promulgated thereunder. At the
reasonable request of Parent (or its successor in interest) at any time during
the Parent’s three reporting years following the Closing, Agent shall use his
commercially reasonable efforts to deliver promptly such assurances,
representation letters and/or opinions of KPMG regarding the Financial
Information as may be required by the rules and regulations of the SEC for the
use of



52



--------------------------------------------------------------------------------

 
such statements in the Securities Filings. To the extent required under the
applicable SEC rules and regulations, Agent shall use commercially reasonable
efforts to prepare and to have audited (to the extent required under such SEC
rules and regulations) any supplemental or revised special purpose reports that
the SEC may require for the Company and its Subsidiaries on a consolidated
basis. Such reports may include: (i) the Company’s and its Subsidiaries’ most
recent fiscal year’s audited financial statements (accompanied by related
footnotes and footnote disclosure which may require the segregation of the
financial results of the Business and the Excluded Business), (ii) unless
Closing occurs on December 31, 2002, the Company’s and its Subsidiaries’
unaudited financial statements for the period January 1 through the most recent
fiscal quarter before Closing accompanied by the required footnotes and/or
footnote disclosure, (iii) an audited consolidated balance sheet and statement
of operations of the Company and its Subsidiaries for the period January 1
through the most recent fiscal quarter before Closing, and (iv) such other data
from the books and records of the Company and its Subsidiaries on a consolidated
basis and of the PHP Group as may be required by the SEC. Agent shall also
provide to Buyer or KPMG such other representation letters, comfort letters,
supporting schedules and such other documentation as may reasonably and
customarily be required by accountants or by underwriters in connection with
firm commitment offerings. All such information provided pursuant to this
Section 5.4 shall be in form and substance reasonably satisfactory to KPMG,
Buyer and such underwriters. Buyer shall make information in its possession
pertaining to the Company and the Subsidiaries reasonably available to the Agent
or KPMG or other representatives. Shareholders shall pay the fees and expenses
of KPMG incurred in connection with the preparation and delivery of the
information required by this Section 5.4 up to a maximum of $75,000 in the
aggregate under this Section and Section 2.3(g); thereafter Parent shall be
responsible for all such fees and expenses.
 
Section 5.5     Publicity.  Upon execution of this Agreement and at Closing, the
parties will issue press releases in the form prepared by Buyer, subject to the
written approval of Agent, which shall not be unreasonably withheld. Except as
permitted in Section 5.04 above and this Section 5.5 and except as required by
law, neither Shareholders, the Company, nor Buyer nor any of their respective
Affiliates shall issue any press release or any other public statement or any
correspondence or other communication with respect to the execution and Closing
of this Agreement unless the other party shall have had the prior opportunity to
review and comment thereon and such release or statement has been consented to
by such party. Except as permitted in Section 5.4 above and this Section 5.5,
neither Buyer, the Company nor Shareholders nor any of their respective
Affiliates shall issue or cause the publication of any press release or any
correspondence or other communication with respect to this Agreement or the
transactions contemplated hereby without the prior agreement of the other party,
except as may be required by law. In this regard, Shareholders acknowledge
Parent’s reporting and disclosure obligations under the Exchange Act, other
federal and state securities laws and case interpretations of such laws, whether
as reported in its Securities Filings or in its everyday discussions with
securities analysts, Shareholders and the press, but such requirements shall not
release Parent from its obligations set forth in the preceding sentence.



53



--------------------------------------------------------------------------------

 
Section 5.6     Approvals and Consents; Cooperation; Notification.
 
(a)    Buyer and the Company shall use (and the Company shall cause PHPI, the
Excluded Subsidiaries and Newco Group to use) their commercially reasonable
efforts to obtain as promptly as practicable (i) all consents of Governmental
Entities and (ii) consents of all other third parties necessary to consummate
the transactions contemplated by this Agreement. The Company shall use, and it
shall cause PHPI, the Excluded Subsidiaries and Newco Group to use, commercially
reasonable efforts, and Buyer agrees to cooperate fully with the Company, to
obtain as promptly as practicable consents of Payors and other third parties
under the Material Agreements to the change of control of the PHP Group.
 
(b)    Each of the parties shall give any notices to make any filings and use
their respective best efforts to obtain any authorizations, approvals, consents
or waivers, and to respond as promptly as practicable to any inquiries received
from any Governmental Entity which are required to be given, made or obtained in
connection with the consummation of the transactions contemplated by this
Agreement. Within five days of the date hereof, each of the parties will file
(and the Company will cause each member of the Consolidated Group to file) any
Notification and Report Forms and related material that it may be required to
file with the Federal Trade Commission and the Antitrust Division of the United
States Department of Justice under the Hart-Scott-Rodino Act, will use their
respective best efforts to obtain a waiver from the applicable waiting period,
and will make any further filings pursuant thereto that may be necessary,
proper, or advisable in connection therewith. Each of the parties shall bear its
own costs and expenses in preparing such filings; provided that Buyer shall pay
all filing fees in connection therewith. Within five days after the date of
execution of this Agreement, Buyer shall, and the Company shall cause Newco
Group to, make the required filings with the DOI with respect to the
transactions contemplated hereby. Buyer and the Company shall promptly make any
and all other filings and submissions of information which are required or
requested in order to obtain the approvals required by any Governmental Entity
to consummate the transactions contemplated hereby. Buyer and the Company shall
keep each other fully apprised of their respective actions with respect to all
filings and submissions and shall provide each other with copies of such filings
and submissions prior to filing with the appropriate agency. Each of the parties
shall bear its own costs and expenses in preparing such filings.
 
(c)    Buyer and Shareholders shall promptly advise each other upon receiving
any communication from any Governmental Entity whose consent or approval is
required for consummation of the transactions contemplated by this Agreement
which causes such party to believe that there is a reasonable likelihood that
any requisite regulatory approval will not be obtained or that the receipt of
any such approval will be materially delayed.
 
(d)    Each of Shareholders and Buyer shall give prompt notice to the other of
the occurrence or failure to occur of an event that would, or, with the lapse of
time would, cause any condition to the consummation of the transactions
contemplated hereby not to be satisfied.
 
(e)    To facilitate an effective transition of the Business to Buyer’s control,
the Parties agree that at all times before the Closing Date, the PHP Group
shall:



54



--------------------------------------------------------------------------------

 
(i)    use commercially reasonable efforts to orient, educate and otherwise
train Buyer and permit Buyer’s employees to work with the employees of Company
and its Subsidiaries after the execution of this Agreement and before Closing
regarding (A) the PHP Group’s current operating policies and procedures (to
facilitate continuity of administration), (B) the health plan benefits and
services offered by the PHP Group to the Members including, without limitation,
member services, member outreach and education, and preventative medicine
programs, (C) the Providers and Provider Agreements, (D) the Payors and Payor
Contracts and (E) the PHP Group’s medical management policies and procedures,
(F) the operations of the Business and (G) the orientation and training of the
Designated Employees on Buyer’s systems and procedures; provided Buyer’s
employees do not disrupt, interfere with or adversely affect the Business or the
Excluded Business; and
 
(ii)    grant Buyer reasonable access to and provide reasonable assistance to
Buyer to allow Buyer to interface with the phone information network used by the
PHP Group in connection with the Business and use commercially reasonable
efforts to make available to Buyer, in all media reasonably available, such
information as may reasonably prepare the PHP Group to continue to pay claims
arising under the Provider Agreements after the Closing Date and otherwise
operate the Business.
 
Section 5.7     Use of Names.  At Closing, Shareholders shall cause Newco Group
and the Excluded Subsidiaries to cease using any and all trademarks, trade
names, logotypes, trade dress and other intangible rights owned or used by the
Company, its Subsidiaries and Affiliates primarily in the Business. At Closing,
Shareholders shall cause the Excluded Subsidiaries to transfer and assign to
PHPI any Intellectual Property and other intangibles owned or used by the
Excluded Subsidiaries which is used primarily in the Business. Buyer shall cause
the PHP Group to cease using any and all trade names, trademarks, logos and
trade dress owned by the Company or its Affiliates and primarily used in the
conduct of the Excluded Businesses conducted by the Excluded Subsidiaries.
 
Section 5.8     Further Assurances.  Each party agrees to use all reasonable
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement, including obtaining new signature cards for all of the PHP
Group’s bank accounts.
 
Section 5.9     Conditions.  Buyer and the Company covenant and agree that,
subject to the provisions of Articles VII and VIII hereof, if any event should
occur, either within or without the control of any party hereto, that would
prevent fulfillment of the conditions of any party to consummate the
transactions contemplated by this Agreement, the parties shall each use all
commercially reasonable efforts to cure the event as expeditiously as possible;
provided, however, that in the case of such event, neither party shall have any
obligation to take any action not specifically required by the terms of this
Agreement to cure such event that is unduly burdensome or that would have a
Material Adverse Effect on such party or the Business, taken as a whole.



55



--------------------------------------------------------------------------------

 
Section 5.10      Collection of Receivables, Other Assets.
 
(a)    Buyer shall cause the PHP Group to use commercially reasonable efforts to
collect the Receivables, which efforts shall not include a requirement to pay
any attorney’s fees or out of pocket costs. In the event that the PHP Group
shall not have collected the amount of Receivables, net of any reserve for bad
debt, set forth on the Closing Balance Sheet by the 120th day after the
Effective Time, Buyer at its option, may assign such uncollected Receivables to
Shareholders and Shareholders shall cause Escrow Agent to distribute from the
Escrow Amount to the PHP Group the difference between the amount of Receivables,
net of any reserve for bad debts, on the Closing Balance Sheet, and the amount
of Receivables collected by the PHP Group after Closing.
 
(b)    If Buyer or Parent collects any Excluded Assets from any third party
after Closing, or if Shareholders, any Excluded Subsidiary or Newco Group
collects any Assets from any third party after Closing, then Buyer or Parent (as
the case may be) shall deliver to Agent or Newco Group, or vice versa as the
case may be, such property as soon as reasonably practicable after receipt
thereof.
 
Section 5.11      Revised Disclosure Schedule.
 
(a)    The Company shall deliver to Buyer such revised forms of the Disclosure
Schedule or updated information for addition to or inclusion in the Disclosure
Schedule as are necessary to reflect changes in such Disclosure Schedule as of
the Closing Date. Except as provided in Section 5.11(b) below, in addition to
changes that are permitted or contemplated by the terms of this Agreement, any
changes in the Disclosure Schedule as so delivered by the Company will be
binding on Buyer if Closing occurs.
 
(b)    The Company shall be entitled to add new Contracts or amendments and
extensions of existing Contracts to the Disclosure Schedule to be continued by
the PHP Group after the Closing, so long as such Contracts, amendments or
extensions are consistent in all material respects with the PHP Group’s past
practices. The Company will exercise good faith efforts to provide a monthly
list of all new Contracts and new amendments and extensions to existing
Contracts (and all copies requested by Buyer) to Buyer. All Contracts,
amendments thereto and renewals thereof entered into in the ordinary course of
business and consistent in all material respects with the past practices of the
PHP Group, except as follows shall be deemed accepted by Buyer. The following
Contracts executed by the PHP Group after the date hereof and on or before the
Closing Date require the written consent of Buyer (which consent shall not be
unreasonably withheld): (i) any new Material Agreements or amendments, renewals
or extensions to existing Material Agreements (other than Provider Agreements or
Multi-Party Provider Agreements), (ii) any new Provider Agreement that includes
one or more of the provisions set forth in Section 3.18(c) or any amendments,
renewals or extensions to existing Provider Agreements that violate one or more
of the provisions set forth in Section 3.18(c) (both except with respect to
Section 3.18(c)(v), which shall apply only for such Contracts with more than one
thousand (1,000)) Members) (“Noncompliant Provider Agreements”), (iii) the
bifurcation of any existing Multi-Party Provider Agreement into separate
Provider Agreements pursuant to Section 5.13 which involve any rate change or
change in material term for the



56



--------------------------------------------------------------------------------

Business, (iv) any amendments, renewals or extensions to any existing
Multi-Party Provider Agreement that involve any rate increases of more than 10%
from the existing Multi-Party Provider Agreement, (v) any amendments, renewals
or extensions of existing Material Provider Agreements that involve any rate
increase of more than 10% from the existing Material Provider Agreement, and
(vi) any new Material Provider Agreements that contain rates of more than 10%
greater than the highest rate then in effect for any similar Provider. Buyer
must provide Agent with written notice within five Business Days after receipt
of a written notice from the Company regarding any such Contract which is
proposed to be added to the Disclosure Schedule of its election to either
consent or not to consent to such Contracts. If Buyer fails to timely notify
Agent in writing of its election, Buyer shall be deemed to have made the
election to consent to such Contract. If the additional cost to the PHP Group of
all Contracts not consented to by Buyer (as required pursuant to this Section
5.11(b)) (but entered into by the PHP Group) equals or exceeds $1 million, Buyer
shall have the right to terminate this Agreement. The Company shall have no
liability with respect to the execution of such Contracts if the Closing occurs.
 
(c)    The Executive Committee of the PHP Group will be the governing body who
is responsible for the review of Contracts entered into by the PHP Group. A
representative of Buyer shall be entitled to participate, in a nonvoting
capacity, in its review of new Contracts or renewals, amendments or terminations
of any Contract (to the extent reviewed by the Executive Committee consistent
with past practices) by the Executive Committee of the PHP Group and in all
meetings, discussions and telephone conferences with respect to review of
Contracts by such Committee before Closing.
 
Section 5.12     Runout.  Subject to the provisions hereof, Shareholders shall
cause Newco Group for a period of 12 months after Closing to be responsible for
administrating and paying all Medical Claims and Non-Medical Claims, including
the provision of all services necessary to timely ascertain the correct amount
of each such claim, and Newco Group shall pay each Medical Claim before the date
required by Florida law or the applicable Payor Contract, subject to the
provisions of Section 2.3(h) and other claims before the date required by the
applicable Contract. Newco Group shall continue the administration and payment
of runout Medical Claims for a period equal to the longer of the term granted by
the applicable Payor Contract or Florida regulations and law regarding timely
filing and timely appeals and the contractual provisions in force with the
Provider for a period of 12 months. Newco Group shall continue the
administration and payment of trade payables for a period of 12 months after
Closing. Newco Group will provide Buyer with monthly detailed claims files no
later than the fifth Business Day of the month following each claims processing
period. Newco Group shall provide such detailed claims files in a format as
agreed upon by both Newco Group and Buyer. Buyer will fund a designated bank
account of PHPI in an amount equal to the payment of Medical Claims and
Non-Medical Claims to be made by Newco Group from such bank account at least one
business day before such payments are to be made, provided Newco Group e-mails
or transmits by facsimile to Buyer the schedule of payments to be made detailing
the check number, check date, payee and check amount by 5:00 PM at least one
business day before the date of payment. Newco shall release all payments to
vendors within one day of the check date indicated on the request for payment.
Shareholders shall require Newco Group to pay runout Medical Claims and
Non-Medical Claims, in accordance with established claims payment practices of
the PHP Group prior to sale. Buyer reserves the right to reasonably monitor and
review the administration of the runout Medical Claims and Non-Medical Claims.
Shareholders shall cause Newco Group not to



57



--------------------------------------------------------------------------------

settle any material disputed Medical Claim or Non-Medical Claims without Buyer’s
consent, which consent will not be unreasonably withheld or delayed. Newco Group
shall furnish Buyer the necessary information in electronic files to allow Buyer
to prepare 1099s and 1096s for all vendors of PHP Group paid by the Newco Group
during the runout period. In the event that at any time prior to the one-year
anniversary of the Effective Time, the payments of Medical Claims for which
Shareholders are responsible for hereunder exceeds the final amount determined
as the applicable reserve thereof on the Closing Balance Sheet, then the
Shareholders shall, within five business days of written demand by Buyer to
Agent, pay to Buyer an amount equal to such deficit. Such funds shall be
delivered to PHPI to pay such Medical Claims in accordance with the provisions
hereof.
 
Section 5.13      Assignment of Interests in Contracts.  At or before Closing,
the Company shall use commercially reasonable efforts to cause the PHP Group to
retain the benefits of each Contract after the Closing, including without
limitation the Multi-Party Provider Agreements, related to the Business which
are entered into by one or more Affiliates of the PHP Group, without the PHP
Group being a party through the remainder of the stated term and extensions
thereof agreed to by Buyer. In the case of Multi-Party Provider Agreements to
which the PHP Group is a party, the PHP Group and Shareholders will act so Newco
Group shall receive the benefits related to the Excluded Business of such
contracts on the terms thereof on the Closing Date through the remainder of the
stated term and extensions thereof agreed to by Newco Group after Closing. The
Multi-Party Provider Agreements are set forth on Schedule 5.13 [OMITTED]. The
Company and Buyer shall make a good faith effort to obtain the consent of third
parties to Contracts requiring written consent of the Merger and, in any event,
shall assign the benefit of any Contract requiring consent which is not obtained
and all non-assignable Contracts to the PHP Group or its designee. With respect
to Multi-Party Provider Agreements with Affiliates of the PHP Group, the Company
will use commercially reasonable efforts to cause the PHP Group to negotiate and
enter into before Closing, new contracts between PHPI and those Providers who
are parties to Multi-Party Provider Agreements, so that each such Contract is
between PHPI and a Provider and applicable to the Medicaid Business, the FHK
Business and/or the Summit Business. Buyer agrees such new agreements shall not
terminate or affect the obligations and benefits of the Company and PHPI under
existing Multi-Party Provider Agreements. At Buyer’s option, Newco Group and/or
the Excluded Subsidiaries shall enter into new Provider Agreements with
Providers on identical terms to the provisions governing the Excluded Business
portion of the Multi-Party Provider Agreement with respect to the Excluded
Business so long as the PHP Group retains, enters into or amends such
Multi-Party Provider Agreement to become a Provider Agreement applicable to the
Provider and the PHP Group with respect to the Business exclusively.
 
Section 5.14      Transition.
 
(a)    Buyer intends to transition the Business to its systems and to take over
provider relations, claims management and administration, member/provider
services, enrollment, reporting and other services to conduct the Business after
the Effective Time. Buyer shall use its commercially reasonable efforts in order
to expand its operations and hire personnel sufficient to conduct the Business
after the Effective Time, in as timely a manner as reasonably possible, and, in
all events, will complete such expansion and hiring and notify Agent thereof by
December 15, 2002.



58



--------------------------------------------------------------------------------

 
(b)    Newco Group shall provide transition services to Buyer and the PHP Group
after Closing (including TPA servicing) pursuant to the Administrative Services
Agreement attached as Exhibit L [OMITTED].
 
Section 5.15      Employees; Benefit Plans.
 
(a)    Neither Shareholders, the Company nor any Subsidiary shall make any
commitments to any of the PHP Group’s employees with respect to their continued
employment by the PHP Group after the Closing Date. It is the intention of Buyer
to interview the PHP Group employees listed on Schedule 5.15 [OMITTED] for
continued employment with the PHP Group after Closing. The Company shall, upon
Buyer’s request, assist Buyer as Buyer deems appropriate, in interviewing and
retaining or rehiring any of such employees at or after the Closing Date. Buyer
shall notify the Company by October 15, 2002 of those employees on Schedule 5.15
[OMITTED] that Buyer on behalf of the PHP Group will offer to retain after
Closing (the “Designated Employees”). Any employees of the PHP Group which Buyer
does not offer to retain or who do not accept such offer will be terminated by
the PHP Group at or before Closing. All liabilities related to such
terminations, except Excluded Termination Claims and claims with respect to
terminations of any Designated Employees that Buyer elects not to have the PHP
Group continue to employ after Closing Date, will be paid by the PHP Group
before Closing or reserved for on the Closing Balance Sheet. The PHP Group shall
make available to Buyer the Designated Employees for reasonable training
purposes before Closing, as provided in Section 5.6(e)(i)(G). Without any
increase in salaries or other compensation except increases and bonuses which
the PHP Group elects to award before Closing as provided in Section 5.1, the PHP
Group shall use its commercially reasonable efforts to retain the Designated
Employees through the Closing. Buyer and the PHP Group shall co-manage the
severance of all other employees of the PHP Group who are primarily employed in
the Business and whose employment shall not be continued by the PHP Group after
Closing. The PHP Group shall pay severance pay equal to one month’s salary to
any such employee on the date of such employee’s termination of employment on or
after the Closing Date provided that Buyer shall add the amount of such
severance pay and related employment taxes and benefits payable by the PHP
Group, reduced by the Tax benefit of such payments as determined under Section
5.3(o), to the Aggregate Consideration and Closing Cash Amount. Such severance
pay shall be paid by the PHP Group on the condition that the employee to whom it
is payable shall sign a release (and deliver same to the PHP Group) in a form
acceptable to Buyer in its discretion.
 
(b)    Notwithstanding any provision of this Agreement to the contrary, the
Company, PHPI or other sponsoring PHP Group employer shall terminate each and
every PHP Group Benefit Plan prior to Closing (by formal Board action of the
appropriate sponsoring PHP Group employer); provided, however that PHPI or any
other sponsoring PHP Group employer shall not terminate any Benefit Plan
providing health, medical or dental benefits to the employees of PHPI or other
PHP Group employer until Buyer has implemented a Benefit Plan providing such
benefits to the employees of PHPI or other PHP Group employer (which
terminations shall be deemed effective as of the Closing Dates). With respect to
each Benefit Plan that is terminated pursuant to this Section 5.15(b), the
sponsoring PHP Group employer shall amend such Plan (by appropriate Board action
of the sponsor before transfer) before



59



--------------------------------------------------------------------------------

Closing to provide full vesting of all benefits accrued through the date such
Benefit Plan is terminated.
 
Section 5.16     WARN Act.  Shareholders acknowledge that the PHP Group will
offer continued employment to only the Designated Employees. Shareholders will
cause Newco Group to either continue the employment of the remaining PHP Group
employees or move such employees to one of the Excluded Subsidiaries or PHP
Group shall terminate some or all of the excluded employees effective on the
Closing Date. Shareholders shall cause the PHP Group to provide before Closing
and in accordance with the WARN Act and all DOL Regulations and Florida law, any
required notices to the PHP Group’s employees under the WARN Act, DOL
Regulations and Florida law, including the giving of any notices to such
employees of the Merger.
 
Section 5.17     Letter of Credit.  Notwithstanding anything to the contrary
contained herein, at Closing, but not at any time after Closing, Agent shall be
entitled to have a portion of the Holdback Escrow Collateral released to his
possession for the benefit of one or more Shareholders, provided that Agent or
any such Shareholder shall have provided Escrow Agent with an irrevocable clean
standby letter of credit, in the form and on terms attached as Exhibit K
[OMITTED], in the aggregate dollar amount of up to 88% of the Holdback Escrow
Collateral requested by Agent to be released from escrow. Such standby letter of
credit shall be from a United States bank or financial institution of AAA rating
and shall serve as collateral for the indemnification obligations of
Shareholders hereunder as a portion of the Holdback Escrow Collateral as
provided in the Escrow Agreement.
 
Section 5.18     Regulatory Reporting.  Shareholders shall either cause Newco
Group to prepare in time to allow for review and timely filing by the PHP Group
all required year-end regulatory reports, acceptable to such applicable
Governmental Entities, and cause the appropriate officer of the PHP Group as of
the time immediately before Closing to sign all management representation
letters for fiscal year ending December 31, 2002 of the PHP Group with
applicable Governmental Entities or, at Buyer’s option, Shareholders will
provide Buyer with all data necessary for such reports for the period through
the Closing (including programs and related documentation), within a reasonable
period of time before such reports are due to enable Buyer to prepare and file
such reports. In this regard, the data for the period through the Closing Date
will be furnished to Buyer in machine-readable format within 30 days before the
applicable filing deadline. Newco Group shall assist Buyer, at Buyer’s cost, in
appropriating such data into Buyer’s environment. Any filing fees associated
with all such filings shall be accrued on the Closing Balance Sheet. Newco Group
and Buyer shall split the cost for any accounting or audit fees relating to any
such regulatory reports.
 
Section 5.19     License of Contract Forms.  The Company will grant to Newco
Group a perpetual, non-exclusive, royalty-free license to reproduce and create
derivative works of the Contract Forms for use by Newco Group in the State of
Florida and solely for the support of the Excluded Business pursuant to the
License Agreement (“License Agreement”) in the form attached as Exhibit C
[OMITTED].



60



--------------------------------------------------------------------------------

Section 5.20     CarePlus Health Plans Members.  Before the Closing Date, PHPI
shall use commercially reasonable efforts to assume from CarePlus Health Plans,
and CarePlus Health Plans shall assign and transfer to PHPI, that certain
agreement dated as of July 1, 2002, by and between AHCA and CarePlus Health
Plans (the “CarePlus Medicaid Contract”). PHPI shall use commercially reasonable
efforts to secure all requisite regulatory approvals in connection therewith,
including without limitation approval of AHCA pursuant to § 409.912 of the 2001
Florida Statutes, as amended, and approval of the DOI in accordance with §
628.4615 of the 2001 Florida Statutes, as amended. PHPI shall use commercially
reasonable efforts to provide all required notices to the members and contracted
providers of CarePlus Health Plans of the assignment of such CarePlus Medicaid
Agreement as required by applicable law, including without limitation notice to
providers of any changes to the addresses and telephone numbers for claims. PHPI
shall use commercially reasonable efforts to keep intact as of the Closing Date
the membership and provider network (or substantially equivalent) under the
CarePlus Medicaid Contract. PHPI shall use commercially reasonable efforts to
cause all Provider Agreements under the CarePlus Medicaid Contract to be
assigned to PHPI from CarePlus Health Plans before the Closing Date, and shall
forward to Buyer any written notices received from any contract provider of
CarePlus Health Plans of such provider’s intent to terminate its provider
agreement. In connection with the transfer of the CarePlus Medicaid Contract to
PHPI, CarePlus Health Plans and PHPI shall send the required notices of transfer
of the Medicaid Members of the CarePlus Health Plans to PHPI in time to allow
such members to elect to opt out or to become a Medicaid Member of PHPI before
the Closing Date. To the extent Medicaid members under the CarePlus Medicaid
Contract have not transferred their membership to the Medicaid Business or any
opt out period granted such members under Federal and State law shall not have
expired by Closing Date, such members shall not be included in determining
membership under Section 2.3(f). In the event CarePlus Health Plans shall be
unable to assign the CarePlus Medicaid Contract and the membership and provider
network under the CarePlus Medicaid Contract to PHPI before Closing (or such
later date as shall be approved by Buyer, in its sole discretion, in writing),
it shall terminate immediately the CarePlus Medicaid Contract and cease engaging
in the Medicaid Business.
 
Section 5.21     Leases.  Before the Closing Date, Buyer shall have the right to
negotiate with the landlords of the properties listed on Schedule 2.1(k)
[OMITTED] with respect to the termination at or after Closing Date of any of the
PHP Group’s leases relating thereto. If Buyer negotiates an early termination of
any such leases, the PHP Group shall pay the landlord the cost of the
termination (the “Buyout Amount”) at the Closing, in consideration of an
agreement to terminate the subject lease with the landlord in a form acceptable
to Buyer in its discretion. The Buyout Amount shall be added to the Aggregate
Consideration and the Closing Cash Amount paid at Closing. The PHP Group will
transfer the lease for the office space at 1408 N. Westshore Boulevard, Tampa,
Florida to Newco Group before Closing. In the event the landlord does not
consent to the assignment of such lease to Newco Group, the parties shall fully
cooperate to provide the benefit of such lease to Newco Group and Newco Group
shall pay the rent and indemnify and hold harmless the PHP Group from the
tenant’s obligations under the lease. In the event the PHP Group derives a Tax
benefit from using the Buyout Amount as a deduction on its Tax returns for the
period ending the Closing Date, the Shareholders shall pay the amount of such
Tax benefit as determined under Section 5.3(o) to the Buyer upon receipt of such
amount in cash from the Internal Revenue Service and the State of Florida.



61



--------------------------------------------------------------------------------

Section 5.22     Related Agreements.  Before Closing, the Company and
Shareholders covenant and agree that the Group Agreement dated January 1, 2000
between PHPI and HSC Health and Wellness, Inc., which is attached hereto as
Exhibit N [OMITTED], shall not be amended or terminated without the prior
written consent of Buyer. Further, before Closing, the Atlantic Dental Ancillary
Care Agreement, which is described in Section 7.2(s) and attached as Exhibit S
[OMITTED], and the Provider Agreement, which is described in Section 7.2(t) and
attached as Exhibit O [OMITTED] shall not be amended or terminated except as
required in Sections 7.2(s) and 7.2(t).
 
Section 5.23     Disclosed Matters.  The Company shall utilize commercially
reasonable efforts to settle and resolve the Orlando Regional Health Systems
Claim referenced on Schedule 3.8 [OMITTED] (“Orlando Claim”) and the complaints
referenced on Schedule 3.18(e) [OMITTED] and Schedule 3.24 [OMITTED]
(“Complaints”) prior to the Closing Date. To the extent that the PHP Group
incurs Losses after the Closing Date with respect to the Orlando Claim or any
Complaint (unless it is primarily related to the Excluded Business, in such
case, it will be paid in full by Newco Group) in excess of $100,000 per Claim or
Complaint more than the reserve for such Claim or Complaint on the Closing
Balance Sheet, as adjusted by Sections 2.3(h) and 2.3(i), then such Loss shall
be deemed a Loss from a breach of any representation and warranty by the
Shareholders and subject to the provisions of Article 6.
 
Section 5.24     Tenet HealthSystems.  Between the date hereof and Closing, PHPI
shall use its commercially reasonable efforts and good faith to maintain a
contractual relationship with Tenet Health Systems of South Florida (including
any of its Affiliates to the extent related to such matter) (“Tenet”) for the
Tenet facilities which provide services to the Members. In the event Tenet
pursues its Notice of Termination which is attached as Exhibit R [OMITTED], PHPI
will use commercially reasonable efforts to contract with comparable hospitals
in each of the markets as the Tenet facilities, provide services to Members and
at rates similar to the rates the PHP Group currently pays Tenet. With respect
to any such contracting, Buyer shall have the right to participate in
negotiating Provider Agreements with replacement facilities and to approve any
such Provider Agreement. The foregoing provisions of this Section shall not be
deemed to affect any of the representations and warranties of the PHP Group made
in Section 3.12(a).
 
ARTICLE VI
INDEMNIFICATION
 
Section 6.1     Basic Provisions.
 
(a)    Indemnification by Shareholders. Subject to the limitations set forth in
this Article VI, the Company (before Closing) and Shareholders, with each
Shareholder (except GAMM Investments, Ltd. which shall have no liability or
responsibility under this Section 6.1 whatsoever) responsible for a share of all
of Shareholders’ liability under this Section 6.1 equal to the percentage of the
Shares owned by each Shareholder as provided in Schedule 3.1 [OMITTED], except
that Agent, MBF Holdings I Limited Partnership, MBF Holdings II Limited
Partnership, CMF Investments Limited Partnership, AMF Investments Limited
Partnership,



62



--------------------------------------------------------------------------------

MBF Investments Limited Partnership and MBF I Investments Limited Partnership,
jointly and severally, shall be liable for 79.92% of such liability representing
the ownership of Agent and GAMM Investments, Ltd. (on and after Closing), agree
to indemnify, defend and hold Buyer, and the PHP Group, and their respective
successors and permitted assigns (collectively, the “Buyer Indemnified
Parties”), harmless from and in respect of any and all losses, damages, costs,
retrospective rate adjustments by a Payor in lieu of a claim which would be
subject to Sections 6.1(a)(i) or (ii) below, and reasonable expenses (including,
without limitation, reasonable expenses of investigation and defense fees and
disbursements of counsel and other professionals) (collectively, “Losses”), that
they may incur (i) arising out of or due to any inaccuracy of any representation
or the breach of any warranty, covenant, undertaking or other agreement of
Shareholders or the Company contained in this Agreement or the Disclosure
Schedule at and as of the Effective Time, to the extent that such Losses (x)
relate to or arise out of or are in connection with the assets, businesses,
operations, conduct, products and/or employees (including former employees) of
the PHP Group, Excluded Subsidiaries or Shareholders, relating to or arising out
of or in connection with the operations of the PHP Group or the Business on or
before the Closing Date and (y) do not arise out of a breach of Buyer’s
representations and warranties in, or a default in the performance of any of
Buyer’s covenants under, this Agreement, (ii) arising out of or due to any
Excluded Liability or the operation of the Excluded Subsidiaries (with respect
to the Excluded Business, (iii) arising out of or due to the Medicare and
commercial insurance related litigation and claims and those matters described
in Schedule 6.1(a) [OMITTED], the EEOC, discrimination and other civil rights
claims, and any related litigation hereafter brought by the Persons listed in
Schedule 6.1(a) [OMITTED], and the guarantees listed as items 1, 2 and 3 on
Schedule 3.31 [OMITTED], which constitutes part of the Excluded Liabilities or
(iv) arising out of any claims by Dissenting Shareholders in excess of
Dissenter’s Allocable Consideration; provided, however, neither the Shareholders
nor the Newco Group shall have any obligation to indemnify Buyer Indemnified
Parties from and Losses arising out of or in connection with (i) the termination
of Designated Employees that Buyer elects not to have the PHP Group continue to
employ after the Closing Date and (ii) any claims made by employees primarily
employed in the Business by the PHP Group, other than those listed in Schedule
6.1(a) [OMITTED], whose employment is terminated at the written request of Buyer
(or whose employment continues until the Closing Date but is not otherwise
continued by the PHP Group after Closing), and whose employment is not continued
by the Newco Group, to the extent such claims are based upon a violation of law
relating to age, sex or race discrimination, disability or other civil rights
(“Excluded Termination Claims”), provided that such Losses shall reduce the then
remaining Basket on a dollar-for-dollar basis, provided that Shareholders shall
have no liability to Buyer for Excluded Termination Claims that exceed the
Basket. After Closing, Buyer shall be partially secured through access to the
Holdback Escrow Collateral for the purpose of providing collateral security from
the Losses suffered or incurred pursuant to this Section 6.1(a).
Notwithstanding, anything to the contrary contained herein, the Buyer
Indemnified Parties sole and exclusive recourse for Losses arising out of or due
to any Excluded Liability against Shareholders shall be resort to the funds
deposited and remaining as part of the Escrow Amount or any letter of credit
issued in lieu thereof and Shareholders shall have no personal liability with
respect thereto; provided, however, that the Buyer Indemnified Parties shall
have such recourse against Newco Group for Losses arising out of or due to the
Excluded Liabilities in the manner set forth in the Separation Agreement. Except
with respect to indemnification claims which are made pursuant to Sections 5.3,
6.2 and 5.10(b), Losses related



63



--------------------------------------------------------------------------------

to a breach of covenants hereunder or arising out of any claims by Dissenting
Shareholders in excess of Dissenter’s Allocable Consideration, and payments
pursuant to Sections 2.3(g), 2.3(h) and 2.3(i), and notwithstanding anything to
the contrary contained in this Agreement, in no event shall Shareholders have
any liability for any breach or breaches of representations and warranties under
this Agreement or the transactions contemplated hereby in excess of $15 million
(the “Liability Cap”). Except for Excluded Liabilities and the breach of any
covenant by Shareholders or the Company, the Buyer Indemnified Parties’ right to
indemnification under this Section 6.1(a) shall be satisfied only by resort to
the funds deposited and remaining as part of the Escrow Amount and any letter of
credit in lieu thereof, plus any payment from the Escrow Amount pursuant to
Sections 2.3(g), 2.3(h) and 2.3(i), plus $5,000,000, plus any payments from the
Escrow Amount for any Excluded Liability or for the breach of any covenant by
Shareholders or the Company. In this regard, Buyer, in its sole discretion,
shall control the priority of claims against the Escrow Amount (and any letter
of credit delivered in lieu thereof and in accordance with this Agreement or the
Escrow Agreement) so that claims under Section 6.1(a) against the Escrow Amount
may take priority over claims for Taxes and other claims against the Escrow
Amount, as Buyer shall determine by written notice to Agent and Escrow Agent;
provided, however, that except with respect to Excluded Liabilities (for which
Buyer shall have the discretion of pursuing (i) the Escrow Amount (or any letter
of credit issued in lieu thereof) or (ii) Newco Group as provided in the
Separation Agreement), to the extent that there are funds deposited and
remaining in the Escrow Amount (or any letter of credit issued in lieu thereof)
and a claim by the Buyer Indemnified Parties is settled or otherwise finally
resolved in accordance with the terms of this Agreement (including without
limitation any claim made pursuant to Section 5.3 or 6.2), the Buyer Indemnified
Party must first apply any funds remaining in the Escrow Amount (or any letter
of credit issued in lieu thereof), towards the indemnification obligations of
Shareholders for such resolved or settled claim before seeking recourse against
Shareholders personally.
 
(b)    Indemnification by Buyer.  Subject to the limitations set forth in this
Article VI, Buyer and Parent agree to indemnify, defend and hold the Company
(before Closing) and Shareholders (before and after Closing) and their
respective successors and permitted assigns (collectively, the “Shareholder
Indemnified Parties”), harmless from and in respect of any and all Losses and
retrospective rate adjustments by a Payor in favor of the PHP Group related to a
period before Closing that they may incur (i) arising out of or due to any
inaccuracy of any representation or the breach of any warranty, covenant,
undertaking or other agreement of Buyer or Parent contained in this Agreement,
or (ii) arising out of any and all actions, suits, claims and administrative or
other proceedings of every kind and nature instituted against Shareholders or
any member of the Newco Group at any time after the Closing Date to the extent
that such Losses (x) relate to or arise out of or in connection with the assets,
businesses, operations, conduct, products and/or employees of Buyer or Parent
and (y) do not arise out of a breach of Shareholders’ representations and
warranties in, or a default in the performance of any of Shareholders’ covenants
under, this Agreement.
 
(c)    Survival of Representations and Warranties; Basket.  The representations
and warranties of the parties contained in this Agreement or in any instrument
delivered pursuant to this Agreement will survive the Closing for a period of
two years except for the representations and warranties in Section 3.14, which
shall survive for the applicable statute of



64



--------------------------------------------------------------------------------

limitations, as extended by any actions of Shareholders or their designee, and
the representations and warranties of Section 3.1(e), which shall survive for
the applicable statute of limitations (the “Survival Period”). All claims under
Article V and this Article VI shall toll the Survival Period for such claim
while outstanding. Anything to the contrary contained herein notwithstanding,
except with respect to claims under Sections 5.3, 5.10(b) or 6.2, Losses related
to a breach of covenants hereunder, any Positive or Negative True Up Amount
under Section 2.3(h), Non-Medical Claims Positive or Negative True Up Amount
under Section 2.3(i) and any Aggregate Consideration adjustments under Section
2.3(g), any claims by Dissenting Shareholders in excess of Dissenter’s Allocable
Consideration, and for obligations and Excluded Liabilities assumed by Newco
Group pursuant to the Separation Agreement for which there is no “Basket”, a
party shall not be entitled to any recovery from the other unless and until the
aggregate amount of all claims for Losses for the breach or breaches of
representations and warranties of such party exceeds an amount (the “Basket”)
equal to Seven Hundred Fifty Thousand Dollars ($750,000), less any Claims
charged against the Pre-Closing Basket, not to exceed Two Hundred Fifty Thousand
Dollars ($250,000). In the event that the Losses exceed the Basket, then the
indemnified party shall be entitled to indemnification only for such Losses in
excess of the Basket.
 
(d)    Notice and Opportunity to Defend.  If an event occurs which a party
asserts would give rise to any indemnification obligation pursuant to Section
6.1 the party seeking indemnification (the “Indemnitee”) shall promptly give
written notice thereof to the other party obligated to provide indemnification
(the “Indemnifying Party”). If such event involves (i) any claim or (ii) the
commencement of any action or proceeding by a third Person (including without
limitation any claim by a Provider) (collectively, the “Asserted Liability”),
the Indemnitee will give such Indemnifying Party prompt written notice of such
claim or the commencement of such action or proceeding describing the Asserted
Liability in reasonable detail and indicating the amount (estimated, if
necessary) for which such party may be liable; provided, however, that the
failure to provide prompt written notice as provided herein will relieve the
Indemnifying Party of its obligations hereunder only to the extent that such
failure materially prejudices the Indemnifying Party hereunder. If any such
action is brought against the Indemnitee and it notifies the Indemnifying Party
of the commencement thereof, the Indemnifying Party shall, upon providing prompt
written notification thereof within 10 days of receipt of any notice to the
Indemnitee, be entitled to participate therein and, to the extent that it
wishes, to assume the defense thereof, with counsel reasonably satisfactory to
the Indemnitee. After notice from the Indemnifying Party to the Indemnitee of
such election to so assume the defense thereof, the Indemnifying Party shall not
be liable to the Indemnitee for any legal expenses of other counsel or any other
expenses subsequently incurred by the Indemnitee in connection with the defense
thereof and the Indemnitee agrees to cooperate fully with the Indemnifying Party
and its counsel in the defense against any such Asserted Liability. The
Indemnitee shall have the right to participate, at its own expense, in the
defense of such Asserted Liability provided that the Indemnifying Party in all
instances shall be responsible for directing and controlling the settlement of,
or defense against, such action. If the Indemnifying Party elects not to
undertake to settle or defend against the Asserted Liability, fails to notify
the Indemnitee of its election as herein provided, or does not accept its
obligation to indemnify under this Agreement, the Indemnitee may settle,
compromise or defend such Asserted Liability in the exercise of its exclusive
discretion at the expense of the Indemnifying Party and the



65



--------------------------------------------------------------------------------

Indemnifying Party shall promptly reimburse the Indemnitee for the amount of all
reasonable costs and expenses incurred by the Indemnitee in connection with the
settlement of or defense against the Asserted Liability to the extent provided
in Section 6.1(a) or (b), as the case may be, including its selection of
counsel. If no settlement of the Asserted Liability is entered into, the
Indemnifying Party shall promptly reimburse the Indemnitee for the amount of any
judgment rendered with respect to such Asserted Liability and all related, bona
fide and reasonable expenses incurred by the Indemnitee in defense against such
action to the extent recoverable under Section 6.1(a) or (b) as the case may be.
Except as specified herein, in no event shall an Indemnifying Party be liable
for any settlement effected without its consent, which will not be unreasonably
withheld.
 
(e)    Limitations on Indemnification.  To the extent that Buyer or PHP Group is
entitled to receive payment under any insurance policies or from any other
source on account of claims arising under this Article VI, including, without
limitation, any litigation and claims described on Schedule 6.1(a) [OMITTED],
the amount (if any) payable by Shareholders on account of such claims shall be
reduced by the amount of such payment, and such amounts shall not be deemed to
be Losses hereunder or, if Buyer or the PHP Group shall have already collected
on such claim from Shareholders, then Buyer shall repay to Shareholders the
amount of such payment, and such amounts shall not be deemed to be Losses
hereunder. Notwithstanding anything to the contrary contained in this Agreement,
(a) except as provided in the Separation Agreement, the rights and remedies
under this Article VI shall be the sole and exclusive rights and remedies of the
parties on account of any claims arising out of, or in connection with, this
Agreement or any transactions contemplated hereby; (b) no special, incidental,
punitive or consequential damages shall be imposed on any party in connection
with any indemnification of any or all Indemnified Parties pursuant to this
Article VI; and (c) all indemnification payments under this Article VI shall be
deemed to be adjustments to the Aggregate Consideration. Except for Taxes which
are covered by Section 5.3, the amount of Losses payable by an Indemnifying
Party to the Indemnitee shall be determined on an after-tax basis. For example,
if a payment of a Loss would constitute income to an Indemnitee, the amount of
the payment to the Indemnitee shall be grossed-up or increased so that, after
any income Tax on the payment, the payment would equal the amount of the Loss.
In determining any Tax benefit to an Indemnitee, the Tax effect of the Loss
shall be determined only by reference to the Tax year in which the Loss is
properly taken into account for Tax purposes. For example, if a Loss of an
Indemnitee is deductible and the amount of the deduction increases a net
operating loss of an Indemnitee which existed before such deduction, and such
net operating loss can only be carried forward to future Tax years of the
Indemnitee, the Tax benefit from the deductibility of the Loss shall considered
to be zero even though the Indemnitee may realize Tax benefits from the
absorption of the net operating loss carryovers in future Tax years.
 
(f)    Other Matters.  Neither the Indemnifying Party nor the Indemnitee shall,
in the defense of any Asserted Liability, consent to entry of any judgment or
enter into any settlement agreement, except with the written consent of the
other party, which does not include as an unconditional term thereof the giving
by the claimant or the plaintiff to both the Indemnitee and the Indemnifying
Party of a release from all liability in respect of such Asserted Liability. The
Indemnifying Party and the Indemnitee shall each use all commercially reasonable
efforts to cooperate with each other in connection with the settlement of, or
the defense against, any



66



--------------------------------------------------------------------------------

Asserted Liability and make available to the other all books, records and other
documents within its control that are reasonably necessary or appropriate for
such defense. Notwithstanding anything contained in this Agreement, the
Indemnitee shall have the right to pay or settle at any time any Asserted
Liability, provided that (as a result thereof, and except where the Indemnifying
Party elects not to undertake to settle or defend against the Asserted
Liability, fails to notify the Indemnitee of its election, or does not accept
its obligation to indemnify under this Agreement) the Indemnitee shall also be
deemed to have waived any right to indemnification therefor by the Indemnifying
Party.
 
Section 6.2     Tax Indemnification.  Except as set forth in the last sentence
of Section 6.1(a), all claims relating to Taxes shall be governed by Section
5.3. The Parties agree that Newco Group shall have liability for any Spin Off
Tax Liability but that any such liability is also covered by Section 5.3.
 
ARTICLE VII
CONDITIONS
 
Section 7.1     Conditions to Each Party’s Obligation to Effect the
Closing.  The obligations of Shareholders, on the one hand, and Buyer, on the
other hand, to consummate the Closing are subject to the satisfaction (or, if
permissible, waiver by the party for whose benefit such conditions exist) of the
following conditions:
 
(a)    no court, arbitrator or Governmental Entity shall have issued any order,
decree or ruling, or taken any other action permanently restraining, enjoining
or otherwise prohibiting the consummation of the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final, and non-appealable;
 
(b)    all applicable waiting periods (and any extensions thereof) under the
Hart-Scott-Rodino Act shall have expired or otherwise been terminated; and
 
(c)    all other authorizations, approvals or consents of Governmental Entities
required to permit the consummation of the transactions contemplated hereby
shall have been obtained and be in full force and effect, including the consent
of the DOI, AHCA and the Payors to the transfer of control of Company and PHPI.
 
Section 7.2     Conditions to the Obligations of Buyer.  The obligations of
Buyer to consummate the transactions contemplated hereby are subject to the
satisfaction (or waiver in whole or in part by Buyer) of the following further
conditions:
 
(a)    Each of the representations and warranties of the Company and
Shareholders shall be true and accurate in all material respects as of the date
hereof and as of the Closing Date as if made at and as of such time (other than
those representations and warranties that address matters only as of a
particular date or only with respect to a specific period of time which need to
be true and accurate only as of such date or with respect to such period), and
giving effect to all limitations as to “materiality” and “Material Adverse
Effect” set forth in such representations and warranties, provided, however, the
parties shall be obligated to consummate



67



--------------------------------------------------------------------------------

the transactions contemplated hereby if, in the event the representations and
warranties of the Company and Shareholders are not true as of the Closing Date
but the loss, cost or expense caused by such breach is reserved for as a
liability in the Closing Balance Sheet and such breach would not have a Material
Adverse Effect on the Business or the PHP Group, taken as a whole, and provided
that the Company and Shareholders shall not have breached any representation and
warranty under Section 3.1 as to the ownership of Shares, Sections 3.3 and 3.4
as to the ownership of shares of capital stock of PHPI, Section 3.17 with
respect to Material Agreements only or Section 3.18(c) with respect to Provider
Agreements in which case Buyer shall not be obligated to consummate the
transactions contemplated hereby. In the case of any other breach or breaches of
representations or warranties by Shareholders or the Company after the date of
this Agreement and before the Closing Date that is disclosed to Buyer before
Closing in an update to the Disclosure Schedule, if the Loss caused by such
disclosed items is equal to or less than $500,000 (the “Pre-Closing Basket”) in
the aggregate from all such disclosed items, Buyer shall be obligated to close
and to accept such Losses provided that the first $250,000 of such Losses shall
reduce the amount of Basket set forth in Section 6.1(c) by such amount. In the
event the Losses from all such disclosed items exceed $500,000, or if the Buyer
reasonably and in good faith believes the Losses it is reasonably likely to
incur from such breach or breaches exceed $500,000 Buyer will provide a detailed
schedule of such Losses to the Company, then, in either such case, Buyer, at its
option, shall provide written notice to Shareholders and, in the event of such
Notice, Buyer and Shareholders shall make a good faith effort to agree to a
reduction in the Aggregate Consideration for the Losses in lieu of such
termination. If no such agreement is reached within 30 days, either party may
terminate this Agreement;
 
(b)    Shareholders shall have, or shall cause the Company and Newco Group to
have, performed and complied in all material respects with all of the terms,
covenants, agreements, undertakings, acts, conditions and obligations hereunder
required to be performed or complied with by it at or before the Closing Date;
 
(c)    Buyer shall have received a certificate from Agent dated as of the
Closing Date, certifying that the conditions set forth in Section 7.2(a) and
Section 7.2(b) have been satisfied;
 
(d)    Buyer shall have received a certificate from each of the Company and each
entity Shareholder signed by their respective Secretaries or other proper
officer or manager and dated the Closing Date, certifying as to the person
executing this Agreement on behalf of the Company or such entity that (a) such
person is an officer thereof holding the office or offices specified therein,
and (b) that the signature of each such person set forth on such certificate is
his or her genuine signature;
 
(e)    Buyer shall have received duly executed resignations from all of the
Company’s and PHPI’s directors and officers effective as of the Closing Date;
 
(f)    Shareholders shall have delivered to Buyer certificates representing one
hundred percent (100%) of the Shares (with the understanding that all
certificates representing Dissenting Shares shall have been cancelled at or
prior to Closing in accordance with Section 2.3(d)) duly endorsed in blank or
accompanied by stock powers duly executed in blank;



68



--------------------------------------------------------------------------------

(g)    Executives, Newco Group and the Excluded Subsidiaries shall have duly
executed and delivered to Buyer the Non-Competition Agreement substantially in
the form of Exhibit E [OMITTED];
 
(h)    Any required consents or approvals of parties to the Material Agreements
set forth on Schedule 7.2(h) [OMITTED] with respect to the change in control of
the Company shall have been obtained;
 
(i)    Buyer shall have received from counsel to the Company an opinion in form
and substance as set forth in Exhibit F [OMITTED], addressed to Buyer and dated
as of the Closing Date;
 
(j)    Agent and Escrow Agent shall have executed and delivered to Buyer the
Escrow Agreement;
 
(k)    There shall not have occurred any event or occurrence and there shall not
have occurred any regulatory change that is reasonably likely to have a Material
Adverse Effect on the PHP Group, the Business or the Assets after Closing;
 
(l)    All of the Options shall have been fully exercised or terminated;
 
(m)    All of the Preferred Shares shall have been redeemed and retired by
Company;
 
(n)    The Company and PHPI shall be subject to the same statutory surplus,
premium reserves, working capital, insolvency insurance, parent company
guarantee and deposit requirements to which they are now subject with respect to
the Business immediately after Closing;
 
(o)    Buyer shall have received any required waiver and consent from the DOI
and AHCA to permit Buyer to acquire control of the PHP Group;
 
(p)    The PHP Group shall be released from any guarantee of indebtedness (or
shall Newco Group, jointly and severally, shall indemnify and hold Buyer
harmless with respect to any such guarantee that is not released before Closing
with the PHP Group’s best efforts) or of a contract or lease of any Excluded
Subsidiary, Pinellas County or any other Person as set forth on Schedule 7.2(p)
[OMITTED] and the Employment Agreements set forth on Schedule 7.2(p) [OMITTED]
shall have been terminated or assigned to Newco Group;
 
(q)    Buyer shall receive an Acknowledgment and Release from each Shareholder
and each Shareholder shall have used its commercially reasonable efforts to
obtain and deliver an Acknowledgement and Release from the spouse of each
Shareholder, if any, in the form attached hereto as Exhibit H [OMITTED] executed
in such Shareholder’s or spouse’s individual capacity, which waives and releases
any and all claims of any kind or nature whatsoever that such Shareholder or
spouse of a Shareholder may now have or hereafter acquire arising from or
related to, in any manner, Shareholder’s association or affiliation with or
relation



69



--------------------------------------------------------------------------------

to the PHP Group, and to the Shares being conveyed to Buyer pursuant to this
Agreement, including, but not limited to, any community property rights;
 
(r)    Buyer shall receive the Separation Agreement, in the form attached hereto
as Exhibit I [OMITTED] as executed by Newco Group and PHP Group (the “Separation
Agreement”), the Assignment and Assumption Agreement in the form attached as
Exhibit P [OMITTED] as executed by PHPI and CarePlus Health Plans (the
“Assignment and Assumption”), the Novation Agreement in the form attached as
Exhibit Q [OMITTED] as executed by PHPI, CarePlus Health Plans and Centers for
Medicare and Medicaid Services (the “Novation”) and the Redemption Agreement(s)
in the form attached as Exhibit M [OMITTED] executed by the Company and each
Shareholder participating in such redemption, the Separation Agreement and the
Redemption Agreement shall not have been amended or terminated without Buyer’s
written consent, and any changes to the Assignment and Assumption and the
Novation shall not adversely affect Buyer and shall not have been terminated and
closings shall have occurred under the Separation Agreement, the Assignment and
Assumption Agreement, the Novation and the Redemption Agreement, in accordance
with the terms of such agreements, on or before the Closing Date;
 
(s)    The Atlantic Dental Ancillary Care Agreement between PHPI and Atlantic
Dental, Inc. shall have been amended to provide for (i) a term of five years
from the Closing Date, and (ii) termination without cause on one year’s notice
by PHPI;
 
(t)    The provider agreement between PHPI and CarePlus Medical Centers, LLC for
the medical clinics operated by Newco Group (including Medicaid clinics
hereafter opened or acquired and CarePlus Medical Centers, LLC) shall have been
amended to provide for (i) term of five years from the Closing Date, (ii)
termination without cause by PHPI on one year’s notice, (iii) the clinics
operated by Newco Group shall provide services to up to 36,000 members of the
Business, in the aggregate, as determined by PHPI, and (iv) the rates shall be
the substantially similar to the rates PHPI pays comparable providers for
similar services in similar Florida markets, which rates shall be adjusted at
such times as Medicaid rates are adjusted by ACHA;
 
(u)    Unless otherwise directed by Buyer, the Service Agreements between PHPI
and each of MedImpact Healthcare Systems, Inc., Comprehensive Behavioral Care,
Inc. (dated July 22, 2000) and Vision Care, Inc. (Ancillary Care Agreement dated
March 18, 1998) have been terminated or validly assigned to Newco Group;
 
(v)    Newco Group shall have duly executed and delivered to Buyer the
Administrative Services Agreement attached as Exhibit L [OMITTED];
 
(w)    The License Agreement attached as Exhibit C [OMITTED] shall have been
executed by Newco Group and delivered to Buyer; and
 
Section 7.3     Conditions to the Obligations of the Company.  The obligations
of the Company to consummate the transactions contemplated hereby are subject to
the satisfaction (or waiver in whole or in part by the Company) of the following
conditions:



70



--------------------------------------------------------------------------------

 
(a)    Each of the representations and warranties of Buyer shall be true and
accurate in all material respects as of the date hereof and as of the Closing
Date as if made at and as of such time (other than those representations and
warranties that address matters only as of a particular date or only with
respect to a specific period of time which need to be true and accurate only as
of such date or with respect to such period, and giving effect to all
limitations as “materiality” and “Material Adverse Effect” set forth in such
representations and warranties);
 
(b)    Buyer shall have performed and complied with in all material respects all
of the terms, covenants, agreements, undertakings, acts, conditions and
obligations hereunder required to be performed or complied with by Buyer at or
before the Closing Date;
 
(c)    The Company shall have received a certificate signed by an executive
officer of Buyer, dated as of the Closing Date, certifying that the conditions
set forth in Section 7.3(a) and Section 7.3(b) have been satisfied;
 
(d)    The Company shall have received a certificate from Buyer, signed by its
Secretary and dated as of the Closing Date, certifying as to the person
executing this Agreement on behalf of Buyer and providing with respect to the
certificate referred to in Section 7.3(c) that (a) such person is an officer
thereof holding the office or offices specified therein, and (b) the signature
of each such person set forth on such certificate is his or her genuine
signature;
 
(e)    Buyer shall have paid to the Company and Escrow Agent the Aggregate
Consideration for the Shares in the manner specified in Section 2.3 of this
Agreement and shall have executed and delivered to Shareholders the Escrow
Agreement substantially in the form attached as Exhibit B [OMITTED];
 
(f)    The Company shall have received from counsel to Buyer an opinion in form
and substance as set forth in Exhibit G [OMITTED], addressed to the Company and
dated as of the Closing Date;
 
(g)    Buyer and the PHP Group shall have executed and delivered the
Non-Competition Agreement related to the Excluded Business for Miami-Dade,
Broward and Palm Beach Counties substantially in the form attached as Exhibit J
[OMITTED];
 
(h)    Newco Group shall have received all authorizations, approvals or consents
required from any Governmental Entities to permit the transactions contemplated
hereby and such authorizations, approvals and consents shall be in full force
and effect, including the consent of DOI and the Centers for Medicare & Medicaid
Services;
 
(i)    The License Agreement attached as Exhibit C [OMITTED] shall have been
executed by PHPI and delivered to Newco Group; and
 
(j)    The Company shall have received a certificate from Buyer, signed by its
Secretary, and dated as of the Closing Date, certifying with specificity the
Losses incurred in connection with the Pre-Closing Basket as determined in
Section 7.2(a) hereunder.



71



--------------------------------------------------------------------------------

 
ARTICLE VIII
TERMINATION
 
Section 8.1     Termination.  Anything herein or elsewhere to the contrary
notwithstanding, this Agreement may be terminated and the transactions
contemplated herein may be abandoned at any time before the Closing Date:
 
(a)    by the mutual written consent of the Company and Buyer; or
 
(b)    by either the Company or Buyer:
 
(i)    if the Closing shall not have occurred on or before December 31, 2002, or
January 31, 2003 if the delay was caused by not receiving the approval of a
required Governmental Entity; provided, however, that the right to terminate
this Agreement under this Section 8.1(b)(i) shall not be available to any party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure of the Closing to occur on or before such date,
or
 
(ii)    if any Governmental Entity shall have issued an order, decree or ruling
or taken any other action (which order, decree, ruling or other action the
parties shall use commercially reasonable efforts to have removed or vacated),
in each case permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement, and such order, decree, ruling or
other action shall have become final and non-appealable, or
 
(iii)    if a Governmental Entity has stated in writing that consent to the
transactions contemplated by this Agreement will not be granted, or
 
(iv)    pursuant to Section 7.1(a), or
 
(v)    pursuant to Section 5.11(b); or
 
(c)    by the Company if Buyer (x) breaches or fails in any material respect to
perform or comply with any of its covenants and agreements contained herein or
(y) breaches its representations and warranties in any respect and such breach
results in or reasonably could be expected to result in a Material Adverse
Effect on Shareholders, the Company, Newco Group, the Business, taken as a
whole, or the Excluded Business, taken as a whole, in each case such that the
conditions set forth in Section 7.1 or Section 7.3 would not be satisfied;
provided, however, that if any such breach is curable by Buyer through the
exercise of Buyer’s commercially reasonable efforts then for so long as Buyer
shall be so using such efforts to cure such breach, the Company shall not
terminate this Agreement pursuant to this Section 8.1(c) except as permitted by
Section 8.1(b)(i); or
 
(d)    by Buyer if the Company (x) breaches or fails in any material respect to
perform or comply with any of its covenants and agreements contained herein or
(y) breaches its representations and warranties in any respect and such breach
results in or reasonably could be expected to result in a Material Adverse
Effect, on the Business or the PHP Group taken as a



72



--------------------------------------------------------------------------------

 
whole or as otherwise provided in Section 7.2(a), in each case such that the
conditions set forth in Section 7.1 or Section 7.2 would not be satisfied;
provided, however, that if any such breach is curable by the Company through the
exercise of the Company’s commercially reasonable efforts then for so long as
the Company shall be so using such efforts to cure such breach, Buyer shall not
terminate this Agreement pursuant to this Section 8.1(d) except as permitted by
Section 8.1(b)(i).
 
Section 8.2     Procedure and Effect of Termination.  In the event of a valid
termination and abandonment of this Agreement by the Company or Buyer pursuant
to Section 8.1, notice thereof shall be given to the other party. If the
transactions contemplated by this Agreement are validly terminated as provided
herein:
 
(a)    each party will return all documents, work papers and other material of
any other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same;
 
(b)    all confidential information received by either party with respect to the
business of any other party or its subsidiaries or Affiliates shall be treated
in accordance with the provisions of the Confidentiality Agreement, which shall
survive the termination of this Agreement;
 
(c)    neither party will have any liability under this Agreement to the other
except (i) as stated in subparagraphs (a) and (b) of this Section 8.2; (ii) for
any willful breach of any provision of this Agreement; and (iii) as provided in
the Confidentiality Agreement; and
 
(d)    if neither Buyer nor the Company is in breach of any material provision
of this Agreement, this Agreement shall be void and shall no longer be of any
force or effect except as stated in subparagraphs (a) and (b) of this Section
8.2.
 
Section 8.3     Other Offers.  On and after the date hereof and before the
Closing, the Company shall not, directly or indirectly, solicit, encourage,
facilitate, entertain, or accept (nor permit any of its officers, directors,
employees, agents or Affiliates, directly or indirectly, to solicit, encourage,
facilitate, entertain or accept), including by way of furnishing information,
any inquiries or proposals for a merger, consolidation, share exchange or
similar transaction involving the PHP Group, for the acquisition of the Business
or shares of the PHP Group or discuss with or enter into conversations with any
Persons concerning such merger, consolidation, share exchange or purchase,
acquisition or other similar transaction. Shareholders acknowledge and agree
that any remedy at law for breach of the foregoing covenants shall be
inadequate, and in addition to any other relief which may be available, Buyer
shall be entitled to temporary and permanent injunctive relief without the
necessity of proving actual damages, posting bond or providing security, and
without regard to the adequacy of any remedy at law. Except for that certain
standstill letter agreement dated June 11, 2002 by and between Company and
Parent, as amended (the “Standstill Agreement”), Shareholders represent and
warrant that as of the date hereof, there is no standby agreement or backup
contract with respect to the sale of the Shares, the Assets or the Business and
they have terminated any such discussions with third parties with respect to any
such proposed sale.



73



--------------------------------------------------------------------------------

 
ARTICLE IX
AGENT
 
Section 9.1     Appointment of Agent; Power of Attorney.  Each of the
Shareholders irrevocably constitutes and appoints Miguel B. Fernandez as Agent
to act as such Person’s true and lawful attorney-in-fact and agent and
authorizes Agent acting for such Person and in such Person’s name, place and
stead, in any and all capacities to do and perform every act and thing required
or permitted to be done in connection with the following transactions
contemplated by this Agreement and the Escrow Agreement, as fully to all intents
and purposes as such Person might or could do in person, including, without
limitation: (i) to determine the time and place of Closing, to determine whether
the conditions to effect the Merger set forth in Article IX have been satisfied
(or to waive such conditions), and to terminate (or not to exercise the right to
terminate) this Agreement as provided in Article VIII; (ii) to take any and all
action on behalf of the Shareholders from time to time as Agent may deem
necessary or desirable to fulfill the interests and purposes of this Article IX
to engage agents and representatives (including accountants and legal counsel)
to assist in connection therewith and provide for their payment out of the
Aggregate Consideration; (iii) to retain such portion of the Aggregate
Consideration for payment of expenses relating to the transactions or
obligations of the Shareholders arising hereunder after the Closing and to
maintain a reserve for a period of time in connection with the payment of such
expenses and the maintenance of such reserves (all as determined by Agent in his
sole discretion) and to pay any such additional amounts to those Persons who
have provided services or other assistance to the Company in achieving its
success (in such amounts and to such Persons as determined by Agent in his sole
discretion); (iv) to deliver all notices required to be delivered by the
Shareholders; and (v) to receive all notices required to be delivered to the
Shareholders. Each of the Shareholders grants unto said attorney-in-fact and
agent full power and authority to do and perform each and every act and thing
necessary or desirable to be done in connection with the matters described
above, as fully to all intents and purposes as the undersigned might or could do
in person, hereby ratifying and confirming all that Agent may lawfully do or
cause to be done by virtue hereof. Each of the Shareholders further acknowledges
and agrees that upon execution of this Agreement, any delivery by Agent of any
waiver, amendment, agreement, opinion, certificate or other documents executed
by Agent pursuant to this Article IX, such Person shall be bound by such
documents as fully as if such Person had executed and delivered such documents.
 
Section 9.2     Liability of Agent.  Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Shareholder. Agent shall
not be liable to any Shareholder for any action taken or omitted by him
hereunder or under any other document hereunder, or in connection therewith,
except that Agent shall not be relieved of any liability imposed by law for
willful misconduct. Agent shall not be liable to any Shareholder for any
apportionment or distribution of payments made by him in good faith, and if any
such apportionment or distribution is subsequently determined to have been made
in error, the sole recourse of any Shareholder to whom payment was due, but not
made, shall be to recover from other Shareholders any payment in excess of the
amount to which they are determined to have been entitled. Agent shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement. Each of the



74



--------------------------------------------------------------------------------

 
Shareholders acknowledges and agrees that Agent shall not be obligated to take
any actions and shall be entitled to take such actions as Agent deems
appropriate in such Agent’s sole discretion. Buyer and Buyer’s Affiliates
recognize that Agent in acting in such capacity solely as a convenience to the
parties and that Buyer and Buyer’s Affiliates shall make no claim against him
and Agent shall have no liability to Buyer or Buyer’s Affiliates in connection
with acting in such capacity, except that Agent shall not be relieved of any
liability imposed by law for willful misconduct.
 
Section 9.3     Actions of Agent.  Each Shareholder agrees that Buyer shall be
entitled to rely on any action taken by Agent, on behalf of the Shareholders
pursuant to Section 9.1 above (each, an “Authorized Action”), and that each
Authorized Action shall be binding on each Shareholder as fully as if such
Person had taken such Authorized Action.
 
Section 9.4     Disbursements to Shareholders.  All of the Aggregate
Consideration received by Agent on behalf of the Shareholders hereunder shall,
after payments of expenses and maintenance of reserves as provided in accordance
with Section 9.1 hereof, be distributed to the Shareholders based upon their
respective ownership of the Company immediately prior to the Closing. The Agent
may resign at any time upon written notice to the Shareholders; and in such
event, or upon the death or permanent disability of the Agent, the Shareholders
representing a majority of the ownership interests of the Shares shall forthwith
designate a successor Agent.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.1     Governing Law and Consent to Jurisdiction.  The laws of the
State of Delaware (irrespective of its choice of law principles) shall govern
all issues concerning the validity of this Agreement, the construction of its
terms and the interpretation and enforcement of the rights and duties of the
parties. Each party irrevocably submits to the exclusive jurisdiction of the
courts of the State of Delaware and the Federal courts of the United States of
America located in Delaware (and the Delaware State and Federal courts having
jurisdiction over appeals therefrom) in respect of the transactions contemplated
by this Agreement and the other agreements and documents referred to herein and
agrees that it will not bring any action relating to this Agreement or any of
the transactions contemplated by this Agreement in any court other than in a
Federal or state court sitting in the State of Delaware.
 
Section 10.2     Amendment and Modification.  Subject to applicable law, this
Agreement may be amended, modified and supplemented in any and all respects only
by written agreement of the parties at any time before the Closing Date with
respect to any of the terms contained herein.
 
Section 10.3     Notices.  All notices, consents and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a) on
the Business Day (or the next succeeding Business Day if the date of delivery is
not a Business Day) when delivered by hand or by Federal Express, UPS or a
similar commercial overnight courier with provisions for a receipt; (b) five
days after being deposited in any United States Post Office enclosed in a
postage prepaid, registered or certified envelope addressed; or (c) on the
Business Day (or the next



75



--------------------------------------------------------------------------------

 
succeeding Business Day if the date of delivery is not a Business Day) when
successfully transmitted by telecopier (with a confirming copy of such
communication to be sent as provided in clauses (a) or (b) above), to the
receiving party at the address or telecopier number set forth below (or at such
other address or telecopier number for a party as shall be specified by like
notice); provided, however that any notice of change of address or telecopier
number shall be effective only upon receipt:
 
(a)    if to Buyer, the Company (after the Closing) or Parent, to:
 
AMERIGROUP Corporation
4425 Corporation Lane, Suite 100
Virginia Beach, VA 23462
Telephone: (757) 473-2732
Telecopy No.: (757) 557-6743
Attention: Stanley F. Baldwin, Esq.
 
with a copy (which shall not constitute notice) to:
 
Williams Mullen, A Professional Corporation
One Columbus Center, Suite 900
Virginia Beach, VA 23462
Telephone: (757) 499-8800
Telecopy No: (757) 473-0395
Attention: Thomas R. Frantz, Esq.
 
(b)    if Shareholders or the Company (before the Closing), to:
 
Miguel Fernandez, Agent
55 Alhambra Plaza
7th Floor
Coral Gables, FL 33134
Telephone: 305-441-9400
Telecopy: 305-441-7915
 
with a copy (which shall not constitute notice) to:
 
Akerman, Senterfitt & Eidson, P.A.
One Southeast Third Avenue, 28th Floor
Miami, FL 33131
Telephone: (305) 374-5600
Telecopy: (305) 374-5095
Attention: Teddy D. Klinghoffer, Esq.



76



--------------------------------------------------------------------------------

 
Section 10.4     Interpretation.
 
(a)    The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and references to
article, section, paragraph, exhibit and schedule are to the articles, sections,
paragraphs, exhibits and schedules of this Agreement unless otherwise specified.
The words describing the singular number shall include the plural and vice
versa, and words denoting any genders shall include all genders. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The parties
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
(b)    The Disclosure Schedule shall be construed with and as an integral part
of this Agreement as if the same has been set forth verbatim herein. Any matter
disclosed pursuant to the Disclosure Schedule shall be deemed to be disclosed
for the purpose indicated on such Schedule (unless readily apparent), and such
disclosure shall not be deemed to be an admission or representation as to the
materiality of the item so disclosed.
 
(c)    Headings are for convenience of the parties only and shall be given no
substantive or interpretative effect whatsoever.
 
Section 10.5     Counterparts.    This Agreement may be executed in multiple
counterparts, each of which when executed and delivered shall be deemed an
original, and all of which shall together be considered one and the same
agreement.
 
Section 10.6     Entire Agreements; Third Party Beneficiaries.    This Agreement
(including the documents and the instruments referred to herein), the
Confidentiality Agreement, the Standstill Agreement and the Disclosure Schedule
(i) constitute the entire agreement of the parties and supersede all prior
negotiations, discussions, disclosures, representations and warranties,
agreements and understandings, if any, both written and oral, among the parties
with respect to the subject matter hereof; and (ii) except as specifically
provided herein, is not intended to nor shall it confer, upon any Person other
than the parties hereto and their successors and permitted assigns any rights,
benefits, claims, or remedies hereunder.
 
Section 10.7     Severability.    The parties agree that (i) if any term,
provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction or other authority to be invalid, void, unenforceable or
against its regulatory policy, the remainder of the terms, provisions, covenants
and restrictions of this Agreement shall remain in full force and effect and
shall in no way be affected, impaired or invalidated, and (ii) they shall
negotiate in good faith to reach agreement to replace any provisions that are
finally determined to be invalid, void or otherwise unenforceable with other
provisions that are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable.



77



--------------------------------------------------------------------------------

Section 10.8     Service of Process.    Each Party irrevocably consents to the
service of process outside the territorial jurisdiction of the courts referred
to in Section 10.1 hereof in any such action or proceeding by having copies
thereof mailed by registered United States mail, postage prepaid, return receipt
requested, to its address as specified in or pursuant to Section 10.3 hereof.
However, the foregoing shall not limit the right of a party to effect service of
process on the other party by any other legally available method.
 
Section 10.9     Specific Performance.    Each party acknowledges and agrees
that in the event of any breach of this Agreement each non-breaching party would
be irreparably and immediately harmed and could not be made whole by monetary
damages. It is accordingly agreed that the parties will (a) waive, in any action
for specific performance, the defense of adequacy of a remedy at law, and (b) be
entitled, in addition to any other remedy to which they may be entitled at law
or in equity, to compel specific performance of this Agreement in any action
instituted in accordance with Section 10.1.
 
Section 10.10     Assignment; Binding Agreement.    Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned, in
whole or in part, by either party (whether by operation of law or otherwise)
without the prior written consent of the other party. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective permitted successors and
assigns. The Buyer, the Company, PHPI and Parent are permitted successors and
assigns of each other.
 
Section 10.11     Expenses.
 
(a)    Except as otherwise provided herein, all costs and expenses incurred in
connection with the transactions contemplated by this Agreement and the
consummation of the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the transactions contemplated
hereby are consummated.
 
(b)    The filing fees required under the Hart-Scott-Rodino Act shall be paid by
Buyer.
 
Section 10.12     Waivers.    Except as otherwise provided in this Agreement,
any failure of either party to comply with any obligation, covenant, agreement
or condition herein may, to the extent permitted by applicable law, be waived by
the party or parties entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.
 
Section 10.13     No Double Recovery.    Notwithstanding anything herein to the
contrary, no party shall be entitled to indemnification or reimbursementunder
any provision of this Agreement for any amount to the extent such party has been
indemnified or reimbursed for such amount under any other provision of this
Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



78



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Merger Agreement to be
signed by their respective officers thereunto duly authorized as of the date
first written above.
 
SHAREHOLDERS:
 

       
/s/  FREDERICK W. BROWN

--------------------------------------------------------------------------------

FREDERICK W. BROWN
       
/s/  MIGUEL B. FERNANDEZ

--------------------------------------------------------------------------------

MIGUEL B. FERNANDEZ
       
/s/  PETER L. JIMENEZ

--------------------------------------------------------------------------------

PETER L. JIMENEZ
COMPANY:
     
PHP HOLDINGS, INC.
           
By:  /s/  MIGUEL B. FERNANDEZ                        
                                                             
           
            Name:  Miguel B. Fernandez
            Title:  President



79



--------------------------------------------------------------------------------

 
BUYER:
 
AMERIGROUP FLORIDA, INC.
       
By:  /s/  STANLEY F. BALDWIN

--------------------------------------------------------------------------------

       
            Name:  Stanley F. Baldwin
       
            Title:  Secretary
PARENT:
 
AMERIGROUP CORPORATION
       
By:  /s/  STANLEY F. BALDWIN

--------------------------------------------------------------------------------

       
            Name:  Stanley F. Baldwin
       
            Title:  Secretary
SHAREHOLDERS:
 
MBF HOLDINGS I LIMITED PARTNERSHIP
       
By:  /s/  PILAR F. GIORGINI

--------------------------------------------------------------------------------

       
            Name:  Pilar F. Giorgini
       
            Title:  President
       
MBF HOLDINGS II LIMITED PARTNERSHIP
       
By:  /s/  PILAR F. GIORGINI

--------------------------------------------------------------------------------

       
            Name:  Pilar F. Giorgini
       
            Title:  President
       
CMF INVESTMENTS LIMITED PARTNERSHIP
       
By:  /s/  PILAR F. GIORGINI

--------------------------------------------------------------------------------

       
            Name:  Pilar F. Giorgini
       
            Title:  President
       
AMF INVESTMENTS LIMITED PARTNERSHIP
       
By:  /s/  PILAR F. GIORGINI

--------------------------------------------------------------------------------

       
            Name:  Pilar F. Giorgini
       
            Title:  President



80



--------------------------------------------------------------------------------

 
MBF INVESTMENTS LIMITED PARTNERSHIP
By:
 
/s/  PILAR F. GIORGINI

--------------------------------------------------------------------------------

   
    Name:  Pilar F. Giorgini
    Title:  President

 
MBFJ INVESTMENTS LIMITED PARTNERSHIP
By:
 
/s/  PILAR F. GIORGINI

--------------------------------------------------------------------------------

   
    Name:  Pilar F. Giorgini
    Title:  President

 
GAMM INVESTMENTS, LTD
By:
 
/s/  MIGUEL B. FERNANDEZ

--------------------------------------------------------------------------------

   
    Name:  Miguel B. Fernandez
    Title:

 
/s/  JOSEPH P. ABOOD

--------------------------------------------------------------------------------

JOSEPH P. ABOOD

 
/s/  BARBARA COWLEY

--------------------------------------------------------------------------------

DR. BARBARA R. COWLEY

 
 
 
 
 
 



81



--------------------------------------------------------------------------------

 
/s/ ROBERT L. KOEPPEL

--------------------------------------------------------------------------------

ROBERT L. KOEPPEL

 
ROBERT L. KOEPPEL IRREVOCABLE TRUST FOR ROBERT L. KOEPPEL, JR., DATED
MARCH 9, 1999
By:
 
/s/  RICHARD BERMONT

--------------------------------------------------------------------------------

   
    Name:  James I. Kramer and Richard Bermont
    Title:    As Co-Trustees of the above trust

 
ROBERT L. KOEPPEL IRREVOCABLE TRUST FOR STEVEN G. KOEPPEL, DATED
MARCH 9, 1999
By:
 
/s/  RICHARD BERMONT

--------------------------------------------------------------------------------

   
    Name:  James I. Kramer and Richard Bermont
    Title:    As Co-Trustees of the above trust

 
ROBERT L. KOEPPEL IRREVOCABLE TRUST FOR PEYTON K. LESTER, DATED
MARCH 9, 1999
By:
 
/s/  RICHARD BERMONT

--------------------------------------------------------------------------------

   
    Name:  James I. Kramer and Richard Bermont
    Title:    As Co-Trustees of the above trust

 
ROBERT L. KOEPPEL IRREVOCABLE TRUST FOR KEVIN F. KOEPPEL, DATED
MARCH 9, 1999
By:
 
/s/  RICHARD BERMONT

--------------------------------------------------------------------------------

   
Name:  James I. Kramer and Richard Bermont
Title:    As Co-Trustees of the above trust

 



82



--------------------------------------------------------------------------------

 
ROBERT L. KOEPPEL IRREVOCABLE TRUST FOR WILLIAM M. KOEPPEL, DATED
MARCH 9, 1999
By:
 
/s/  RICHARD BERMONT

--------------------------------------------------------------------------------

   
    Name:  Richard Bermont
    Title:

 
ROBERT L. KOEPPEL, TRUSTEE, OR HIS
            SUCCESSORS OF THE ROBERT L.
            KOEPPEL REVOCABLE LIVING TRUST
            DATED DECEMBER 14, 2000
By:
 
/s/  ROBERT L. KOEPPEL

--------------------------------------------------------------------------------

   
    Name:  Robert L. Koeppel
    Title:  Trustee

 
/s/  CHRISTINA PROENZA

--------------------------------------------------------------------------------

CHRISTINA D. PROENZA

 
 

--------------------------------------------------------------------------------

JOEL NEWMAN

 
CESAR L. ALVAREZ AND KATHLEEN RYAN ALVAREZ AS TENANTS BY THE ENTIRETY
By:
 
/s/  KATHLEEN RYAN ALVAREZ
/s/  CESAR L. ALVEREZ

--------------------------------------------------------------------------------

   
    Name:
    Title:

 
/s/  KEREN P. FOSTER

--------------------------------------------------------------------------------

KEREN POE FOSTER

 
/s/  MARILYN POE LUNSKIS

--------------------------------------------------------------------------------

MARILYN POE LUNSKIS

 
/s/  WILLIAM F. POE

--------------------------------------------------------------------------------

WILLIAM F. POE

 



83



--------------------------------------------------------------------------------

 
WILLIAM F. POE, AS CUSTODIAN FOR
CHARLES E. POE
By:
 
/s/  WILLIAM F. POE

--------------------------------------------------------------------------------

   
    Name:  William F. Poe
    Title:  Trustee

 
/s/  JANICE POE MITCHELL

--------------------------------------------------------------------------------

JANICE POE MITCHELL

 
/s/  WILLIAM F. POE, JR.

--------------------------------------------------------------------------------

WILLIAM F. POE, JR.

 
BCLAN INVESTMENTS, LIMITED
PARTNERSHIP
By:
 
/s/  FRED BROWN

--------------------------------------------------------------------------------

   
    Name:  Fred Brown
    Title:  President of General Partner

 
/s/  BRUCE FRIEMAN

--------------------------------------------------------------------------------

DR. BRUCE FRIEMAN

 
FROST NEVADA LIMITED PARTNERSHIP
By:
 
/s/  Phillip Frost, MD

--------------------------------------------------------------------------------

   
    Name:  Phillip Frost, MD
    Title:  President of Frost Nevada Corp, General Partner

 
/s/  MICHAEL POSTLETHWAITE

--------------------------------------------------------------------------------

MICHAEL POSTLETHWAITE

 
/s/  STEVEN BLAUSHILD

--------------------------------------------------------------------------------

STEVEN BLAUSHILD



84



--------------------------------------------------------------------------------

 
 
/s/  STEVEN BLAUSHILD

--------------------------------------------------------------------------------

HERBERT F. REST

 
/s/  ROGER MEDEL

--------------------------------------------------------------------------------

ROGER MEDEL, M.D.

 
/s/  JOSE VOLOSIN

--------------------------------------------------------------------------------

JOSE VOLOSIN

 
/s/  KAREN ROSS

--------------------------------------------------------------------------------

KAREN ROSS

 
/s/  MAUREEN PARKER

--------------------------------------------------------------------------------

MAUREEN PARKER

 
/s/  DAISY GOMEZ

--------------------------------------------------------------------------------

DAISY GOMEZ

 
/s/  ARLENE GRANT

--------------------------------------------------------------------------------

ARLENE GRANT

 
/s/  TRISH GIVENS

--------------------------------------------------------------------------------

TRISH GIVENS

 
/s/  LYNN PHELPS

--------------------------------------------------------------------------------

LYNN PHELPS

 
/s/  STEVE LUKOW

--------------------------------------------------------------------------------

STEVE LUKOW

 
/s/  TRACIE FAHY

--------------------------------------------------------------------------------

TRACIE FAHY

 



85



--------------------------------------------------------------------------------

 
/s/  MAUREEN LACH

--------------------------------------------------------------------------------

MAUREEN LACH

 
/s/  S. SCOTT THOMPSON

--------------------------------------------------------------------------------

S. SCOTT THOMPSON

 
/s/  DARLENE DIAZ

--------------------------------------------------------------------------------

DARLENE DIAZ

 



86



--------------------------------------------------------------------------------

 
EXHIBIT A
 
SHAREHOLDERS
 
[Modify to include only those signing this Agreement.]
 
 
Miguel B. Fernandez
 
GAMM Investments, LTD
 
MBF Holdings I Limited Partnership
 
MBF Holdings II Limited Partnership
 
CMF Investments Limited Partnership
 
AMF Investments Limited Partnership
 
MBF Investments Limited Partnership
 
MBFJ Investments Limited Partnership
 
Steven Blaushild
 
Robert L. Koeppel
 
Robert L. Koeppel Irrevocable Trust for Robert L. Koeppel, Jr. dated March 9,
1999
 
Robert L. Koeppel Irrevocable Trust for Steven G. Koeppel dated March 9, 1999
 
Robert L. Koeppel Irrevocable Trust for Peyton K. Lester dated March 9, 1999
 
Robert L. Koeppel Irrevocable Trust for Kevin F. Koeppel dated March 9, 1999
 
Robert L. Koeppel Irrevocable Trust for William M. Koeppel, dated March 9, 1999
 
Robert L. Koeppel, Trustee, or his Successors of the Robert L. Koeppel Revocable
Living Trust dated December 14, 2000
 
Christina D. Proenza
 
Joel Newman
 
Cesar L. Alvarez and Kathleen Ryan Alvarez as Tenants by the Entirety
 
Keren Poe Foster
 
Marilyn Poe Lunskis
 
William F. Poe
 
William F. Poe, as Custodian for Charles E. Poe
 
Janice Poe Mitchell
 
William F. Poe, Jr.
 
BCLAN Investments, Limited Partnership
 
Frederick W. Brown
 
Dr. Bruce Frieman



87



--------------------------------------------------------------------------------

 
Frost Nevada Limited Partnership
 
Michael Postlethwaite
 
Peter Jimenez
 
Herbert F. Rest
 
Roger Medel, M.D.
 
Jose Volosin
 
Karen Ross
 
Maureen Parker
 
Daisy Gomez
 
Arlene Grant
 
Trish Givens
 
Lynn Phelps
 
Steve Lukow
 
Tracie Fahy
 
Maureen Lach
 
Joe Abood
 
S. Scott Thompson
 
Darlene Diaz
 
Dr. Barbara Cowley



88



--------------------------------------------------------------------------------

 
EXECUTION COPY
 
FIRST AMENDMENT TO MERGER AGREEMENT
 
This First Amendment to Merger Agreement (“Amendment”), dated as of the 30th day
of December, 2002, is entered into by and among PHP HOLDINGS, INC., a Florida
corporation (the “Company”), AMERIGROUP Florida, Inc., a Florida corporation
(“Buyer”), AMERIGROUP Corporation, a Delaware corporation (“Parent”), and
certain preferred and common shareholders of the Company listed on the signature
pages hereto.
 
RECITALS
 
WHEREAS, Company, Buyer, Parent and certain of the Shareholders entered into
that certain Merger Agreement dated August 21, 2002 and certain side letters
executed by the parties on August 21, 2002 (the “Agreement”); and
 
WHEREAS, the parties hereto desire to amend such Merger Agreement, upon the
terms and subject to the conditions of this Amendment.
 
AGREEMENT
 
In consideration of the foregoing and of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
 
1.    Capitalized Terms.  Each capitalized term used in this Amendment and not
otherwise defined herein shall have the meaning ascribed to it in the Agreement.
 
2.    Certain Definitions.  The definitions of (i) “Redemption” shall be deleted
in its entirety; (ii) “Agreement”, “Closing Book Value”, “Escrow Agent” and
“Spin Off Transaction” contained in Section 1.1 of the Agreement shall be
deleted in their entirety and replaced with the following; (iii) “Shareholder
Distribution” shall be deleted in its entirety; and (iv) “Preferred
Consideration,” “Non-Signing Shareholder” and “Shareholder Receivables” shall be
added to Section 1.1 of the Agreement as follows:
 
“Agreement” has the meaning set forth in the preface, as the same may be amended
from time to time.
 
“Closing Book Value” means (A) the PHP Group’s net book value of all of the
Assets minus the Assumed Liabilities required to be disclosed on a balance sheet
in accordance with GAAP, as of the Closing Date (whether or not positive), as
determined on a consolidated basis in accordance with GAAP (specifically
including unpaid Taxes, if any, attributable to the period on and before the
Closing Date) minus (B) Taxes receivable, goodwill and other intangible assets
(other than Receivables, marketable investment securities, deferred tax assets
calculated as set forth below, and other current assets reflected on the PHP
 
Group’s statutory financial statements) and any nonadmitted asset (determined in
accordance with Florida law) other than equipment and furniture purchased or



1



--------------------------------------------------------------------------------

leased by the PHP Group after June 30, 2001 and described in Section 5.1(h)(ii)
and Schedule 1.1 [OMITTED] and, in the case of any equipment and furniture
purchased or leased after the date hereof, subject to the limitations of such
Section 5.1(h)(ii), the net book value of which shall be included in Closing
Book Value, and other than deferred tax assets calculated as set forth below,
which shall also be included in determining Closing Book Value, appearing on the
PHP Group’s books and included in Assets under clause (A) above. Closing Book
Value shall be determined at the end of the Closing Date and after the Spin Off
Transaction and distribution of Shareholder Receivables and all other
transactions occurring at, on, or before Closing. Each of the cash, cash
equivalents, stocks, bonds and securities to be included in Assets and reflected
on the Preliminary Closing Balance Sheet shall be shown at no more than the fair
market value of such Assets on the Closing Date. Deferred tax assets included in
Assets under clause (A) above shall be limited to what would be admitted
deferred tax assets calculated in accordance with statutory accounting
principles applicable in Florida with respect to HMOs but without applying the
10 percent of statutory capital and surplus limit but shall only include
deferred tax assets relating to accrued expenses expected to be realized within
one year and prepaid income. Notwithstanding anything to the contrary contained
herein, Shareholder Receivables shall not be included in determining Closing
Book Value, but shall be distributed to Shareholders by the Company in the
Merger in accordance with the provisions of Section 7 hereof.
 
“Escrow Agent” means Union Planters Bank or any other financial institution as
may be mutually acceptable to the parties to the Agreement.
 
“Non-Signing Shareholders” means any Shareholder (other than a holder of
Dissenting Shares) who does not execute the Agreement and this Amendment either
directly or pursuant to a power of attorney. To the extent any such Shareholder
subsequently executes the Agreement and this Amendment either directly or
pursuant to a power of attorney, then such Person shall not be deemed a
Non-Signing Shareholder.
 
“Preferred Consideration” means, for each Preferred Share, the sum of $100, plus
any accrued and unpaid dividends on such Preferred Share up to the Closing Date.
 
“Shareholder Receivables” means (i) up to $29.2 million in (A) promissory notes
from certain Shareholders issued to and held by the Company in connection with
the Spin Off Transaction which are due and payable on or before the Closing
Date, and (B) cash delivered to the Company by any such Shareholder on or prior
to the Closing Date in connection with the Spin Off Transaction, (ii) notes from
Shareholders in the principal face amount of $2,950,000 plus interest accrued
thereon to the extent due to the Company on the Closing Date, and (iii) amounts
owed to the Company in connection with the exercise of Options.



2



--------------------------------------------------------------------------------

“Spin Off Transaction” means the transfer of the assets and liabilities relating
to the Excluded Business to the Newco Group, the sale of 100% of the Newco Group
to certain of the Shareholders pursuant to Subscriptions (defined below) and the
distribution to Shareholders of the Shareholder Receivables.
 
3.     Cash, Investments. Section 2.1(d) of the Agreement shall be deleted in
its entirety and replaced with the following:
 
 
“(d)    Cash, Investments. All cash, cash equivalents and other short-term
investments in the Company or PHPI; provided that such cash, cash equivalents
and other short-term investments, which together with any additional capital
contributions equal to any Deficit required to be made by Buyer on behalf of the
Shareholders in accordance with the terms of the Agreement and this Amendment,
shall be sufficient (i) to attain statutory net worth, including, without
limitation, deposits required of the PHP Group by the State of Florida or
otherwise required by Florida statute and regulation or the Medicaid Contract,
the Summit Contract or the FHK Contracts to be owned by the PHP Group, and (ii)
to attain a Closing Book Value of the Required Net Worth. Such cash (including,
without limitation, any additional capital contributions equal to any Deficit
required to be made by Buyer in accordance with the provisions hereof) cash
equivalents and other short-term investments in the Company and PHPI shall equal
or exceed the accrued expenses, payables and other current liabilities as
reflected on the Closing Balance Sheet (all without duplication);”
 
4.     Tangible Personal Property. Section 2.1(e) of the Agreement shall be
deleted in its entirety and replaced with the following:
 
“(e)    Tangible Personal Property. The equipment, office materials and
supplies, tools, vehicles, software, computers, fixtures, leasehold
improvements, and furniture (and other tangible personal property) primarily
used in the conduct of the Business including, without limitation, that listed
in Schedule 2.1(e) attached (the “Tangible Personal Property”); provided, that
the Computer Science Corporation computer system and the Echo computer system,
and their related subsystems, derivatives and software are to be Excluded Assets
and the right to data produced by such systems and software will be made
available for six (6) months to the PHP Group after Closing;”
 
5.     Assumed Liabilities. The following sentence shall be added to the end of
Section 2.2(a) of the Agreement:
 
“Notwithstanding any other provision of the Agreement to the contrary, pursuant
to the next to the last sentence of Section 2.2(a) of the Agreement, the matters
disclosed in Schedule 6.1(a) [OMITTED] shall not constitute Assumed Liabilities
and shall constitute Excluded Liabilities which are subject to the provisions of
Section



3



--------------------------------------------------------------------------------

6.1(a)(iii) to the extent that they are not reserved for on the Closing Balance
Sheet or provided for in the true ups pursuant to Sections 2.3(h) and 2.3(i).”
 
6.     Aggregate Consideration. Section 2.3(b) of the Agreement shall be deleted
in its entirety and replaced with the following:
 
“(b)    Aggregate Consideration. The aggregate consideration payable to the
holders of the Shares and the Preferred Shares shall be equal to the sum of: (i)
Ninety-Nine Million Five Hundred Thousand Dollars ($99,500,000), subject to the
adjustments provided in Sections 2.3(e) and 5.15(a), if applicable (the “Closing
Cash Amount”); (ii) Fifteen Million Dollars ($15,000,000) (the “Escrow Amount”);
(iii) the Membership Cash Consideration, as calculated pursuant to Section
2.3(f) below, which shall be in an amount of up to Six Million Dollars
($6,000,000); (iv) plus (or minus) the Excess or (Deficit) as adjusted by the
Net Worth Adjustment, which may be positive or negative; (v) plus (or minus) the
Positive True Up Amount (or the Negative True Up Amount); and (vi) plus (or
minus) the Non-Medical Claims Positive True Up Amount (or the Non-Medical Claims
Negative True Up Amount), as such shall be reduced from time to time in
accordance with the indemnification provisions set forth in Sections 5.3(c),
6.1, and 6.2 of the Agreement or as such may be increased from time to time in
accordance with the terms and provisions of the Agreement (the “Aggregate
Consideration”). The Aggregate Consideration shall be paid according to the
terms and conditions hereof.
 
7.     Consummation and Effect of Merger. Section 2.3(c) of the Agreement shall
be deleted in its entirety and replaced with the following:
 
“(c)    Consummation and Effect of Merger. The parties shall cause the Merger to
be consummated by filing duly executed Articles of Merger (with the completed
Plan of Merger annexed thereto) with the Department of State of the State of
Florida (the “Department of State”), in such form as Buyer and Agent reasonably
determine is required by, and is in accordance with, the relevant provisions of
the Corporation Code. The Merger shall become effective at the Statutory
Effective Time and the Merger shall have the effect set forth in the Corporation
Code. The Company may, at any time after the Statutory Effective Time, take any
action (including executing and delivering any document) in the name and on
behalf of either the Company or Buyer in order to carry out and effectuate the
transactions contemplated by this Agreement. At the Statutory Effective Time by
virtue of the Merger and without any action on the part of any of the parties to
the Agreement, the following actions will occur:
 

 
(i)
 
each issued and outstanding share of common stock of Buyer shall be converted
into one share of common stock, $.01 par value, of the Company (which will be
the surviving entity of the Merger);

 



4



--------------------------------------------------------------------------------

 
(ii)
 
each issued and outstanding Preferred Share immediately prior to the Statutory
Effective Time (except for certificates representing Dissenting Shares) shall
automatically be cancelled and cease to exist and shall be converted into the
right to receive, in cash (out of the Closing Cash Amount), an amount equal to
$100, plus any accrued and unpaid dividends on each Preferred Share up to the
Closing Date, in the amounts set forth in Schedule 3.4 [OMITTED];

 

 
(iii)
 
subject to the provisions of Article IX, each issued and outstanding Share
immediately prior to the Statutory Effective Time (except for certificates
representing Dissenting Shares) shall automatically be cancelled and cease to
exist and shall be converted into the right to receive, in cash, an amount equal
to the sum of:

 

 
(1)
 
an amount equal to the (i) the difference between the Closing Cash Amount and
the Preferred Consideration for all Preferred Shares, divided by (ii) the number
of Shares outstanding on the Closing Date (the “Allocated Closing Cash Amount”);

 

 
(2)
 
an amount equal to the Escrow Amount divided by the number of Shares outstanding
on the Closing Date (the “Allocated Escrow Amount”);

 

 
(3)
 
an amount equal to a portion of the Membership Cash Consideration, if any,
calculated by dividing the amount of the Membership Cash Consideration by the
number of Shares outstanding on the Closing Date (the “Allocated Membership Cash
Consideration”);

 

 
(4)
 
plus an amount equal to a portion of the Excess calculated by dividing the
amount of the Excess, if any, by the number of Shares outstanding on the Closing
Date (the “Allocated Excess”) or minus an amount equal to a portion of the
Deficit, if any, calculated by dividing the Deficit by the number of Shares
outstanding on the Closing Date (the “Allocated Deficit”);

 

 
(5)
 
plus an amount equal to a portion of the Positive True Up Amount, if any,
calculated by dividing the Positive True Up Amount by the number of Shares
outstanding on the Closing Date (the “Allocated Positive True Up Amount”) or
minus an amount equal to a portion of the Negative True Up Amount, if any,
calculated by dividing the Negative True Up Amount by the number of Shares
outstanding on the Closing Date (the “Allocated Negative True Up Amount”), as
applicable;

 

 
(6)
 
plus an amount equal to a portion of the Non-Medical Claims Positive True Up
Amount, if any, calculated by dividing the Non-Medical Claims Positive True Up
Amount by the number of Shares outstanding on the Closing Date (the “Allocated
Positive Non-Medical True Up Amount”) or



5



--------------------------------------------------------------------------------

minus an amount equal to a portion of the Non-Medical Claims Negative True Up
Amount, if any, calculated by dividing the Non-Medical Claims Negative True Up
Amount by the number of Shares outstanding on the Closing Date (the “Allocated
Negative Non-Medical True Up Amount”), as applicable;
 
in each case rounded to the nearest whole cent and as such shall be reduced from
time to time in accordance with the indemnification provisions set forth in
Sections 5.3(c), 6.1, and 6.2 of the Agreement or as such may be increased from
time to time in accordance with the terms and provisions of the Agreement (the
“Merger Consideration”);
 

 
(iv)
 
simultaneously and in connection with the Merger, the Shareholder Receivables
shall be assigned by the Company to the Agent without recourse on behalf of the
Shareholders and each issued and outstanding Share shall also convert into the
right to receive from the payors of the Shareholder Receivables an amount equal
to the Shareholder Receivables divided by the number of issued and outstanding
Shares; and

 

 
(v)
 
each share of the Company’s capital stock held in the treasury of the Company or
by a subsidiary of the Company immediately prior to the Statutory Effective Time
shall, by virtue of the Merger and without any action on the part of the holders
thereof, be canceled and cease to exist and no payment shall be made with
respect thereto.”

 
8.     Dissenting Shares; Waiver of Dissenter’s Rights. Section 2.3(d) of the
Agreement shall be deleted in its entirety and replaced with the following:
 
“(d)  Dissenting Shares; Waiver of Dissenter’s Rights. Notwithstanding any other
provision of the Agreement to the contrary, Shares and Preferred Shares that are
issued and outstanding immediately prior to the Statutory Effective Time and
which are (i) held by shareholders who shall have not voted in favor of the
Merger or consented thereto in writing, and (ii) who shall have delivered a
written notice of intent to demand payment for such Shares or Preferred Shares
in accordance with Section 607.1320(3) of the Corporation Code and otherwise
perfected their rights under Section 607.1320 of the Corporation Code
(collectively, the “Dissenting Shares”) shall not be converted into or represent
the right to receive any portion of the Aggregate Consideration and shall be
deemed cancelled. Such shareholders (the “Dissenting Shareholders”) shall be
entitled to only receive payment of the value of such Shares and/or Preferred
Shares held by them in accordance with the provisions of the Corporation Code,
except that all Dissenting Shares held by shareholders who shall have failed to
perfect or who effectively shall have withdrawn or lost their rights to
appraisal of such Shares and/or Preferred Shares pursuant to relevant provisions
of the Corporation Code, shall thereupon be deemed to have been converted into
and to have become exchangeable, as of the Statutory Effective Time, for the
right to receive, without any interest thereon, such shareholder’s allocated



6



--------------------------------------------------------------------------------

 
share of the Aggregate Consideration. The Company shall comply with Section 607
of the Corporation Code. The Agent shall hold such portion of the Aggregate
Consideration that would have been allocable to the Dissenting Shareholders if
such shareholders had not dissented as provided above (“Dissenter’s Allocable
Consideration”) until such time as the final, unappealable amount of payment is
determined for the Dissenting Shareholder’s shares under the Corporation Code,
at which time Agent shall distribute such Dissenter’s Allocable Consideration in
accordance with the Corporation Code. Each of the Shareholders and holders of
Preferred Shares who execute the Agreement or the Amendment hereby waives his,
her or its dissenter’s rights under the Corporation Code with respect to the
Merger to the extent permitted by law, and agrees to execute to the extent
permitted by law, prior to Closing such documents or instruments as may be
reasonably requested by the Company or the Buyer to evidence or further effect
such waiver.”
 
9.    The last sentence of Section 2.3(e) shall be deleted in its entirety and
replaced with the following two sentences:
 
“If the Shareholders’ Adjustment Certificate shows a Closing Book Value of more
than the Required Net Worth, then the Closing Cash Amount to be delivered at
Closing shall be increased by the excess of the Closing Book Value over the
Required Net Worth (the “Excess”); provided, however, that to the extent that
the Company has in excess of $2,400,000 of cash (the “$2,400,000 Threshold”) on
the Closing Date and the Shareholders’ Adjustment Certificate shows an Excess
payment is due, then the Excess shall first be paid in cash by the Company to
the Shareholders in an amount equal to the cash in the Company in excess of the
$2,400,000 Threshold (in no event to exceed the amount of the Excess) and any
remaining balance of the Excess shall be paid by Buyer. The Shareholders shall
have no liability under this Agreement in the event that the distribution of
Excess Cash by Company to Shareholders under Section 2.3(c)(iv) of the Agreement
shall cause a regulatory issue for PHPI; provided, however, that if Buyer funds
a Deficit under Section 2.1(d) or the other provisions of this Agreement, such
Deficit shall reduce Merger Consideration.” Notwithstanding anything to the
contrary contained in this Agreement, if the Preliminary Closing Balance Sheet
or Closing Balance Sheet is prepared as of the end of the Closing Date and any
portion of the Excess paid by the Company is not reflected in either Balance
Sheet at such time, in calculating the Excess, Actual Excess or Actual Deficit
from such Balance Sheet pursuant to this Section 2.3(e) or Section 2.3(g) of the
Agreement, any portion of the Excess paid by Company pursuant to this Section
2.3(e) shall be added to the amount otherwise determined to be the Closing Book
Value under this Section 2.3(e) or Section 2.3(g) of the Agreement, as the case
may be; it being understood that the intention of this provision is that the
Shareholders do not receive more or less consideration by virtue of the fact
that a portion of the Excess is being paid by Company instead of Buyer.
 
10.    No Further Ownership Rights in Stock. Section 2.3(k) of the Agreement
shall be deleted in its entirety and replaced with the following:



7



--------------------------------------------------------------------------------

“(k)    No Further Ownership Rights in Stock. The consideration paid to the
Shareholders and the holders of the Preferred Shares shall be deemed to have
been paid in full satisfaction of all rights pertaining to such shares of
Company capital stock, and from and after the Statutory Effective Time there
shall be no further registration of transfers on the stock transfer books of
Company of the shares of Company capital stock which were outstanding
immediately prior to the Statutory Effective Time. If, after the Statutory
Effective Time, certificates are presented to Company or the Agent for any
reason, they shall be cancelled and each Shareholder and holder of Preferred
Shares shall receive his, her or its allocated share of the Aggregate
Consideration.
 
11.    Closing. Sections 2.4(b) and (c) of the Agreement shall be deleted in
their entirety and replaced with the following:
 
“(b)    At the Closing, Agent shall, subject to the satisfaction of the
conditions set forth in Article VII, deliver or cause to be delivered to Buyer:
(i) all stock certificates representing the Shares and the Preferred Shares;
(ii) all other documents and certificates required under Article VII of this
Agreement to be delivered by Shareholders, the Company or Newco Group to Buyer
on or before the Closing Date in connection with the transactions contemplated
hereby; and (iii) such consents required under other Contracts to the change of
control of the PHP Group, including landlord estoppels, as the Company is able
to obtain using commercially reasonable efforts to obtain same with the
assistance of Buyer. Obtaining the consents and landlord estoppels referenced in
Section 2.4(b)(iii) is not a condition to Closing nor shall it give rise to any
liability on the part of Shareholders or the Company whatsoever. No interest
will be paid or accrued on any sums payable to holders of certificates. Until
surrendered in accordance with the provisions of this Section 2.4(b), each stock
certificate evidencing the Shares and the Preferred Shares (other than
certificates representing Dissenting Shares) shall represent for all purposes
only the right to receive the Aggregate Consideration provided for by this
Agreement, without interest. Other than the payment to Agent as provided in
Section 2.4(c) below, Buyer shall have no liability or obligation whatsoever
with respect to the payment to holders of the Shares and Preferred Shares for
any such holder’s allocated share of the Aggregate Consideration.”
 
“(c)    At Closing, subject to the satisfaction of the conditions set forth in
Article VII, (i) the Buyer shall: (A) deliver and pay cash to Agent for the
benefit of Shareholders and the holders of Preferred Shares the sum of the
Closing Cash Amount, the Membership Cash Consideration plus the portion of the
Excess over the amount which the Company pays pursuant to Section 2.3(e) or
minus the Deficit, as the case may be; (B) deliver to the Escrow Agent cash in
an amount equal to the Escrow Amount, which shall secure the payment of
Shareholders’ indemnification obligations hereunder and which shall be held in
escrow and disbursed in accordance with the terms of the Escrow Agreement; (C)
make a cash contribution in the form of debt or equity (as determined by Buyer)
to PHPI in the amount of the Deficit, if any, so that based upon the
Shareholders’ Adjustment Certificate, the PHP Group would upon Closing have the
Required Net Worth, provided, however that any such contribution shall
constitute a Deficit, which



8



--------------------------------------------------------------------------------

 
shall decrease the Aggregate Consideration in accordance with the terms of the
Agreement; and (D) deliver all other documents and certificates required under
Article VII and Closing Cash Amount of the Agreement to be delivered by Buyer or
Parent to Shareholders or the holders of Preferred Shares at or before the
Closing Date in connection with the transactions contemplated hereby; and (ii)
the Company shall pay a portion of the Excess as provided in Section 2.3 (e) and
shall endorse all notes and other documents evidencing the Shareholder
Receivables without recourse and deliver and assign to the Agent for the benefit
of the Shareholders the Shareholder Receivables.”
 
12.    Representations and Warranties of Shareholders. Section 3.4 of the
Agreement shall be deleted in its entirety and replaced with the following and a
new Section 3.38 of the Agreement shall be added as follows:
 
“Section 3.4   Capitalization.
 
(a)    The authorized capital stock of the Company consists of 10,000,000 shares
of common stock, par value $0.01 per share, and 393,600 shares of preferred
stock, par value $1.00 per share, of which 177,500 are designated Series A,
127,500 are designated Series B and 88,600 are designated Series C. There are
997,121.5 shares of common stock, 116,278.5 shares of Series B Preferred Stock
and options to purchase 953,187 shares of common stock issued and outstanding.
The Shares and the Preferred Shares, along with any Dissenting Shares, will
constitute 100% of the issued and outstanding shares of capital stock of the
Company at the Closing Date. All the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid, nonassessable and free
of preemptive rights and are owned by the Shareholders, the holders of Preferred
Shares and any Dissenting Shareholders. Except as set forth on Schedule 3.4
[OMITTED], there are no existing (i) options, warrants, calls, subscriptions or
other rights, convertible securities, agreements or commitments of any character
obligating Shareholders, holders of Preferred Shares or the Company to issue,
purchase, transfer or sell any shares of capital stock or other equity interests
in the Company or securities convertible into or exchangeable for such shares or
equity interests; (ii) contractual obligations of Shareholders or the Company to
repurchase, redeem or otherwise acquire any capital stock of the Company; or
(iii) voting trusts or similar agreements to which any of the Shareholders or
the Company is a party with respect to the voting of the capital stock of the
Company.
 
(b)    Each holder of the Preferred Shares (i) has full power and authority to
execute the Agreement and to perform his, her or its obligations hereunder and
(ii) holds of record and owns beneficially the number of Preferred Shares set
forth next to his, her or its name on Schedule 3.4 [OMITTED] attached to the
Agreement, free and clear of any restrictions on transfer, Taxes, Security
Interests, options, warrants, purchase rights, contracts, commitments, equities,
claims, and demands. No holder of Preferred Shares is a party to any option,
warrant, purchase right, or other contract or commitment that could require any
holder of Preferred Shares to sell, transfer, or otherwise dispose of any
capital stock of the Company (other than this Agreement). Except as set forth on
Schedule 3.4 [OMITTED], no



9



--------------------------------------------------------------------------------

 
holder of Preferred Shares is a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of any capital stock of
the Company. The holders of Preferred Shares are conveying all right, title and
interest in and to their Preferred Shares to Buyer pursuant to this Agreement.
The Redemption Price (as such term is defined in the Company’s Articles of
Incorporation) for the issued and outstanding Preferred Shares as of December
31, 2002 is $20,465,016, which includes the accrued and unpaid dividends on each
Preferred Shareholder’s Preferred Shares. The Redemption Price for each
Preferred Shareholders’ Preferred Shares is set forth on Schedule 3.4 [OMITTED].
 
(c)    This Agreement constitutes the valid and legally binding obligation of
each holder of Preferred Shares, enforceable in accordance with its terms and
conditions except that (i) such enforcement may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereafter in effect, affecting creditors’ rights generally; and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.
 
(d)    Neither the execution and the delivery of this Agreement, nor the
consummation of the Merger and the transactions contemplated hereby, will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which any holder of Preferred Shares is
subject.
 
3.38    Spin Off Transaction.
 
(a)    The issuance, sale and delivery of any securities, whether of the Company
or a subsidiary of the Company, or any affiliate of the Company or any such
subsidiary, whether or not in existence as of the date of this Agreement,
directly or indirectly in connection with the Spin Off Transaction, including
but not limited to the sale of securities of CarePlus Holdings, LLLP and CPHP
Holdings, Inc. by the Company, have been duly authorized by all necessary
corporate action on the part of the Company, and such securities, when so
issued, sold and delivered against payment therefor will be duly and validly
issued, fully paid and nonassessable. Furthermore, all such securities have been
offered, issued and sold by the Company or a subsidiary of the Company, or any
affiliate of the Company, in compliance with applicable federal and state
securities laws.
 
(b)    The Subscriptions and other documents used in connection with the
issuance, sale and delivery of any securities in connection with the Spin Off
Transaction did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of circumstances under which they
were made.”
 
13.    Interim Operations of the Company and the PHP Group. Section 5.1(c) of
the Agreement shall be deleted in its entirety and replaced with the following:



10



--------------------------------------------------------------------------------

 
“(c)    shall not (i) split, combine or reclassify the Shares or the shares of
PHPI; (ii) issue or sell any additional shares of, or securities convertible
into or exchangeable for, or options, warrants, calls, commitments or rights of
any kind to acquire, the Shares or the shares of PHPI; or (iii) redeem, purchase
or otherwise acquire, directly or indirectly, any of the Shares or the shares of
PHPI;”
 
14.    Tax Matters.  Section 5.3(m) of the Agreement shall be deleted in its
entirety and replaced with the following:
 
“(m)    Shareholder Liability.  Each Shareholder shall be responsible for a
share of the total liability to a Buyer Indemnified Party under Section 5.3(c)
equal to the percentage of the total Shares owned by such Shareholder on the
Closing Date multiplied by the amount of such total liability provided, however,
that in no event shall the amount exceed the Aggregate Consideration actually
received by such Shareholder (which shall not include Shareholder Receivables).
Miguel B. Fernandez personally guarantees the payment to Buyer Indemnified
Parties of the indemnity obligations of each Shareholder (subject to any and all
limitations provided under the Agreement) under Sections 5.3(c) and 6.2 of the
Agreement, which guarantee shall be construed to include the percentage of the
total Shares owned by the Non-Signing Shareholders, whether or not the
Non-Signing Shareholders are bound by the indemnity obligations of the
Agreement, and a Buyer Indemnified Party may recover from Agent any liability of
Shareholders to the Buyer Indemnified Party under Section 5.3(c) without first
proceeding against particular Shareholders.”
 
15.    Runout.  The fourth sentence of Section 5.12 shall be deleted in its
entirety and replaced by the following:
 
“Newco Group will provide Buyer with monthly detailed claim files no later than
the fifth Business Day of the month following each claims processing period and
an officer of CarePlus Health Plans, Inc. shall be available to meet with an
authorized representative of Buyer no more than twice a month during normal
business hours upon reasonable prior notice to review pending Medical Claims and
other claims, including, without limitation, the efforts being made by Newco
Group to resolve same and as to Newco Group’s then estimates as to the
liability. After Closing, Buyer will make the current Director of Hospital
Contracting for the PHP Group, so long as she is an employee thereof, available
to Newco Group from time to time during normal business hours upon reasonable
prior notice to assist Newco Group with the settlement process of Medical Claims
and other claims, including without limitation attending final negotiation
meetings with any such Providers.”  
 
16.    Transition.  Section 5.14(b) of the Agreement shall be deleted in its
entirety.
 
17.    Employees; Benefit Plans.  Section 5.15(a) of the Agreement shall be
deleted in its entirety and replaced with the following:



11



--------------------------------------------------------------------------------

 
“(a)    Neither Shareholders, the Company nor any Subsidiary shall make any
commitments to any of the PHP Group’s employees with respect to their continued
employment by the PHP Group after the Closing Date. It is the intention of Buyer
to interview the PHP Group employees listed on Schedule 5.15 [OMITTED] for
continued employment with the PHP Group after Closing. The Company shall, upon
Buyer’s request, assist Buyer as Buyer deems appropriate, in interviewing and
retaining or rehiring any of such employees at or after the Closing Date. Buyer
notified the Company by October 15, 2002 of those employees on Schedule 5.15
[OMITTED] that Buyer on behalf of the PHP Group will offer to retain after
Closing (the “Designated Employees”). Any employees of the PHP Group which Buyer
does not offer to retain or who do not accept such offer will be terminated by
the PHP Group at or before Closing. All liabilities related to such
terminations, except Excluded Termination Claims and claims with respect to
terminations of any Designated Employees that Buyer elects not to have the PHP
Group continue to employ after Closing Date, will be paid by the PHP Group
before Closing or reserved for on the Closing Balance Sheet. The PHP Group shall
make available to Buyer the Designated Employees for reasonable training
purposes before Closing, as provided in Section 5.6(e)(i)(G). Without any
increase in salaries or other compensation except increases and bonuses which
the PHP Group elects to award before Closing as provided in Section 5.1, the PHP
Group shall use its commercially reasonable efforts to retain the Designated
Employees through the Closing. Buyer and the PHP Group shall co-manage the
severance of all other employees of the PHP Group who are primarily employed in
the Business and whose employment shall not be continued by the PHP Group after
Closing. All employees whose employment will not be continued by the PHP Group
after Closing and will not be offered employment with Newco Group (the
“Terminating Employees”) who remain in the employ of the PHP Group through
December 31, 2002 and execute a Separation Agreement and General Release in the
form provided to the Company’s counsel on October 15, 2002 (the “Employee
Release”) shall be paid severance pay and stay for pay compensation as provided
in the Employee Release by the PHP Group at or before Closing and the PHP Group
shall pay at or before Closing related employment Taxes and benefits (together
with the aforesaid severance pay and stay for pay compensation, the “Terminating
Employee Costs”), and the Aggregate Consideration and Closing Cash Amount
payable by Buyer under the Agreement shall be increased by one-half of the
amount of the Terminating Employee Costs paid by the PHP Group at or before the
Closing, which one-half amount is agreed by the parties to be $77,327.18,
reduced by the Tax benefit of such costs as determined under Section 5.3(o) of
the Agreement.”
 
18.     Letter of Credit.  Section 5.17 of the Agreement shall be deleted in its
entirety and replaced with the following:
 
  “Section 5.17    Letter of Credit.  Notwithstanding anything to the contrary
contained herein, at Closing, but not at any time after Closing, Agent shall be
entitled to have a portion of the Holdback Escrow Collateral released to his
possession for the benefit of one or more Shareholders, provided that Agent or
any such Shareholder shall have provided Escrow Agent with an irrevocable clean
standby letter of credit, in the



12



--------------------------------------------------------------------------------

 
form and on terms attached to the Agreement as Exhibit K [OMITTED], in the
aggregate dollar amount of up to 88% of the Holdback Escrow Collateral requested
by Agent to be released from escrow. Such issuer of the standby letter of credit
shall be the Escrow Agent who shall be Union Planters Bank or other United
States bank or financial institution having a senior unsecured rating of “AA” or
better by a nationally recognized rating agency, and shall serve as collateral
for the indemnification obligations of Shareholders hereunder as a portion of
the Holdback Escrow Collateral as provided in the Escrow Agreement. At all times
the issuer of any letter of credit and the Escrow Agent shall be the same United
States bank and/or financial institution.”
 
19.    CarePlus Health Plan Members. With respect to Section 5.20 of the
Agreement, CarePlus Holdings has transferred and assigned the Medicaid
membership and Medicaid provider contracts to PHPI as required by Section 5.20
and terminated its Medicaid contract.
 
20.    Leases.  Section 5.21 of the Agreement shall be deleted in its entirety
and replaced with the following:
 
“Section 5.21 Leases.
 
(a)    Before the Closing Date, Buyer shall have the right to negotiate with the
landlords of the properties listed on Schedule 2.1(k) [OMITTED] with respect to
the termination at or after the Closing Date of any of the PHP Group’s leases
relating thereto. If Buyer negotiates an early termination of any such leases,
the PHP Group shall pay the landlord the cost of the termination (the “Buyout
Amount”) at the Closing, in consideration of an agreement to terminate the
subject lease with the landlord in a form acceptable to Buyer in its discretion.
The Buyout Amount shall be added to the Aggregate Consideration and the Closing
Cash Amount paid at Closing. In the event the PHP Group derives a Tax benefit
from using the Buyout Amount as a deduction on its Tax returns for the period
ending the Closing Date, the Shareholders shall pay the amount of such Tax
benefit as determined under Section 5.3(o) to the Buyer upon receipt of such
amount in cash from the Internal Revenue Service and the State of Florida.
 
(b)    That certain Lease Agreement dated December             , 1998, by and
between 4400 University Ltd. Partnership, as Landlord, and PHPI, as Tenant, for
4592 North University Drive, Lauderhill, Florida has been terminated and that
certain Lease dated December 2, 2001, by and between Coral Gables Associates, as
Landlord, and PHPI, as Tenant, for Suites 610-A and 612-B at One Alhambra Place,
Coral Gables, Florida, has been assigned to CarePlus Health Plans and the PHP
Group has no liability thereon after the Closing Date. On or before the Closing
Date, by agreements previously agreed by CPHP Holdings, Inc., CarePlus Health
Plans and Buyer, CarePlus Health Plans or CPHP Holdings, Inc., shall enter into
(i) a new lease with the landlord (the “New Tampa Lease”) for the 2nd and 3rd
floors of 1410 Westshore Boulevard, Tampa, Florida (“Westshore CarePlus Space”),
and PHPI shall enter into a Partial Surrender of Premises Consent agreement with
the landlord to surrender possession of the Westshore CarePlus Space under the
existing lease therefore and (ii) an assignment of the existing sublease (the



13



--------------------------------------------------------------------------------

 
“Existing Gables Sublease”), for the Seventh Floor of the property located at 55
Alhambra Plaza (“Coral Gables Property” and collectively with the Westshore
CarePlus Space, the “Properties”). In the event that, during the course of such
negotiations, the Newco Group fails to obtain the release of the PHP Group’s
obligations and liabilities under the Existing Gables Sublease or the existing
lease for the Westshore CarePlus Space (collectively, the “Leases”) on or before
the Closing Date, then, in such event, (w) CPHP Holding, Inc., with respect to
the Existing Gables Lease and CarePlus Health Plans, with respect to the New
Tampa Lease, shall be liable for and make all payments of rent, cost pass
throughs and other expenses under the Existing Gables Sublease and the New Tampa
Lease, except to the extent any existing cost arises or accrues on or before
Closing Date and to the extent it is reserved for as liability on the Closing
Balance Sheet, but if required by the landlord and/or sublandlord thereunder,
the PHP Group will expressly agree in writing to remain obligated and liable
under the Leases following the Closing Date, (x)the Newco Group will use
commercially reasonable efforts from and after the Closing Date to obtain the
release of the PHP Group’s obligations and liabilities arising subsequent to the
Closing Date under the Leases, (y) Newco Group shall not agree to renew or
extend the Existing Gables Sublease beyond the lease terms and renewal terms
currently provided for thereunder without the prior written approval of the PHP
Group, which approval may be withheld in the PHP Group’s sole discretion, and
(z) for so long as any member of the PHP Group shall remain so liable under the
Leases, CPHP Holding, Inc., and CarePlus Health Plans jointly and severally,
shall indemnify the PHP Group for rent, cost pass throughs, other expenses and
Losses it shall incur under the Leases as a result of Newco Group’s failure to
pay all rent, cost pass throughs, other expenses and Losses arising or accruing
after the Closing Date under the Existing Gables Sublease and the New Tampa
Lease in accordance with the provisions of Article VI hereof. Miguel B.
Fernandez guarantees the payment of the aforesaid indemnification obligations of
members of the Newco Group. Schedule 3.15(b) [OMITTED] sets forth the expiration
date of each Lease.
 
(c)    Further, immediately before Closing, the PHP Group shall transfer to the
Newco Group the equipment and tangible personal property generally described in
Schedule 5.21(c) [OMITTED] attached to this Agreement which are now owned by the
PHP Group and now located on the Properties. The PHP Group shall also transfer
the personal computers (and related software) for the individuals and
departments who will be employed by the Newco Group immediately before the
Closing, regardless of location, which tangible personal property is also
described in Schedule 5.21(c) [OMITTED] attached to this Agreement. The tangible
personal property remaining in the PHP Group after such transfers is designated
on Schedule 2.1(e) [OMITTED].
 
21.    INTENTIONALLY LEFT BLANK
 
22.    Indemnification.  Section 6.1(a) shall be amended to add the following
new clause (v) immediately following “(iv) arising out of any claims by
Dissenting Shareholders in excess of Dissenter’s Allocable Consideration” and
before “; provided, however,”



14



--------------------------------------------------------------------------------

 
“. . . (v) arising out of or related to the Spin Off Transaction, including but
not limited to any statutory right of rescission or claim for other damages
under applicable securities laws by one or more purchasers of any securities
sold in connection with the Spin Off Transaction, the Shareholder Receivables
and distribution thereof, or the Preferred Shares. . ;”
 
23.    Conditions to the Obligations of Buyer.  Sections 7.2(f), (m), (q), (r)
and (v) of the Agreement shall be deleted in their entirety and replaced with
the following:
 
“(f)    Shareholders shall have delivered to Buyer certificates representing one
hundred percent (100%) of the Shares and the Preferred Shares (with the
understanding that all certificates representing Dissenting Shares shall have
been cancelled at or prior to Closing in accordance with Section 2.3(d));”
 
“(m)    Certain Shareholders shall have executed Subscription Agreements (the
“Subscriptions”) and, on or before December 27, 2002, Notes in the form
previously provided to counsel for the Buyer evidencing certain Shareholder
Receivables, such Subscriptions and Notes for Shareholder Receivables shall have
been delivered to Buyer and the closing of all transactions contemplated by the
Subscriptions shall have occurred and such Shareholders shall have tendered
consideration to acquire 100% of the issued and outstanding equity interests in
CPHP Holdings, Inc. and CarePlus Holdings, LLLP, and indirect 100% ownership of
all members of Newco Group;”
 
“(q)    Buyer shall receive an Acknowledgment and Release in the form attached
as Exhibit H [OMITTED] (the “Shareholder Release”) from each of Miguel B.
Fernandez and his affiliated partnerships, Peter L. Jimenez, Frederick W. Brown,
BCLAN Investments Limited Partnership, Joseph P. Abood, Dr. Barbara Cowley, and
the Persons listed on Appendix A (collectively, the “Required Shareholders”),
and the Company and the Agent shall have used their commercially reasonable
efforts to obtain and deliver to Buyer a Shareholder Release from each
Shareholder other than the Required Shareholders;”
 
“(r)    Buyer shall receive the Separation Agreement, in the form attached to
the Agreement as Exhibit I as executed by Newco Group and PHP Group (the
“Separation Agreement”), the Assignment and Assumption Agreement in the form
attached to the Agreement as Exhibit P [OMITTED] as executed by PHPI and
CarePlus Health Plans (the “Assignment and Assumption”), and the Novation
Agreement in the form attached to the Agreement as Exhibit Q [OMITTED] as
executed by PHPI, CarePlus Health Plans and Centers for Medicare and Medicaid
Services (the “Novation”), and any changes to the Assignment and Assumption and
the Novation shall not adversely affect Buyer and shall not have been terminated
and closings shall have occurred under the Separation Agreement, the Assignment
and Assumption Agreement and the Novation, in accordance with the terms of such
agreements, on or before the Closing Date;”



15



--------------------------------------------------------------------------------

 
24.     Disbursements to Shareholders.   Section 9.4 of the Agreement shall be
deleted in its entirety and replaced with the following:
 
“Section 9.4     Disbursements to Shareholders.   All of the Aggregate
Consideration and Shareholder Receivables received by Agent on behalf of the
Shareholders and the holders of the Preferred Shares shall, after payments of
expenses and maintenance of reserves as provided in accordance with Section 9.1
of the Agreement, be distributed to the Shareholders and the holders of the
Preferred Shares based upon their respective ownership of the Company
immediately prior to the Closing and in accordance with the terms of the
Agreement. The Agent may resign at any time upon written notice to the
Shareholders and the holders of the Preferred Shares; and in such event, or upon
the death or permanent disability of the Agent, the Shareholders representing a
majority of the ownership interests of the Shares shall forthwith designate a
successor Agent.”
 
25.     Exhibits.   Exhibits L and M [OMITTED] of the Agreement shall be deleted
in their entirety. Exhibits B, D, F, H, I and K [OMITTED] attached hereto shall
replace the original Exhibits B, D, F, H, I, and K attached to the Agreement.
 
The Company will provide the omitted schedules and exhibits to the Commission
upon request.
 
26.     Covenants of the Parties.
 
(a)   The parties hereto acknowledge and agree that (i) the Plan of Merger in
the form of Exhibit D to the Agreement, shall be replaced with the Plan of
Merger attached hereto as Exhibit D [OMITTED] to reflect the terms set forth in
this Amendment and (ii) the Separation Agreement in attached to this Amendment
as Exhibit I shall replace the Exhibit I attached to the Agreement to reflect
that (U) Newco Group will process all Excluded Business medical claim
liabilities and any claims for inpatient hospital facility services and other
related claims for the period ending on or before the Closing Date in the
ordinary course of business and, when possible, the order received, use
commercially reasonable efforts to resolve all such Excluded Business claims
which are disputed and pay such disputed claims promptly after resolution in a
manner consistent with past practices; (V) the Redemption Agreement will no
longer be executed; (W) prior to the Closing, certain Shareholders who are
accredited investors shall acquire one hundred percent (100%) of the equity
interests in CPHP Holdings, Inc. and CarePlus Holdings, LLLP and the purchase
price payable by each Shareholder under his, her or its Subscription Agreement
shall be paid in full which payment or Note evidencing payment constitutes a
Shareholder Receivable; (X) CarePlus Health Plans, Inc. will maintain a reserve
for medical claims as determined by the Actuary; (Y) an additional $1,000,000
will be added to the amount of reserves, which amount shall be classified as a
claim adjustment expense, for a period of one year after the Closing Date; and
(Z) the terms set forth in this Amendment, as applicable to the Newco Group.
 
(b)   The parties agree: (i) that Exhibit A attached to this Amendment replaces
the Exhibit A attached to the Agreement (the “Original Exhibit A”) since the
intent of the legend placed on the Original Exhibit A was to identify all
Shareholders and provide the parties a mechanism to delete the names of
Dissenting Shareholders, (ii) that Schedule 3.1 attached hereto



16



--------------------------------------------------------------------------------

replaces the Schedule 3.1 attached to the Agreement, and (iii) to amend Schedule
3.1 attached hereto at the Closing to properly reflect the then-current Shares
owned by all Shareholders and to redefine the term “Shares” as the issued and
outstanding shares of common stock held by the Shareholders at the time of
Closing (the “Final Schedule 3.1”). Notwithstanding any references in the
Agreement that apportion the percentage of several liability of Shareholders
under the Agreement (including Sections 5.3(m) and 6.1(a)), such liability shall
be in the percentages set forth in the Final Schedule 3.1.
 
(c)   The parties hereto acknowledge and agree that (i) all references to “CMF
Investments Limited Partnership” and “MBF Investments Limited Partnership” in
the Agreement are intended to refer to, and are hereby changed to, “GMF
Investments Limited Partnership” and “MEF Investments Limited Partnership,”
respectively and (ii) the reference to “79.92%” in Section 6.1 of the Agreement
is intended to refer to, and is hereby changed to, “78.62%”, and is subject to
change to equal the aggregate percentage of Shares owned by Agent, GAMM
Investments, Ltd., MBF Holdings I Limited Partnership, MBF Holdings II Limited
Partnership, GMF Investments Limited Partnership, AMF Investments Limited
Partnership, MEF Investments Limited Partnership, MBFJ Investments Limited
Partnership and any Affiliates thereof at the Closing.
 
(d)   To the extent that Buyer Indemnified Parties are entitled to
indemnification under the Agreement for claims arising under Section 6.1(a) of
the Agreement (which for purposes hereof shall exclude any claims which may be
brought under Sections 5.3 or 6.2 of the Agreement) and subject to any and all
limitations provided under the Agreement, if it is finally determined by a court
of competent jurisdiction that the Non-Signing Shareholders are not liable for
their pro rata share of such indemnification obligations because they are not
bound by the Agreement under the Corporation Code or otherwise (such pro rata
portion of such indemnification obligations referred to as the “Non-Signing
Deficiency”), then all Shareholders (other than the Non-Signing Shareholders)
shall be required to indemnify the Buyer Indemnified Parties for their pro rata
share (which shall be adjusted upward to take into account the fact the
Non-Signing Shareholders would not be contributing) of the Non-Signing
Deficiency.
 
(e)   Buyer and Parent agree that the salaries of up to 7 marketing employees
retained by the PHP Group at the request of the Buyer or Parent and, except as
set forth in the Agreement, costs and expenses incurred by the PHP Group on
behalf the Buyer between the period between the execution of the Agreement and
the Closing (including, without limitation, costs associated with training,
moving and the maintenance of off-site training facilities), in an aggregate
amount of $43,401 shall be paid by the PHP Group before Closing and such costs
under this Section 25(e) shall be added to Aggregate Consideration and the
Closing Cash Amount.
 
(f)   PHP Group has agreed to permit the Designated Employees to participate in
up to 80 hours of the Buyer-sponsored training before Closing and during each
such employee’s regular work hours, without any additional cost or expense to
the Buyer. Any training required by the Buyer beyond such 80 hours will be
conducted on an overtime basis and the PHP Group shall pay such overtime
compensation and the related employment Taxes and



17



--------------------------------------------------------------------------------

benefits at or before Closing, and the cost of such overtime pay and related
employment taxes and benefits which the parties agree and acknowledge is $8,561,
shall be added to the Aggregate Consideration and the Closing Cash Amount so
that the Buyer is effectively responsible for any overtime pay resulting from
overtime hours in excess of 80 hours spent by the Designated Employees in the
Buyer training sessions. Notwithstanding the foregoing, the Parent and Buyer
agree not to disrupt, interfere with or adversely affect the Business or the
Excluded Business in connection with such training.
 
(g)   The parties also acknowledge that certain books and records related
primarily to the Excluded Business are currently held in storage by PHPI.
Notwithstanding anything to the contrary contained in the Agreement or the
Separation Agreement, Buyer hereby agrees to allow Newco Group to continue to
utilize such storage after the Closing for records related to the commercial
insurance line of business and the Pinellas County Indigent Program; provided,
however, that such arrangement shall terminate upon a sale of: (i) more than 51%
of the outstanding shares of the voting common stock of CPHP Holdings, Inc. or
CarePlus Health Plans to nonaffiliates; or (ii) all or substantially all of the
assets of CPHP Holdings, Inc., or CarePlus Health Plans to nonaffiliates. PHPI
shall have no liability with respect to such record storage except as a bailee
under Florida law and the Newco Group shall indemnify and hold harmless PHPI
from any liability related to the storage of such books and records except to
the extent PHPI does not fulfill its obligations as a bailee under Florida law.
Buyer shall bill the Newco Group on a monthly basis and Newco Group shall
promptly pay such invoices for any expenses related to the storage of such
records. Buyer and PHPI shall afford to the Newco Group reasonable access upon
reasonable notice and during normal business hours to such books and records
throughout the period that PHPI is holding such books and records in storage.
Any such books and records or other information stored by PHPI in accordance
with this subsection shall be kept confidential by the parties, unless and only
to the extent that disclosure is required by PHPI pursuant to law, legal process
or regulatory authority.
 
(h)   Notwithstanding any provision of the Agreement or GAAP to the contrary,
for purposes of determining the Closing Book Value from the Preliminary Closing
Balance Sheet and Closing Balance Sheet, $1,000,000 shall be added to Medical
Claims liabilities (determined in accordance with GAAP) for excess margins to be
added to IBNR claims and shall be carried through and remain in the true-ups for
the periods required by Sections 2.3(h) and 2.3(i) of the Agreement.
 
(i)   The Closing Date will be December 31, 2002, unless otherwise agreed to in
writing by the parties.
 
(j)   As part of the Spin Off Transaction, PHPI shall transfer to CarePlus
Health Plans sufficient cash, cash equivalents and other short-term investments
so that CarePlus Health Plans shall be in regulatory compliance as a licensed
Medicare HMO on the Closing Date; provided, however, that PHPI shall retain
sufficient cash, cash equivalents and other short-term investments to comply
with the provisions of Section 2.1(d) of the Agreement, as amended by this
Amendment. The Company’s cash, cash equivalents and other short-term investments
shall not be used to fund CarePlus Health Plans unless the liquid assets of PHPI
are insufficient



18



--------------------------------------------------------------------------------

to meet the requirements of the prior sentence.
 
(k)     On the Closing Date, immediately after payment of the Aggregate
Consideration, PHPI may, in its discretion, pay a dividend to the Company and/or
pay off the outstanding subordinated promissory surplus notes payable to the
Company in any amount by which the Closing Book Value exceeds Required Net Worth
and the requirements of Section 3(d)(i) and (ii).
 
27.     No Other Modifications.   Except as expressly amended or modified by the
terms hereof or otherwise agreed to by the party against whom enforcement of
such amendment or modification is sought, the Agreement shall remain in full
force and effect.
 
28.     Counterparts.   This Amendment may be executed in multiple counterparts,
each of which when executed and delivered shall be deemed an original, and all
of which shall together be considered one and the same agreement.
 
29.     Signatures.   Any Shareholder or holder of Preferred Shares who executes
this Amendment shall be fully bound by the Agreement (in both capacities, as
applicable), whether or not executed by such Person. Agent is executing this
Amendment and other closing documents on behalf of various Shareholders as Agent
under the Agreement and/or pursuant to powers of attorney granted Agent by
various Shareholders, none of the Shareholders for whom Agent is signing have
revoked the agency and power of attorney granted Agent and none of them are
incompetent or deceased, all to the Agent’s knowledge.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE]



19



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Merger
Agreement to be executed and delivered as of the date first written above.
 
SHAREHOLDERS:
                     
/s/  FREDERICK W. BROWN

--------------------------------------------------------------------------------

FREDERICK W. BROWN
             
/s/  MIQUEL B. FERNANDEZ

--------------------------------------------------------------------------------

MIGUEL B. FERNANDEZ
             
/s/  PETER L. JIMENEZ

--------------------------------------------------------------------------------

PETER L. JIMENEZ
         
COMPANY:
 
PHP HOLDINGS, INC.
             
By:
 
/s/  MIQUEL B. FERNANDEZ

--------------------------------------------------------------------------------

       
Name:  Miquel B. Fernandez
       
Title:    President
         
BUYER:
 
AMERIGROUP FLORIDA, INC
             
By:
 
/s/  STANLEY F. BALDWIN

--------------------------------------------------------------------------------

       
Name:  Stanley F. Baldwin
       
Title:    Secretary
         
PARENT:
 
AMERIGROUP CORPORATION
             
By:
 
/s/  STANLEY F. BALDWIN

--------------------------------------------------------------------------------

       
Name:  Stanley F. Baldwin
       
Title:    Secretary



20



--------------------------------------------------------------------------------

 
SHAREHOLDERS:
 
MBF HOLDINGS I LIMITED PARTNERSHIP, a
Nevada limited partnership
   
By:
 
MBF HOLDINGS, INC., as General Partner
   
By:
 
/s/  PILAR F. GIORGINI

--------------------------------------------------------------------------------

   
Pilar F. Giorgini, President
   
MBF HOLDINGS II LIMITED PARTNERSHIP, a
Nevada limited partnership
   
By:
 
MBF HOLDINGS, INC., as General Partner
   
By:
 
/s/  PILAR F. GIORGINI

--------------------------------------------------------------------------------

   
Pilar F. Giorgini, President
   
GMF INVESTMENTS LIMITED PARTNERSHIP,
a Nevada limited partnership
   
By:
 
PFG MANAGEMENT, INC., as General Partner
   
By:
 
/s/  PILAR F. GIORGINI

--------------------------------------------------------------------------------

   
Pilar F. Giorgini, President
   
AMF INVESTMENTS LIMITED PARTNERSHIP, a
Nevada limited partnership
   
By:
 
PFG MANAGEMENT, INC., as General Partner
   
By:
 
/s/  PILAR F. GIORGINI

--------------------------------------------------------------------------------

   
Pilar F. Giorgini, President



21



--------------------------------------------------------------------------------

 

   
MEF INVESTMENTS LIMITED PARTNERSHIP,
a Nevada limited partnership
   
By:
 
PFG MANAGEMENT, INC., as General Partner
   
By:
 
/s/ PILAR F. GIORGINI

--------------------------------------------------------------------------------

   
Pilar F. Giorgini, President
   
MBFJ INVESTMENTS LIMITED
PARTNERSHIP, a Nevada limited partnership
   
By:
 
PFG MANAGEMENT, INC., as General Partner
   
By:
 
/s/ PILAR F. GIORGINI

--------------------------------------------------------------------------------

   
Pilar F. Giorgini, President
   
GAMM INVESTMENTS, LTD.
   
By:
 
GAMM INVESTMENTS, INC., as General Partner
   
By:
 
/s/ MIGUEL B. FERNANDEZ

--------------------------------------------------------------------------------

   
Miguel B. Fernandez, President
   
/s/ JOSEPH P. ABOOD

--------------------------------------------------------------------------------

JOSEPH P. ABOOD
   
/s/ BARBARA COWLEY

--------------------------------------------------------------------------------

DR. BARBARA R. COWLEY
   
/s/ ROBERT KOEPPEL

--------------------------------------------------------------------------------

ROBERT L. KOEPPEL
           

 
 



22



--------------------------------------------------------------------------------

 
 
 
:
 
ROBERT L. KOEPPEL IRREVOCABLE TRUST FOR ROBERT L. KOEPPEL, JR., DATED MARCH 9,
1999
   
By:
 
/s/ RICHARD BERMONT

--------------------------------------------------------------------------------

   
James I. Kramer and Richard Bermont, as co-trustees
   
ROBERT L. KOEPPEL IRREVOCABLE TRUST FOR STEVEN G. KOEPPEL, DATED MARCH 9, 1999
   
By:
 
/s/ RICHARD BERMONT

--------------------------------------------------------------------------------

   
James I. Kramer and Richard Bermont, as co-trustees
         
ROBERT L. KOEPPEL IRREVOCABLE TRUST FOR PEYTON K. LESTER, DATED MARCH 9, 1999
   
By:
 
/s/ RICHARD BERMONT

--------------------------------------------------------------------------------

   
James I. Kramer and Richard Bermont, as co-trustees
   
ROBERT L. KOEPPEL IRREVOCABLE TRUST FOR KEVEN F. KOEPPEL, DATED MARCH 9, 1999
   
By:
 
/s/ RICHARD BERMONT

--------------------------------------------------------------------------------

   
James I. Kramer and Richard Bermont, as co-trustees



23



--------------------------------------------------------------------------------

 
ROBERT L. KOEPPEL IRREVOCABLE TRUST
FOR WILLIAM M. KOEPPEL, DATED MARCH 9, 1999
 
By:
 
/s/ RICHARD BERMONT

--------------------------------------------------------------------------------

James I. Kramer and Richard Bermont, as co-trustees

 
ROBERT L. KOEPPEL, TRUSTEE, OR HIS
SUCCESSORS OF THE ROBERT L.
KOEPPEL REVOCABLE LIVING TRUST
DATED DECEMBER 14, 2000
 
By:
 
/s/ ROBERT L. KOEPPEL

--------------------------------------------------------------------------------

Robert L. Koeppel, as trustee

 

   
/s/  CHRISTINA PROENZA                            
                                

--------------------------------------------------------------------------------

CHRISTINA D. PROENZA

 

   
/s/  KEREN P. FOSTER                           
                                          

--------------------------------------------------------------------------------

KEREN POE FOSTER

 

   
/s/  MARILYN POE LUNSKIS                        
                                

--------------------------------------------------------------------------------

MARILYN POE LUNSKIS

 

   
/s/ WILLIAM F. POE                            
                                             

--------------------------------------------------------------------------------

WILLIAM F. POE

 
WILLIAM F. POE, AS CUSTODIAN FOR CHARLES E. POE
By:
 
/s/ WILLIAM F. POE

--------------------------------------------------------------------------------

Name: William F. Poe
Title: Trustee

 
 



24



--------------------------------------------------------------------------------

 

   
/s/  JANICE POE MITCHELL
   

--------------------------------------------------------------------------------

JANICE POE MITCHELL

 

   
/s/  WILLIAM F. POE, JR.
   

--------------------------------------------------------------------------------

WILLIAM F. POE, JR.

 



25



--------------------------------------------------------------------------------

 
BCLAN INVESTMENTS, LIMITED PARTNERSHIP
By:
 
/s/  FRED BROWN

--------------------------------------------------------------------------------

Name:
 
    Fred Brown
Title:
 
    President of General Partner
/s/  BRUCE FRIEMAN

--------------------------------------------------------------------------------

DR. BRUCE FRIEMAN

 
 
FROST NEVADA INVESTMENTS TRUST
By:
 
/s/  PHILLIP FROST, MD

--------------------------------------------------------------------------------

Name:
 
Phillip Frost, MD
Title:
 
President of Frost Nevada Corp.,
General Partner
/s/  MICHAEL POSTLETHWAITE

--------------------------------------------------------------------------------

MICHAEL POSTLETHWAITE

 
/s/  STEVEN BLAUSHILD

--------------------------------------------------------------------------------

STEVEN BLAUSHILD

 
/s/  HERBERT F. REST

--------------------------------------------------------------------------------

HERBERT F. REST

 
/s/  ROGER MEDEL

--------------------------------------------------------------------------------

ROGER MEDEL, M.D.

 
/s/  JOSE VOLOSIN

--------------------------------------------------------------------------------

JOSE VOLOSIN

 
/s/  KAREN ROSS

--------------------------------------------------------------------------------

KAREN ROSS

 



26



--------------------------------------------------------------------------------

 
/s/  MAUREEN PARKER

--------------------------------------------------------------------------------

MAUREEN PARKER

 
./s/  DAISY GOMEZ

--------------------------------------------------------------------------------

DAISY GOMEZ

 
/s/  ARLENE GRANT

--------------------------------------------------------------------------------

ARLENE GRANT

 
/s/  TRISH GIVENS

--------------------------------------------------------------------------------

TRISH GIVENS

 
/s/  LYNN PHELPS

--------------------------------------------------------------------------------

LYNN PHELPS

 
/s/  STEVE LUKOW

--------------------------------------------------------------------------------

STEVE LUKOW

 
/s/  TRACIE FAHY

--------------------------------------------------------------------------------

TRACIE FAHY

 
/s/  MAUREEN LACH

--------------------------------------------------------------------------------

MAUREEN LACH

 
/s/  S. SCOTT THOMPSON

--------------------------------------------------------------------------------

S. SCOTT THOMPSON

 
/s/  DARLENE DIAZ

--------------------------------------------------------------------------------

DARLENE DIAZ

 



27



--------------------------------------------------------------------------------

 
Schedule 3.4
 
Capitalization; Preferred Shares
 
[OMITTED]
 
Schedule 5.21(c)
 
Description of Equipment and Tangible Personal Property
 
[OMITTED]
 
Exhibit H
 
Revised Shareholder Acknowledgment and Release
 
[OMITTED]
 
Exhibit D
 
Revised Plan of Merger
 
[OMITTED]
 
Exhibit F
 
Revised Company’s Opinion
 
[OMITTED]
 
Exhibit I
 
Revised Separation Agreement
 
[OMITTED]
 
Exhibit B
 
Revised Escrow Agreement
 
[OMITTED]
 
Exhibit K
 
Revised Letter of Credit
 
[OMITTED]
 
Schedule 3.1
 
[OMITTED]
 
The Company will provide the omitted schedules and exhibits to the Commission
upon request.



28